             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 1 of 179




                           UNITED STATES DISTRICT COURT
                    THE EASTERN DISTRICT OF PENNSYLVANIA
Sally Loveland, a California Resident,       § CIVIL ACTION:
Sharon Cheatle, a Florida Resident,          §
Janine Cortese, a North Carolina Resident,   §
Tyler Boyle, a Pennsylvania Resident, and    § (1) FIRST, FOURTH, FIFTH AND
Steve McCann, a Pennsylvania Resident        §     FOURTEENTH AMENDMENTS
                                             §     TO THE U.S. CONSTITUTION
                                             §      (Bivens action);
                                             § (2&3) SHERMAN ACT § 2;
                                             §       CLAYTON ACT § 4;
                                             § (4) RICO FRAUD (18 U.S.C. § 1962);
Plaintiffs                                   § (5) DEFAMATION;
v.                                           § (6) BREACH OF CONTRACT;
                                             § (7) PROMISSORY ESTOPPEL; and
FACEBOOK, INC., a Delaware corporation,      § (8) DECLARATORY RELIEF
MARK ZUCKERBERG, a California resident,      §
FACTCHECK.ORG, a Pennsylvania corporation,   §
POYNTER INSTITUTE, a Florida corporation,    § JURY TRIAL DEMANDED
LEAD STORIES LLC, Colorado company,          §
and DOES 1-20, Defendants.                   §


                                 VERIFIED COMPLAINT
         Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 2 of 179




                             TABLE OF CONTENTS
                                                                             PAGE
INTRODUCTION……………………………………………………………………… ………4
JURISDICTION AND VENUE…………………………………………………….………… ..9
PARTIES………………………………...……………………………………………………...10
ALLEGATIONS……………………………………………………………………………..…14
  Facebook establishes a monopoly on the public square…………………………………….14
  Facebook acquires access to user content through terms of service that are
  made possible by its monopoly and through a scheme of concealing the
  material terms of its financial arrangement with Plaintiffs and users……………………….17

  Facebook uses its monopoly to surveil users and seize total dominion over the
  creation, storage, and access of content on its platform……………………………………..21

  Defendant Facebook works to garner favor with its governmental overseers……………….24

  Facebook expands “curation” protocols that promote Mandatory Vaccine Policy,
  and the COVID-19 pandemic response became a pretext to promote new vaccines,
  new drugs and to suppress free expression…………………………………………………..25

  Defendant’s violated Plaintiffs’ constitutional rights to discuss the existence
  of off-patent prophylaxis and treatments on the public square and to spotlight
  the systemic corruption and ineffectual pandemic response…………………………………27


DEFENDANT’S SCHEMES TO DEFRAUD
     Overview of Pre-Pandemic Censorship Conditions Regarding Vaccines Policy and
     Defendant’s Agency with the Government………………………………………………32
     To curry favor with its Government Overseers, Facebook expands its Vaccine
     Censorship program into a Pandemic Vaccines and New Drugs program………………46

           In January 2020, HCQ is a cheap, available drug that has safely
           treated 800 million people over 65 years under FDA approval that
           infectious diseases experts deem to be efficacious as a prophylaxis
           and cure for the emerging new Coronavirus (COVID-19) …………………...…46

                        COVID-19………………………………………………………..46
                        Hydroxychloroquine (“HCQ”)……………………………...……48




                                        2
       Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 3 of 179




         How did HCQ become a dangerous drug in less than a year with a laundry list
         of newly emerging and dangerous side effect……………………………………55
         Plaintiffs hoped to use the social network to share information, and
         potentially life-saving health information with fellow Americans………...…….58

         Facebook, as an agent of government, and to protect its Special Immunities,
         ensured Plaintiffs could not collaborate and share information, and kept
         lifesaving “off patent” treatments from Americans…………………………..…60

                      While “off-patent” HCQ is tragically ignored, “on-patent”
                      Remdesivir gets attention unwarranted by any
                      efficaciousness claims……………………………………………60

                      The New England Journal of Medicine Rushes to Publish a
                      Remdesivir “study” Based on One Remdesivir Patient,
                      a French Study Vanishes, and NIH Rushes
                      Remdesivir Trials………………………………….…………….61

                      Lackluster China Remdesivir Studies Suspended or Aborted
                      Reducing Statistical Power………………………………………62
                      Remdesivir Trials Flop, yet Top CDC Officials Focus on
                      Remdesivir and Vaccines with No Mention of HCQ……………63
                      Facebook Agrees to an Official Truth Policy to Appease its
                      Government Overseers ………………………………………….65
                      HCQ was Universally Cited as a Treatment Protocol until
                      Supported by President Trump……………………………….…68
                      President Trump Raises Official Concerns about WHO……..…75
MEANS AND METHODS OF DEFENDANT’S MONOPLOIZATION SCHEME AND
SCHEMES TO DEFRAUD AND DEFAME PLAINTIFFS………………………………….108
DEFENDANTS FALSELY DISPARAGE PLAINTIFFS AND HAN THROUGH WARNING
LABELS AND MATERIALLY DECEPTIVE USE OF FACT CHECKERS AND FALSELY
BRANDING POSTS………………………………………………………………………...…116

CAUSES OF ACTION…………………………………………………………………………146

PRAYER FOR RELIEF……………………………………………………………………..…178

VERIFICATION…………………………………………………………………………….…179




                                       3
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 4 of 179




                                      I.      INTRODUCTION


       1.       Sally Loveland, Sharon Cheatle, Janine Cortese, Tyler Boyle, and Steven

McCann, by and through their undersigned attorney, sue Defendants Facebook, Inc., Mark

Zuckerberg, Factcheck.Org, Poynter Institute, Lead Stories LLC and Does 1-20, and for its

Complaint alleges on personal information as to itself and on information and belief as to all

other things.

       2.       Plaintiffs were drawn together because of their common interest in

pharmaceutical solutions like hydroxychloroquine (HCQ) that could end the COVID-19

pandemic in days or weeks. Plaintiffs sue Defendants for their deliberate use of suppression,

censorship and “known lies” to infringe on Plaintiffs’ Constitutional rights in agency with the

U.S. government. Defendants have irreparably damaged Plaintiffs sacred obligations to fulfill

their duty as Americans to share important health care information with their fellow citizens

THAT COULD HAVE PREVENTED MANY DEATHS. Treatments beginning at the earliest

stage of COVID-19 infection were preempted by Facebook’s “fact checkers” preventing

important life-saving information from getting to Americans including physicians, nurses and

health care workers, and their elected representatives. Sadly, censorship is so comprehensive and

withering, that Plaintiffs are forced to create an insuppressible record, in a protected federal court

docket, in the Cradle of Liberty, in this very unusual case, so that it may be able to be seen and

shared with other Americans.

       3.       This is a case about the most powerful monopoly on Earth, Facebook, which

acquired its monopoly over the American public square through fraud and artifice by offering

“free” services that were not free in any sense. All Facebook users were adversely impacted on




                                                  4
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 5 of 179




October 1, 2020, when Facebook breached its contracts and claimed total dominion over their

users’ content and an unfettered right to separate users from and to confiscate their content.




       4.      Defendant Facebook monopolized the public square as it acquired total dominion

over users’ content. It surveilled users while they were not using Facebook and imposed speech

codes on the public square in violation of the Constitutional rights of its users. The Defendants

monitored, censored and libelously branded Plaintiffs as purveyors of false, misleading and

dangerous information to curry favor with politicians who were positioned to protect Facebook’s

monopoly, immunities, anti-competitive position and content dominion, most notably, its

monopoly and its continued immunity under Section 230 of the Communications Decency Act

(hereinafter sometimes referred to interchangeably as “Special Immunities”)

       5.      Facebook branded Plaintiffs’ life-saving informational posts false, curating

content and differences of reasonable opinions, and reframing issues in deceptive ways to benefit

their “government overseers,”, 1 who would benefit if Facebook diverted Americans to their own


       1
         Plaintiffs include those who support and don’t support President Trump politically, but
share the experience of having promoted an idea that was deemed invalid or banned by the
Defendants because of its subsequent association with President Trump. “Government
overseers” as used throughout includes elected Congressional representatives, the World Health
Organization (WHO), the Food and Drug Administration (FDA), the Centers for Disease Control
(CDC), the National Institutes of Health (NIH), and their agents and representatives, who
adopted positions seen by commentators as being opposite of President Trump. Plaintiffs have no
position regarding this other than Ivermectin, Hydroxychloroquine and other early treatments can

                                                 5
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 6 of 179




brand of “government approved” opinions that they sought to promote. To appease these

government overseers, Facebook destroyed the public square and stripped Plaintiffs of their

Constitutional Rights while converting itself to a publisher, or an “information content provider”

under Section 230(f)(3). 2 Through in house “mods” that included artificial intelligence

moderators, and with a constellation of Orwellian “factcheckers,” including co-defendants

Factcheck.Org, Poynter Institute, and Lead Stories LLC, Facebook suppressed and censored

life-saving information from being discussed and shared while it published its own erroneous

false information as an “information content provider.”

       6.      Our system of government is premised on an informed citizenry. Nowhere did the

Constitutional Framers outsource from local citizens the job of determining “the truth” to

government overseers. Nor did the Constitution outsource to government overseers authority to

define the parameters of objective truth or outsource control over the public square to private

agents like the Defendants, to enforce government “official” or “approved” truth, in a manner

that would be forbidden by U.S. Constitutional law. Violating Plaintiffs’ Constitutional rights,

Facebook made a mockery of any definition of “good faith curation” 3 that warrants it’s retaining



save lives now and prevent damage to children now. CHOP Researchers Find Elevated
Biomarker Related to Blood Vessel Damage in All Children with SARS-CoV-2 Regardless of
Disease (December 8, 2020) https://www.chop.edu/news/chop-researchers-find-elevated-
biomarker-related-blood-vessel-damage-all-children-sars-cov-2 (last checked Dec 10, 2020)
Plaintiffs sought to help their fellow Americans and instead got caught between a "Clash
Between Titans."

       2
          Under 47 U.S.C. §230 (f)(3)The term “information content provider” means
any person or entity that is responsible, in whole or in part, for the creation or development of
information provided through the Internet or any other interactive computer service.
        3
          47 U.S.C. § 230 (C)(2) CIVIL LIABILITY No provider or user of an interactive computer
service shall be held liable on account of—
(A) any action voluntarily taken in good faith to restrict access to or availability of material that
the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent,

                                                  6
               Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 7 of 179




its immunity under Section 230 of the Communications Decency Act (“Section 230”). For

financial gain and to protect its Special Immunities, Facebook became a promoter and developer

of false information that displaced Plaintiffs’ content in the service of its government overseers

and helped inflame the COVID-19 pandemic creating a dangerous echo chamber for elected

officials, physicians and nurses trying to save lives.

        7.       While the economy was being shut down, COVID-19 patients were being packed

into nursing homes, and Americans were forced to socially isolate indoors, skip funerals, and to

wear masks, Defendants muted Plaintiffs from discussing cheap and available preventative and

treatment solutions for COVID-19. Vibrant discussion on the public square on Facebook would

have been a reasonable communal response. Instead, Facebook and the government overseers

had other agendas. As discussed at length below, the Government’s lead agent, Dr. Anthony

Fauci, promoted a conspicuously fraudulent “Lancet” study showing that HCQ (off-patent) did

not work while simultaneously and shamelessly promoting Remdesivir (on-patent), a risky anti-

viral drug with minimal efficacy and dangerous side effects. 4 Facebook, as a U.S. government

agent, under the guise of stamping out “misleading” information, promoted false information

approved or ideologically consistent with its government overseers by gagging Plaintiffs. This

sabotaged all Americans because physicians and nurses were robbed of the life-saving tools of

their trade.




harassing, or otherwise objectionable, whether or not such material is constitutionally protected;
or
(B) any action taken to enable or make available to information content providers or others the
technical means to restrict access to material described in paragraph (1).
       4
         See infra paragraphs 120, 137, 144, 150, 165, 166, 170, 174, 179, 185, 187, 192, and
196.

                                                  7
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 8 of 179




          8.      In 17th-century England, government-controlled speech through its monopoly on

printing presses. 5 The first newspapers were also met by prosecutions of unlicensed news-sheet

printers and the power of the crown to grant privileges of monopoly. 6 Indeed, “history discloses

a persistent effort on the part of the British government to prevent or abridge the free expression

of any opinion which seemed to criticize or exhibit in an unfavorable light, however truly, the

agencies and operations of the government.” Grosjean v. American Press Co., 297 U.S. 233, 245

(1936).

          9.      Here, government overseers actively partnered with Defendant Facebook, one of

today’s leading “printing presses,” that achieved its monopoly status, in part, because of its

willingness to infringe on Plaintiffs’ Constitutional rights and censor Plaintiffs’ speech critical of

government policy. The framers were familiar with the English struggle and enacted the First

Amendment to establish and preserve the right of the People to full information about the doings

or misdoings of their government. Grosjean, 297 U.S. at 247-49. This case mirrors the framers’

concerns. The government cannot accomplish indirectly what the Constitution forbids it to do

directly.

          10.     How could this travesty have occurred? How was a multi-billion-dollar monopoly

incentivized to squelch Plaintiffs’ First Amendment Rights as agents of government overseers

while holding Plaintiffs’ content hostage to erasure and confiscation of their property in violation

of the Fourth and Fifth Amendments? How did an “interactive computer service provider”

engage in bad faith curation as an “information content provider” disqualifying its qualified




      See L. Levy, Emergence of a Free Press 6 (1985).
          5

      See F. Siebert, Freedom of the Press in England 1476-1776 (1965); see also 2 J. Story,
          6

Commentaries on the Constitution of the United States, § 1882 (5th ed. 1891).

                                                  8
               Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 9 of 179




immunity under Section 230 and shattering its “good Samaritan” exceptions? How was a social

media monopoly permitted to engage in a fraud scheme where it provided its services for “free”

yet simultaneously sold those services based on total surveillance it never disclosed while

asserting total dominion over Plaintiffs content? To understand what happened, and the immense

harm that was done to the Plaintiffs and to Americans in general, we file this in the cradle of

Liberty, the City of Philadelphia.



                                II.    JURISDICTION AND VENUE
         11.     This Court has personal jurisdiction over all Defendants because they conducted

business with and injured Plaintiff in this District. Plaintiffs Tyler Boyle and Steven McCann are

located in the Eastern District of Pennsylvania as is Defendant Factcheck.org, which touts itself

as a Project of The Annenberg Public Policy Center of the University of Pennsylvania. 7 The

schemes alleged in this Complaint caused injury to persons throughout the United States,

including in this District. Moreover, Defendant Facebook also conducted substantial business

from which the claims in this case arise in Pennsylvania.

         12.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question), § 1332(a) (complete diversity of the parties, and the amount in controversy exceeds

$75,000), § 2201 (declaratory relief), and § 2202 (further relief). The action asserts continuing

violations of the First, Fourth and Fifth, and Fourteenth Amendments, 15 U.S.C § 2

(monopolization), 18 U.S.C. § 1962 and 18 U.S.C. §1964 of the Racketeer Influenced and




7
    https://penntoday.upenn.edu/experts/factcheckorg-0


                                                  9
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 10 of 179




Corrupt Organizations Act (“RICO”) and the Court has jurisdiction over the defamation, breach

of contract claims under 28 U.S. Code § 1367 (supplemental jurisdiction).

       13.     Venue is appropriate in this District under 15 U.S.C. § 15(a) (Clayton Act), 15

U.S.C. § 22 (nationwide venue for antitrust matters), and 28 U.S.C. § 1391(b) (general venue

provision). Facebook transacts business within this District, and it transacts its affairs and carries

out interstate trade and commerce, in substantial part, in this District.




                       III.    PARTIES

       14.     Plaintiff Sally Loveland an American citizen living in Los Angeles County,

California and joined Facebook in or about 2009. Loveland joined Hydroxychloroquine Access

Now (HAN) in May 2020. She has experienced censorship, threats of bans and suspensions on

HAN and other newsgroups and on her personal page since she joined Facebook. Intimidation by

Facebook initially caused her to refuse to be an administrator for HAN. When Loveland created

a Facebook account, she believed Facebook would make money only through selling

advertisements and that she would always have access, control, and ownership of her content.

       15.     Sharon Cheatle is an American citizen living in St. Johns County, Florida, and

joined Facebook in or about 2009. Cheatle joined HAN in July 2020. She has experienced

censorship, threats of bans and suspensions on HAN and other newsgroups and on her personal

page since she joined Facebook. When Cheatle created a Facebook account she believed

Facebook would make money only through selling advertisements and that she would always

have access, control, and ownership of her content.




                                                  10
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 11 of 179




       16.     Janine Cortese is an American citizen living in Hendersonville, NC. Cortese

joined HAN in June 2020. She has experienced censorship, threats of bans and suspensions on

HAN and other newsgroups and on her personal page since she joined Facebook. When Cortese

created a Facebook account, she believed Facebook would make money only through selling

advertisements and that she would always have access, control, and ownership of her content.

       17.     Plaintiff Tyler Boyle is an American citizen and lives in Philadelphia,

Pennsylvania and joined Facebook in 2008. Boyle joined HAN in July 2020. Boyle has

experienced censorship, threats of bans and suspensions on HAN and other newsgroups and on

his personal page since he joined Facebook. When Boyle created a Facebook account in 2009

when he believed Facebook would make money only through selling advertisements and that he

would always have access, control, and ownership of his content.

       18.     Plaintiff Steve McCann is an American citizen and lives in Wallingford,

Pennsylvania and joined Facebook in 2008. McCann joined HAN in July 2020. McCann has

experienced censorship, threats of bans and suspensions on HAN and other newsgroups and on

his personal page since he joined Facebook. When McCann created a Facebook account, he

believed Facebook would make money only through selling advertisements and that he would

always have access, control, and ownership of his content.

       19.     Defendant Facebook, Inc. is a Delaware corporation, with its principal place of

business at 1 Hacker Way Menlo Park, California 94025.

       20.     Defendant Mark Zuckerberg is a co-founder of Facebook, Inc., and at all times

relevant hereto, has served as Facebook’s chairman, chief executive officer, and controlling




                                                11
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 12 of 179




shareholder. He resides in the Northern District of California and is a “person” who may be sued

under 18 U.S.C. § 1961(3).

       21.     According to Facebook’s 2019 Proxy Statement:

               Because Mr. Zuckerberg controls a majority of our outstanding voting power, we

               are a "controlled company" under the corporate governance rules of The Nasdaq

               Stock Market LLC (Nasdaq). Therefore, we are not required to have a majority of

               our board of directors be independent, nor are we required to have a

               compensation committee or an independent nominating function.

       22.     According to its 2018 Proxy Statement, defendant Zuckerberg has the sole power

to elect or remove any director from Facebook’s Board, as he controls a majority (53.3%) of

Facebook’s total voting shares. Zuckerberg directs and controls Facebook’s business and is

personally responsible for the damages caused by his individual and controlled entities’

misconduct as set forth herein. Facebook and its related “fact-checker” entities are also sued

under principles of alter ego and respondeat superior liability.

       23.     Defendant Factcheck.org is a Project of The Annenberg Public Policy Center of

the University of Pennsylvania. The Annenberg Public Policy Center is located at 202 S. 36th

St., Philadelphia, PA 19104-3806. Factcheck.org uses its perch in the city associated with liberty

to help put a thin veneer of false objectivity through its “factcheck” furthering Facebook’s

censorship, predation, and Constitutional deprivations on behalf of, and in agency with,

Facebook’s government overseers to avoid losing its monopoly or immunity from libel and

defamation. https://www.factcheck.org/




                                                 12
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 13 of 179




       24.     Defendant The Poynter Institute for Media Studies (“Poynter”), and its wholly

owned subsidiary Politifact, are Florida non-profit organizations which Facebook has engaged as

additional “fact-checkers” to flag selected content on HAN’s Facebook page as “false

information,” insert oppositional articles in its place on HAN’s page, and divert users from the

HAN users’ own content on that false basis. Facebook is a major donor to both Poynter and

Politifact. 8 In addition Poynter manages the International Fact-Checking Network which is a

unit of the Poynter Institute “dedicated to bringing together fact-checkers worldwide. Its

“factcheck” pieces further Facebook’s censorship predation and Constitutional deprivations on

behalf of, in agency with Facebook’s government overseers to avoid losing its monopoly or

immunity from libel and defamation. https://www.poynter.org/

       25.     Leadstories.Com is owned by Lead Stories LLC, whose registered agent is the

Sanders Law Firm located at 31 North Tejon St., Suite 405, Colorado Springs, CO 80903.

Leadstories churns out “factcheck” and “hoax-alert” pieces, many of which are false,

unsupported or “red herrings,” and further Facebook’s censorship, predation, and Constitutional

deprivations on behalf of, in agency with Facebook’s government overseers to avoid losing its

monopoly or immunity from libel and defamation. https://leadstories.com/hoax-alert/

       26.     The Facebook and corporate and individual Defendants conspired with one

another, and others as yet unknown at Facebook, or elsewhere (the “Doe Defendants”) in an

informal enterprise (the “content management enterprise”) to accomplish their common

purposes. Each of them was acting within the course and scope of that conspiracy, agency,


       8
         Largest funders of Poynter, POYNTER (last updated June 2020),
https://www.poynter.org/major-funders/ ; Who pays for PolitiFact?, POLITIFACT (last updated
June 2020), https://www.politifact.com/who-pays-for-politifact



                                                13
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 14 of 179




partnership, or joint venture. The acts and conduct of each of the Defendants were known to and

authorized by, or ratified by, the other Defendants.

       27.       The informal enterprise operated by Defendants had an ascertainable structure

separate and apart from the pattern of racketeering activity in which the Defendants engage, and

from Facebook, Science Feedback, Poynter, and Leadstories.com, , which are joined as corporate

Defendants. The informal enterprise operated within one or both of those related structures as an

“enterprise” with a common purpose, structure or organization, and open-ended lifespan

necessary to accomplish their joint purposes to defraud HAN, destroy its reputation, and blunt

the impact of its public health education and advocacy efforts.



                                     IV.    ALLEGATIONS
A.     Facebook establishes a monopoly on the public square.
       28.       Facebook states its mission is to “Give people the power to build community and

bring the world closer together.” It claims that its products empower more than 3 billion people

around the world to share ideas, offer support and make a difference with 100 billion messages

shared per day. 180 million+ businesses use its apps to connect with customers and grow. 100

billion+ messages shared everyday help people stay close even when they are far apart. 1

billion+ stories shared everyday help people express themselves and connect. 9

       29.       As observed by New York University Professor Scott Galloway, a “key

safeguard for society is diversity of media/viewpoints, checks and balance...[and people should

be concerned by] the notion that one set of algorithms, controlled by one person who cannot be




       9
           https://about.fb.com/company-info/

                                                 14
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 15 of 179




removed from office” would have a significant influence over the platform through which

billions of Facebook users around the world consume information every day. 10

       30.     From June 23, 2008 through June 22, 2020, Facebook acquired 84 companies

while the public square itself was acquired. 11

       31.     With the cumulative popularity of Facebook, WhatsApp, Messenger, and

Instagram, Facebook dominates the global social media landscape. All four of those apps have

more than 1 billion users each. There are only two other “1 billion user” social media apps on

Earth: YouTube, which is owned by Google, and WeChat, which until recently was owned by

China. 12




       10
            https://www.cnbc.com/2019/08/09/scott-galloway-why-mark-zuckerberg-is-
dangerous.html
         11
            Jerold Nadler, Chairman, of the Majority Staff Report and Recommendations,
Subcommittee on Antitrust, Commercial and Administrative Law, Committee of the Judiciary,
issued “The Investigation of Digital Markets” (2020) page 422.
https://fm.cnbc.com/applications/cnbc.com/resources/editorialfiles/2020/10/06/investigation_of_
competition_in_digital_markets_majority_staff_report_and_recommendations.pdf (checked
November 11, 2020).
         12
             https://www.statista.com/statistics/272014/global-social-networks-ranked-by-number-
of-users/


                                                  15
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 16 of 179




       32.     Even more important for its monopoly power in the social network market is

Facebook’s influence over developing news stories through Facebook Stories. 13




       33.     Congress has determined that in the United States geographic market, Facebook

has monopoly power in the relevant social networking product market.13F13F 14 As alleged,

supra, Facebook enjoys high barriers to entry and, as experienced by Plaintiffs, its platform is

virtually impossible to abandon. There are no reasonable substitutes for Facebook. 15

       Facebook has monopoly power in the market for social networking. 16 According to
       internal documents produced by Facebook to the Committee, it has high reach, time-
       spent, and significantly more users than its rivals in this market. Despite significant
       changes in the market—such as the advent of mobile devices, applications, and operating
       systems—Facebook has held an unassailable position in the social network market for
       nearly a decade, demonstrating its monopoly power. Facebook’s monopoly power is

       13
            https://www.businessofapps.com/data/facebook-statistics/#1
       14
            See Investigation of Competition in Digital Markets, Majority Staff Report and
Recommendations (“House Report”), Subcommittee on Antitrust, Commercial, and
Administrative Law of the Committee on the Judiciary, at 18 (emphasis added), October 6, 2020,
available at https://kl.link/3jGISfK at page 12, 134. Facebook’s monopoly power is set forth on
pages 133-174.
         15
            House Report, at 91.
         16
            Social Networks are websites (and accompanying mobile applications) that: (1)
facilitate users of a given network finding, interacting, and networking with other people either
whom the users already know or to whom they are connected through others they already know
online; and (2) provide users with additional substantive features beyond the ability to
communicate with other users and share multimedia.

                                                16
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 17 of 179




       firmly entrenched and unlikely to be eroded by competitive pressure from new entrants or
       existing firms. Documents produced during the investigation by Facebook, including
       communications among its senior executives on market strategy, as well as a
       memorandum by a senior data scientist and economist at Facebook, support the
       conclusion that Facebook’s monopoly is insulated from competitive threats. The social
       network market has high entry barriers—including strong network effects, high switching
       costs, and Facebook’s significant data advantage—that discourage direct competition by
       other firms to offer new products and services. Facebook has also maintained and
       expanded its dominance through a series of acquisitions of companies it viewed as
       competitive threats, and selectively excluded competitors from using its platform to
       insulate itself from competitive pressure. Together, these factors have tipped the social
       networking market toward a monopoly. 17
       34.     Defendant Facebook enjoys high barriers to entry and as experienced by

Plaintiffs, its platform is virtually impossible to abandon. This is not just because there is no

other competitor to go to—they will testify there is not and that they actually attempted to launch

an unsuccessful exodus under withering censorship—it is because Plaintiffs and all users

unknowingly entered into a long term service agreement with Facebook to create content and

endure around the clock surveillance, none of whom will leave Facebook for the same reasons,

and they can now lose their content at any time if they do not comply with Facebook’s

imposition of government censorship.

       B.     Facebook acquires access to user content through terms of service 18 that are
       made possible by its monopoly and through a scheme of concealing the material
       terms of its financial arrangement with Plaintiffs and users
       35.     What is never mentioned in Facebook user agreements and promotions about free

membership, is that content has immense value. Anyone signing up for Facebook could not have



       17
           House Report, at 133, Social networks are websites (and accompanying mobile
applications) that: (1) facilitate users of a given network finding, interacting, and networking
with other people either whom the users already know or to whom they are connected through
others they already know online; and (2) provide users with additional substantive features
beyond the ability to communicate with other users and share multimedia.
        18
           Facebook Terms of Service, https://www.facebook.com/terms.php
(last accessed: December 3, 2020).

                                                  17
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 18 of 179




known upon entering the Facebook agreement that on October 1, 2020, Facebook would

establish new retroactive terms and assert ownership and the right to separate users from their

content and to seize their accounts, including family photos, conversations etc.

       You can use your privacy settings to limit how your name and profile picture may be
       associated with commercial, sponsored, or related content (such as a brand you like)
       served or enhanced by us. You give us permission to use your name, and profile
       picture, content, and information in connection with commercial, sponsored, or
       related that content (such as a brand you like) served or enhanced by us, subject to the
       limits you place. This means, for example, that you permit a business or other entity to
       pay us to display your name and/or profile picture with your content or information,
       without any compensation to you. If you have selected a specific audience for your
       content or information, we will respect your choice when we use it. 19
       36.     Notwithstanding Defendant Facebook’s change in terms above, which breaches

its contract with Plaintiff and all users, Facebook still advertises its services in a way that most

users would take to mean that they are getting the services for “free.” 20




       19
           https://www.facebook.com/legal/terms. The language that is marked out indicates the
old language v. the new language.
        20
           https://www.facebook.com/help/186556401394793/9 (checked October 21, 2020).



                                                  18
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 19 of 179




       37.     Facebook falsely promises it does not “charge” users even though all users clearly

incur “obligations” that Facebook does not adequately disclose, even now in its newly restated

terms. Plaintiffs and all Facebook users were fraudulently and retroactively stripped of an array

of rights, some of them crucial Constitutional rights. Facebook claimed to provide consumers

greater value in return for consumers’ data, but Facebook instead took that data without

providing adequate compensation to its users constituting Constitutional and antitrust injury.

       38.     Through its deception, Facebook prevented competition on the merits, and as a

result of that reduction in competition, users received less value for their data than they would

have received in some form absent the reduction. When agreeing to Facebook’s Terms of

Service, consumers agree to give up things of material value. Facebook then sold its users’

information, and attention to third parties, including advertisers. But for Facebook’s

anticompetitive conduct, which has substantially reduced, if not eliminated competition,

consumers would have had more choices in the social network market. Absent Facebook’s

anticompetitive conduct, Facebook would have had to provide consumers increased value, that is



                                                 19
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 20 of 179




quantifiable in measurable units, in return for consumers’ data. Otherwise, consumers would

have given their data and attention to other platforms, which would have provided consumers

increased value. Consumers would have received the fair market value for their data and

attention. That value was artificially decreased by Facebook’s anticompetitive conduct.

       39.     Absent Defendant Facebook’s anticompetitive conduct which has eliminated,

competition, consumers would have benefitted from more robust competition in terms of non-

price attributes such as data privacy practices and social media platform quality. Users could

have benefitted from Facebook’s social media network without having to surrender as much

personal data to Facebook and other third parties that use Facebook for app development or

targeted advertising. Similarly, users could have benefitted from competition that would have

resulted in Facebook or its alternatives offering higher-quality services, such as interoperability

between platforms and portability of users’ data.




                                                 20
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 21 of 179




       40.     Facebook’s stated Community Standards Policy is patently false:




Contrary to this stated policy, Facebook does not allow customers a place to “talk openly” even

if some may disagree, rather it disallows content that its government overseers find objectionable

while recording and claiming total dominion over everything.

   C. Facebook uses its monopoly to surveil users and seize total dominion over the
      creation, storage, and access of content on its platform
       41.     Consumers have standing to sue for quality reductions. 21

       42.     Facebook inflated its value by hiding quality reduction information from its users

when they signed up for services under false pretenses. A user, by signing up for “free,” entered

a complex financial and legal arrangement with concealed material terms. Facebook always

intended to do what it did in October 2020 when it claimed total dominion of all content stored

on Facebook’s platform and claimed the right to separate users from their content to furthered its

“Special Immunities.” Plaintiffs are captives of Facebook’s monopoly having now created

extensive content under false pretenses. Plaintiffs’ cannot leave for a competitor because


        See AREEDA & HOVENKAMP, ¶¶ 345, 502, note 26 (stating that “clearly a
       21

consumer has standing to sue a cartel that reduces quality of the product that the consumer
purchased”).

                                                21
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 22 of 179




Facebook has no true competitors and there is no way to port content for transfer. Having learned

that their content no longer belongs to them, Plaintiffs are fearful to engage in free expression

that might violate Facebooks alleged “community standards” that are confusing and constantly

changing. Faced with the possibility of losing contact with each other, Plaintiffs and other

Facebook users who would switch to another social media platform or network may choose not

to do so because of these high switching costs. 22

       43.      Plaintiffs did not acquiesce to this antitrust harm of diminished value and quality

reductions 23 that flow from Defendant’s surveillance. Defendant Facebook and its executives

engaged in extensive lulling, misrepresentations and outright false statements. 24 For example,

Barry Schnitt, a Facebook spokesman, allayed concerns by falsely claiming that the Facebook

“like” button, was not social plug-in data for advertising, and Facebook may use received data to

catch bugs in its software and improve service. 25 This was proven to be untrue as Facebook

entire system has migrated to a surveillance system even when Facebook users are not using

Facebook. 26




       22
            See Dina Srinivasan, The Antitrust Case Against Facebook: A Monopolist’s Journey
Towards Pervasive Surveillance In Spite of Consumers’ Preference for Privacy, 16:1 Berkeley
Bus. L. J. 39, 87 (2019).
         23
            See generally, https://www.justice.gov/opa/speech/assistant-attorney-general-makan-
delrahim-delivers-remarks-antitrust-new-frontiers
         24
            https://www.computerweekly.com/feature/Facebooks-privacy-U-turn-how-
Zuckerberg-backtracked-on-promises-to-protect-personal-data. https://www.ftc.gov/news-
events/press-releases/2011/11/facebook-settles-ftc-charges-it-deceived-consumers-failing-keep
(prior links checked 11/20/2020).
         25
            Declan McCullagh, Facebook ‘Like’ Button Draws Privacy Scrutiny, CNET.COM
(June 2, 2010), https://www.cnet.com/news/facebook-like-button-draws-privacy-scrutiny/
(checked 11/20/2020).
         26
            Arnold Roosendaal, Facebook Tracks and Traces Everyone: Like This! (Tilburg L.
Sch. Legal Studs. Res. Paper Ser. No. 03/2011, Nov. 30, 2010),
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=1717563 (link checked 11/20/2020).

                                                 22
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 23 of 179




       44.      In same month as the last significant competitor’s exit (Google Orkut), Facebook

regaled in perfection of its monopoly power:

       In June of 2014, Facebook announced it would leverage its code presence on third-party
       applications to track consumers, enabling it to surveil the specific online behavior of this
       country’s citizens despite widespread preference to the contrary. Facebook would do
       precisely what it had spent seven years promising it did not and would not do, and finally
       accomplished what the previous competitive market had restrained it from doing. With a
       relatively quick software update, Facebook would leverage the code on third-party sites
       and apps used to deliver other Facebook products—Like buttons, Login buttons,
       conversion tracking pixels, retargeting pixels, and the Facebook software development
       kit— for the additional new purpose of tracking users. In a previously competitive
       market, Facebook was not able to get away with this qualitative degradation. Now
       Facebook could significantly degrade its quality because consumers no longer had
       alternative social networks to turn to. But now Facebook changed course and announced
       that the data derived from tracking consumers would augment Facebook ad targeting,
       attribution, and measurement. In other words, this deterioration of privacy would be
       directly related to increased revenue and profits. First, Facebook would use data from
       this commercial surveillance to enhance its ad targeting algorithms, which meant that
       Facebook ads could be more targeted and reach a larger relevant advertising base than
       those of other ad sellers in the market—such as The New York Times or Hearst. Second,
       data from commercial surveillance would allow Facebook to get paid for more
       advertising through increased attribution.27
       45.     When Plaintiffs made attempts to limit tracking by deleting cookies (or resetting a

mobile device’s advertising identifier) Facebook negated these efforts. 28 When Plaintiffs and

users downloaded ad-block software, Facebook also developed ad-blocking workarounds. 29

These are merely two examples in a myriad of deceptive behaviors and invasive encroachments


       27
           Dina Srinivasan, The Antitrust Case Against Facebook: A Monopolist’s Journey
Towards Pervasive Surveillance In Spite of Consumers’ Preference for Privacy, 16:1 Berkeley
Bus. L. J. 39, 87 (2019).
        28
           See Chris Jay Hoofnagle, Ashkan Soltani, Nathaniel Good, & Dietrich J. Wambach,
Behavioral Advertising: The Offer You Can't Refuse, 6 HARV. L. & POL. REV. 273, 277
(2012).
        29
           Facebook only had to block ads on desktop, because Facebook had already found way
to serve ads in mobile apps that could not be touched by ad blockers. Mike Isaac, Facebook
Blocks Ad Blockers, but It Strives to Make Ads More Relevant, N.Y. TIMES (Aug.
9,2016),https://www.nytimes.com/2016/08/10/technology/facebook-ad-blockers.html (checked
11/18/2020).

                                                23
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 24 of 179




on Plaintiffs privacy. These actions were accompanied by false rationalizations and comforting

assurances by Defendants to the frogs in the pot, that 1984-esque censorship schemes on behalf

of the government overseers were really to eliminate “misleading information” and promote

safety.

                D. Defendant Facebook works to garner favor with its governmental overseers

          46.      In the days following the 2016 election, Facebook withstood withering

criticism from opinion leaders and traditional media for its perceived effect on the election

outcome. 30 This New York Times article followed a PBS Newshour that

asked, “[whether]fake news influence[d] the outcome of Election 2016? How can you be sure

the news you consume is true?”

          The proliferation of fake news sources on social media has raised questions about the
          duty of sites like Facebook and Twitter to screen content and distinguish fact from fiction.
          Throughout 2016, false stories about the election were widely circulated by a variety of
          websites purporting to be legitimate. An analysis by Buzzfeed News revealed that many of
          these stories actually received more engagement — measured by the total number of
          comments, reactions and shares an article receives online — than those from real news
          sites like The New York Times and The Washington Post. 31

          47.      Based on information and belief and on the public record, this filtered into a

multitude of threats from Congress from those who felt betrayed by the 2016 election outcome

and Defendant Facebook responded by increasing its censorship to protect its Special

Immunities. Defendant Mark Zuckerberg stated, “I regret ridiculing fears over Facebook's effect




          30
          https://www.nytimes.com/2016/11/14/technology/facebook-is-said-to-question-its-
influence-in-election.html (checked 11/20/2020).
       31
          https://www.pbs.org/newshour/extra/daily-videos/why-is-it-important-for-news-
sources-to-be-
trustworthy/?gclid=EAIaIQobChMI2MK9rKj96wIVDY_ICh3vigVMEAMYASAAEgK32vD_B
wE (checked 11/20/2020).

                                                    24
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 25 of 179




on election, “describing his change of heart as Facebook provided advertising content to

Congress. 32

       48.      In December 2016, Facebook started its third-party fact-checking program, 33

working with “IFCN-certified” fact-checkers around the world to rate and review the accuracy of

content on the platform for anyone violating its ad policy or community standards policies. 34 The

certification process and constellation of factcheckers is managed by Defendant Poynter. 35

       49.      On March 28, 2018, ABC NEWS reported: “Congress turns up heat on Facebook

after allegations of data harvesting Congress wants scrutiny of safeguards meant to protect user

data.” 36 Rumors also swirled about monopoly enforcement. 37


             E. Facebook expands “curation” protocols that promote Mandatory Vaccine
             Policy, and the COVID-19 pandemic response became a pretext to promote new
             vaccines, new drugs and to suppress free expression


       50.      In February 2019, government overseer, Democratic Congressman Adam Schiff

(D-CA), threatened to introduce legislation to remove Facebook’s Section 230 immunity unless

it implemented algorithms to “distinguish” and suppress “vaccine misinformation” and

advertising. CDC and the WHO then collaborated at length with Defendant Facebook to suppress


       32
          https://www.theguardian.com/technology/2017/sep/27/mark-zuckerberg-facebook-
2016-election-fake-news (checked 11/20/2020).
       33
          Facebook partners with fact-checking organizations to begin flagging fake news (Dec.
15, 2016) https://www.theverge.com/2016/12/15/13960062/facebook-fact-check-partnerships-
fake-newshttps://www.facebook.com/journalismproject/programs/third-party-fact-checking
(checked 11/28/2020).
       34
          https://www.facebook.com/communitystandards/.
       35
          https://ifcncodeofprinciples.poynter.org/?fbclid=IwAR33zaOQnD2U-
n44JdQlk5pW8QYpYZHX-IgKDZi401GgvwSkMl3tL05ap5c.
       36
          https://abcnews.go.com/Politics/congress-turns-heat-facebook-allegations-data-
harvesting/story?id=53861995 (checked 11/20/2020).
       37
          https://www.wsj.com/articles/the-antitrust-case-against-facebook-google-amazon-and-
apple-1516121561 (checked 11/20/2020).

                                                25
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 26 of 179




vaccine safety speech with a “warning label” and other notices that appear to flag alleged

disinformation, but in reality, censor valid and truthful speech, including speech critical of those

agencies and their policies. It was also well known that Facebook had attracted antitrust

enforcement scrutiny. 38

        51.     By January 2020, Plaintiffs and other U.S. citizens began making Facebook

informational posts about the COVID-19 pandemic. Facebook, seeking to ingratiate itself with

government overseers who had previously threatened its Section 230 status, imposed speech

restrictions on U.S. citizens including any discussion regarding the necessity and efficacy of

vaccines, the dissemination of alternative COVID-19 treatment therapies, and general criticisms

regarding the pandemic response and the impartiality of medical professionals and elected state

officials.

        52.     In March 2020, it became clear that a cheap, available, and safe option, HCQ and

zinc, existed, that if used early could prevent the expansion of the pandemic. By April 2020,

many experienced physicians opined that HCQ functioned as a prophylaxis and that Ivermectin 39

was possibly even more efficacious. In May 2020, Plaintiffs formed HAN to discuss the

efficacy of COVID-19 treatments. Since that time, Plaintiffs administering and using HAN, but

also using their personal accounts and accessing other newsgroups, were repeatedly silenced and

censored by Defendants from discussing the efficacy of these COVID-19 off-patent treatments

many of which are generally available. For example, it has been generally known for many years




        38
           https://www.wsj.com/articles/ftc-antitrust-probe-of-facebook-scrutinizes-its-
acquisitions-11564683965 (checked 11/20/2020).
        39
           An FDA-approved broad spectrum anti-parasitic agent.
 https://www.sciencedirect.com/science/article/pii/S0166354220302011.

                                                 26
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 27 of 179




that Vitamin D is remarkably effective at preventing severe reactions to Corona viruses. 40 HAN

members discussed this supplement. While promoting this basic supplement could have saved

tens of thousands of lives, Dr. Anthony Fauci, one of the lead members of the Trump

administration's White House Coronavirus Task Force addressing the COVID-19 pandemic in

the United States, didn’t mention it until mid-September 2020, when the American death toll had

crested above 200,000. 41

       F. Defendant’s violated Plaintiffs’ constitutional rights to discuss the existence of
       off-patent prophylaxis and treatments on the public square and to spotlight the
       systemic corruption and ineffectual pandemic response


       53.     In early May 2020, HAN was formed as a public forum for the purpose of: 1)

discussing the value of HCQ and Ivermectin to the American people as safe and off-patent

solutions to prevent unnecessary deaths associated with the pandemic; 2) to discuss the massive

effort to develop and impose a mandatory and potentially dangerous vaccines as well as the

development and promotion of untested and inefficacious medications and treatment options for

COVID-19; 3) determine the source of greatest health care system in the world’s inability to

properly respond to the pandemic; and 4) promote free expression. Media inattention to these

systemic failures left the Plaintiffs’ to rely on their own research and evaluation, discussion, and

dissemination of information in this developing area. As social media platforms restricted access

to certain forms of thought and promote others, in particular Facebook’s aggressive censorship of

the sharing of information, the Plaintiffs’ conviction and sense of obligation and duty to their

fellow citizens became a burning and unquenchable duty. Plaintiffs and other HAN users quickly



       40
         https://c19study.com/d.
       41
         https://www.cnbc.com/2020/09/14/supplements-white-house-advisor-fauci-takes-
every-day-to-help-keep-his-immune-system-healthy.html (checked November 5, 2020).

                                                 27
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 28 of 179




began advocating for open and honest public debate on the efficacy and safety of the courses of

treatment advocated by WHO and the CDC. HAN helped the public navigate the “clutter” of the

internet age by posting reliable and up-to-date content for its web traffic viewers. Specifically,

HAN published articles on its page’s multiple times per day or more, which described the state

of the current scientific research, new technologies, and vaccine information.

       54.     Plaintiffs, HAN, and its users, quickly identified emerging bodies of research

from respected physicians and researchers that were struggling to be heard. Plaintiffs and other

HAN users were not surprised to learn that thousands of physicians and researchers agreed with

an emerging consensus that was developing nowhere faster than on HAN’s pages. Plaintiffs and

HAN users could quickly read through a few days of posts and draw their own conclusions based

on scientific articles presented, that were often at variance with WHO and CDC opinions. In

fact, CDC and WHO guidance was so flawed and seemingly compromised that HAN users,

consistent with a developing consensus in the United States, began to have reasonable doubts

about whether information disseminated by WHO or the CDC could be safely relied upon.

       55.     HAN’s user group also prominently features a “Popular Topics in Posts” section

down its right-hand column with hyperlinks to 36 headers, that include “Bad Faith Curation,”

“Vaccines,” “HCQ Efficacious,” “Doctor Intimidation,” “Potential Crimes: Corruption/Fraud,”

“Fauci Resign,” “Find Doctor,” and “Ivermectin Efficacious,” as examples. Users began to

collect information and research around themes to create and preserve the historical record and to

provide one place where desperate Americans come to learn about medical research and where

they might receive treatments from licensed physicians.

       56.      On or about May 2020, one or more HAN administrators agreed to Facebook’s

Terms to create the group and has since actively maintained its Facebook group. HAN did so to


                                                 28
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 29 of 179




permit like-minded Facebook users to reach and make its online lifesaving posts widely

accessible. HAN has a current Facebook community of approximately 4,300 followers. HAN

users upload articles or video posts to/from their own pages, directly from other platforms to its

Facebook page on a frequent basis, along with other articles or video posts, and hyperlinks to

HAN’s archived articles of interest to its community. A follower or visitor to HAN’s Facebook

page can readily search the “posts” archive and retrieve all of HAN users’ present and past

articles concerning, conflicts, errors, and omissions by the various Facebook government

overseers. Until the capability was removed by Facebook in August 2020, HAN users also

shared directly to their personal Facebook pages from the HAN platform. It also seems that back

articles have been removed.

       57.       As set forth infra, HAN did not use its Facebook page to post any content that

breached Facebook’s terms or community standards or was otherwise “unlawful, misleading,

discriminatory or fraudulent.” 42

       58.       Under Section 1 of its adhesion contract Terms, Facebook describes its products

and services to include, inter alia, “[to] empower you to express yourself and communicate about

what matters to you” and one of those ways to “express yourself” is “adding content to your

profile.” Of its many reserved rights, Facebook notably does not retain the right to create or add

its own content to a user’s page, except for a specified reservation for “ads, offers, and other

sponsored content [. . .] which [o]ur partners pay us to show [] to you.” In Section 3(1),

Facebook reiterates that the user “own[s] the content that [the user] create[s] and share[s] on

Facebook[.] [. . .] and nothing in these Terms takes away the rights that [user] have to [their] own



       42
            Facebook Terms of Service, https://www.facebook.com/terms.php at ¶ 3(2)(1).


                                                 29
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 30 of 179




content.” In Section 4(3), Facebook reiterates that “[w]e do not control or direct what people and

others do or say, and we are not responsible for their actions or conduct (whether online or

offline) or any content that they share (including offensive, inappropriate, obscene, unlawful and

other objectionable content.”).

       59.        With respect to “harmful conduct,” Facebook’s Terms permit it to “detect misuse

of [its] Products, harmful conduct towards others and situations where [it] may be able to help

support or protect [its] community.” Facebook retains limited rights, e.g., “offering help,

removing content, blocking access to certain features, disabling an account or contacting law

enforcement[.] [and] shar[ing] data with other Facebook companies when [it] detect[s] misuse or

harmful conduct[.]” Here, too, Facebook does not reserve or retain the right to create its own
                              43
content on a user’s page.

       60.         Facebook’s Terms purport to limit Facebook’s liability “to the fullest extent

permitted by applicable law.” 44 The “applicable law” is California Civil Code section 1668,

which establishes that “[a]ll contracts which have for their object, directly or indirectly, to

exempt anyone from responsibility for his own fraud, or willful injury to the person or property

of another, or violation of law, whether willful or negligent, are against the policy of the law.”

       61.        Plaintiffs discussed the disturbing turn of events on the HAN Facebook cite as it

happened—the proper function of the public square--but Facebook, anxious to please its

government overseers who controlled its Special Immunities suppressed Plaintiffs’ efforts to

discuss and share these concerns. Determined to help fellow Americans become more informed,

they sought to share information on the public square to save American lives. AS outlined in


       43
            Id. at ¶¶ 1, 3(2)(3).
       44
            Id. at ¶ 4(3).

                                                   30
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 31 of 179




detail below, Defendants blocked them, censored them, threatened them with confiscation of

their content or bans and prevented them from making reasonable use of the public square.

       62.     Defendants fraudulent scheme to misrepresent, censor, and exclude users’

viewpoints on COVID-19 pandemic response are predatory acts to infringe on Plaintiff’s

Constitutional rights and further its monopoly through collusion and in agency with government

overseers.

       63.      Since May 2020 Defendants have falsely denigrated HAN and its members that

sought to publish information that conflicted with the government overseers distorted and false

“reality” through “warning labels” on a multitude of informational posts, which convey a false

imputation of dishonesty on anyone making such a post. Since May 2020, when HAN was

created and prior to that on Plaintiffs personal pages and in other newsgroups, Defendants and

affiliated “fact-checkers” (their Orwellian term) have published “false information” tags on

HAN’s page and Facebook’s users pages, which materially misrepresent the accuracy of HAN’s

and users‘ content.

       64.     Plaintiffs’ seek a potent remedy as antitoxin to Facebook’s toxic use of the

“known lie [which is] at once at odds with the premises of democratic government and with the

orderly manner in which economic, social, or political change is to be effected.” Garrison v.

Louisiana, 379 U.S. 64, 75 (1964) (“calculated falsehood [is] no essential part of any exposition

of ideas”); Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J., dissenting) (“The

ultimate good desired is better reached by free trade in ideas -- … the best test of truth is the

power of the thought to get itself accepted in the competition of the market”). In short, has

established a monopoly over the public square and now seeks to impose a toxic mix of its views

and the views of legislators that award it special privileges under U.S. law.


                                                  31
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 32 of 179




       65.     In Packingham v. North Carolina, 137 S. Ct. 1730, 1735-36 (2017), Justice

Kennedy wrote of the potential harm that users of social media sites like Facebook can do, but

his words ring true of the “mastermind” of that platform:

       In short, social media users employ these websites to engage in a wide array of protected
       First Amendment activity on topics “as diverse as human thought.” [. . .] While we now
       may be coming to the realization that the Cyber Age is a revolution of historic
       proportions, we cannot appreciate yet its full dimensions and vast potential to alter how
       we think, express ourselves, and define who we want to be. [. . .] the Court must exercise
       extreme caution before suggesting that the First Amendment provides scant protection for
       access to vast networks in that medium. [. . .] For centuries now, inventions heralded as
       advances in human progress have been exploited by the criminal mind. New
       technologies, all too soon, can become instruments used to commit serious crimes. [. . .]
       So it will be with the Internet and social media.
       Id. at 1735-36 (emphasis added).
Now comes this case to fulfill Justice Kennedy’s prediction, but with an unexpected twist. One

of the titans of the internet age has exploited that new technology as an instrument to commit

fraud and censorship. Fraud and censorship that helped cause unnecessary mass death in

squelching the First Amendment rights and conducting illegal Fourth and Fifth Amendment

searches and seizures of any Plaintiff who sought to blunt the death toll of Americans. Even if

Plaintiffs could abandon Facebook’s public square now that competition has been eliminated,

coercing them to abandon their content also strips their content of all privacy protections and

Constitutional protections. Any Facebook user who shares characteristics with 1984’s

protagonist, Winston, faces a similar future unless this monopoly power is blunted.

               V.      DEFENDANT’S SCHEMES TO DEFRAUD
       A. Overview of Pre-Pandemic Censorship Conditions Regarding Vaccines Policy
       and Defendant’s Agency with the Government.




                                                32
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 33 of 179




       66.     On or about February 14, 2019, Facebook’s agreement with legislators and

enforcers began. On that date, in just the latest imposition on Facebook of Congressional will,

Rep. Adam Schiff wrote a public letter to defendant Zuckerberg “[a]s a Member of Congress

who is deeply concerned about declining vaccination rates around the nation,” pointedly asking

that Facebook implement algorithms to identify, censor and remove so-called “vaccine

misinformation.” 45 The term “vaccine misinformation” (as Rep. Schiff intended, and Facebook

implemented it) is a euphemism for any expression of skepticism toward government and

industry pronouncements about vaccine safety and efficacy, regardless of whether that

expression is true or not. The term “vaccine misinformation” does not, for example, include

erroneous, misinformed, or fraudulent statements made by pharmaceutical companies, or the

CDC, to promote vaccines.

       67.     On information and belief, Zuckerberg met personally with Rep. Schiff

subsequently to discuss, inter alia, Facebook’s response to Rep. Schiff’s February 14, 2019

public letter and press release. At the same time and subsequently, in his role as Chairman of the

House Intelligence Committee, Rep. Schiff stated publicly that Congress could or should “make

changes to” the law that does not currently hold social media companies liable for third party

content on their platforms. 46 Rep. Schiff told reporters that, “if the social media companies can’t

exercise a proper standard of care when it comes to a whole variety of fraudulent or illicit

content, then we have to think about whether that immunity still makes sense. These are not


       45
            Schiff Sends Letter to Google, Facebook Regarding Anti-Vaccine Misinformation,
News/Press Releases, CONGRESSMAN ADAM SCHIFF (Feb. 14, 2019),
https://schiff.house.gov/news/press-releases/schiff-sends-letter-to-google-facebook-regarding-
anti-vaccine-misinformation (checked 10/2/2020).
         46
            See, e.g., Hearing by Congress on "deepfakes" and artificial intelligence [Video],
GUARDIAN NEWS (June 13, 2019), https://www.youtube.com/watch?v=lArPEDS0GTA
(checked 11/20/2020).

                                                 33
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 34 of 179




nascent industries or companies that are struggling for viability; they’re now behemoths, and we

need them to act responsibly." 47

       68. A case similar to this one has been filed by the Children’s Health Defense (CHD)

(Robert Kennedy Jr.) against Facebook 48 alleging that the course of action by Rep. Schiff

actively encouraged Facebook to act in concert with the CDC and WHO to avoid any legislative

rollback of the “service provider” immunity from liability under the Communications Decency

Act (“CDA”), 47 U.S.C. § 230(c)(1). On March 7, 2019, Monika Bickert, Facebook’s Vice

President for Global Policy Management, issued an online press release stating that:

       We are working to tackle vaccine misinformation on Facebook by reducing its
       distribution and providing people with authoritative information on the topic. We are
       starting by taking a series of steps:
       We will reduce the ranking of groups and Pages that spread misinformation about
       vaccinations in News Feed and Search. These groups and Pages will not be included in
       recommendations or in predictions when you type into Search.
       When we find ads that include misinformation about vaccinations, we will reject them.
       We also remove related targeting options, like “vaccine controversies.” For ad accounts
       that continue to violate our policies, we may take further action, such as disabling the ad
       account.
       We won’t show or recommend content that contains misinformation about vaccinations
       on Instagram Explore or hashtag pages.
       We are exploring ways to share educational information about vaccines when people
       come across misinformation on this topic.




       47
           K. Waddell, A new attack on social media's immunity, AXIOS (June 13, 2019),
https://www.axios.com/social-mediaimmunity-section-230-f15ac071-32e9-4e33-81e6-
4c7ebadaea5e.html.
        48
           Children’s Healthcare Defense (CHD) v. Facebook, et. al 3:20-cv-05787 (2020).
https://digitalcommons.law.scu.edu/cgi/viewcontent.cgi?article=3303&context=historical
(checked 11/11/2020).



                                                34
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 35 of 179




       **** 49
       69.       On September 4, 2019, the WHO Director General issued a public statement that

it “welcomes the commitment by Facebook to ensure that users find facts about vaccines across

Instagram, Facebook Search, Groups, Pages and forums where people seek out information and

advice. Facebook will direct millions of its users to WHO’s accurate and reliable vaccine

information in several languages, to ensure that vital health messages reach people who need

them the most. The WHO and Facebook have been in discussions for several months to ensure

people can access authoritative information on vaccines and reduce the spread of inaccuracies

on Facebook and Instagram.” 50

       70.       At all times relevant hereto, the United States was a member of the WHO, a

United Nations specialized agency. Notably, under Article 71 of its Constitution, the WHO may

only consult and cooperate with non-governmental national organizations with the consent of the

Government concerned. Basic Documents, WORLD HEALTH ORGANIZATION (49th Ed.

2020). 51 Based on information and belief, this safeguard was put in place specifically to protect

Constitutional rights of American citizens and Defendants unilaterally abandoned this obligation.




       49
           Combatting Vaccine Misinformation, FACEBOOK,
https://about.fb.com/news/2019/03/combatting-vaccine-misinformation/ (last visited 11/15/2020)
(emphases added).
        50
           Vaccine Misinformation: Statement by WHO Director-General on Facebook and
Instagram, WORLD HEALTH ORGANIZATION (Sept. 4, 2019), https://www.who.int/news-
room/detail/04-09-2019-vaccine-misinformation-statement-by-who-director-general-on-
facebook-and-instagram (checked 11/20/2020)
 (emphases added).
        51
           https://apps.who.int/gb/bd/pdf_files/BD_49th-en.pdf#page=1 (checked 11/11/2020).

                                                35
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 36 of 179




        71.      The same day, September 4, 2019, that the WHO publicly lauded its close

collaboration with Facebook to “ensure people can access authoritative information [] and reduce

the spread of inaccuracies” and put a warning and a referral link to CDC on CHD’s page. 52

        72.      Both before and after September 4, 2019, Facebook also implemented a

“factchecking” campaign regarding vaccines in coordination with the CDC and WHO, designed

to materially misrepresent information about vaccines. Thus, Facebook killed two birds with one

stone: Facebook delivered what Rep. Schiff had forcefully requested — the “vaccine

misinformation” campaign — which in turn would help it achieve the continued preservation of

its desired Section 230 immunity. At the same time, Rep. Schiff’s demand provided Facebook

with cover for its own ulterior business motives, and pretext to launch its own fraudulent scheme

to cause reputational harm and financial loss to anyone questioning mandatory vaccine programs

and vaccine efficacy. CHD and any critics of CDC and WHO pandemic response or anyone who

provided criticism of U.S. and state government agents that Facebook deemed would be

beneficial to avoid enforcement action of stripping of its qualified immunity.

        73.      In perpetrating its fraud scheme, Facebook’s modus operandi from its public

square monopoly perch is to treat any information that does not advance the CDC and WHO

policy goals of maintaining or increasing vaccination rates as “false,” “fake,” “misinformation,”

or “hoax,” irrespective of its objective truth or the fact that it constitutes or qualifies as opinion.

In this way Facebook set the foundation for treating even the view that parents have a right to

informed consent, one of the most fundamental ethics in medicine, as censorable

“misinformation.” Any information related to the risks of vaccination, no matter how well-




        52
             CHD v. Facebook, page 20.

                                                   36
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 37 of 179




grounded in science, is labeled and censored as “misinformation.” Facebook trained its technical

means and methods of identifying and eliminating all such content under the banner of “falsity.”

By contrast, Facebook broadly incorporates and promotes the CDC and WHO’s policy

pronouncements on these issues as established “fact.” 53

       74.     Merriam-Webster’s Dictionary defines “misinformation” as “incorrect or

misleading information,” and defines “information” as “(1) knowledge obtained from

investigation, study, or instruction; (2) intelligence, news; (3) facts, data.” Information, Merrian-

Webster.com.45F45F 54 Facebook’s charge that Plaintiffs content is “false information” conveys

to third-party users that it is demonstrably, provably false.

       75.     Facebook has a right “to control its own product, and to establish the terms with

which its users, application developers, and advertisers must comply in order to utilize this

product.” Sambreel Holdings LLC v. Facebook, Inc., 906 F. Supp. 2d 1070, 1076 (S.D. Cal.

2016). But, here, even Facebook cannot avoid liability for provable injury to Plaintiffs’ property

rights, intangible assets and Constitutional Rights based on fraud and misrepresentation. See,

e.g., Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157, 1166 (9th Cir. 2008) (en banc)

(service provider may be liable where it makes answering discriminatory questions a condition

for doing business on its site). It fraudulently brands true information as false, as a tribute to and

in service to its government overseers. Facebook pursued a scheme designed to eliminate

objective truth and replace it with a universe of “truth,” that in many instances was patently false,

but was created within narrow parameters set by the government overseers.


       53
           Combatting Vaccine Misinformation, FACEBOOK, supra,
https://about.fb.com/news/2019/03/combatting-vaccine-misinformation.
        54
           https://www.merriam-webster.com/dictionary/information (last accessed Aug. 20,
2020).

                                                  37
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 38 of 179




       76.     On or about May 2020, Facebook began covertly to demote and/or ban content

(“shadow-ban”) that Plaintiffs posted, administered, or moderated on HAN’s Facebook page,

effectively limiting its visibility and reach. Facebook owns a patent on social media shadow

banning. 55 The patent describes the mechanism by which shadow banning is accomplished. In

one embodiment, the social networking system blocks banned comments by analyzing the text of

the comments. For example, if a comment includes a profane word, as provided in a list of

banned words, the social networking system will not display the comment to other users of the

social networking system.

       77.      Additionally, in one embodiment, Facebook also performs a “sentiment analysis”

to identify whether a comment includes sentiment that is banned under Facebook’s community

standards. Finally, Facebook’s patent permits it to train a machine learning classifier to block

comments based on Facebook content moderators’ actions of manually deleting comments or

unblocking comments in the online forum. In one embodiment, the blocked comments are not

displayed to the wider community of Facebook users. However, the blocked comments are

displayed to the commenting user and his or her friends within the social networking system. As

such, Facebook’s software creates a simulacrum in which the “offending” user — here HAN

and/or its posters — is not aware that their comment or content is not displayed to other users of

the forum. Since May 2020, Facebook has utilized this deceptive scheme in order to covertly




       55
          See United States Patent No. 10,356,024, Kanter et al. (Moderating content in an
online forum), USPTO Patent Full-Text and Image Database, UNITED STATES PATENT AND
TRADEMARK OFFICE (Jul 16, 2019), http://patft.uspto.gov/netacgi/nph-
Parser?Sect2=PTO1&Sect2=HITOFF&p=1&u=/netahtml/PTO/search-
bool.html&r=1&f=G&l=50&d=PALL&RefSrch=yes&Query=PN/10356024 (last accessed
11/20/2020).

                                                38
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 39 of 179




limit or block HAN’s content while misrepresenting the visibility and reach of that content to

HAN itself, and misrepresenting the totality of HAN’s content to all third-party users.

       78.     At an April 17, 2020, CNN “Global Town Hall,” Zuckerberg boasted that “we

work with independent fact-checkers [] and warning labels work. We know that because 95% of

the time when someone sees a piece of information that has a fact-check on it, they don’t click

through and consume that information.” 56

       79.      Indeed, Facebook has used “A/B testing” (testing users’ response to variants) to

achieve its intended psychological effect on user behavior. Essentially, similar demographic test-

groups are shown two (or more) different behavior modification mechanisms, and the most

effective mechanism is chosen based on statistical results in terms of which variant achieves the

desired user behavior. 57

       80.     The “whistleblower” also described Facebook’s use of “troll scores” that were

assigned to accounts and used to assess what punitive actions it would take against the

accountholder. There is no accountability or accountholder recourse since Facebook compiles its

punitive “troll scoring” without the holder’s knowledge. 58

       81.     The “whistleblower” also revealed Facebook’s use of a “deboosting” score, which

it uses to “deboost” content produced by the accountholder’s page. Facebook deployed a similar,


       56
          Entire CNN April 16 coronavirus town hall, supra,
https://www.cnn.com/videos/business/2020/04/17/entire-april-16-coronavirus-townhall-part-5-
sot-vpx.cnn.
       57
           About A/B Testing, Business Help Center, FACEBOOK FOR BUSINESS)
https://www.facebook.com/business/help/1738164643098669?id=445653312788501 (last
accessed Nov. 17, 2020).
        58
           Anonymous – Facebook, PROJECT VERITAS (Apr. 6, 2020).
https://www.projectveritas.com/news/anonymous-facebook/. (last accessed Nov. 17, 2020).


                                                39
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 40 of 179




if not the same algorithm, to limit the visibility and reach of HAN content and Facebook users

who used HAN and other disliked newsgroups. As explained by the whistleblower and

screenshots obtained by Project Veritas, the ActionDeboostLiveDistribution tag is designed to

“deboost” content produced by the pages it is attached to, specifically suppressing the

distribution of livestreams from that page. A current Facebook employee confirmed to Project

Veritas that the code could reduce a “video’s visibility in news feeds, remove sharing features,

and disable interactive notifications.”

        82.     The “whistleblower’s” account elaborates upon newspaper and magazine articles

about internal and top-down biases in Facebook’s content control processes. A “Wired”

magazine article reported on Facebook’s use of a custom algorithm — “Click Gap” —

specifically to limit the spread of whatever Facebook terms “fake news.” Facebook deployed a

similar, if not the same algorithm, to damage HAN and other newsgroups, by covertly limiting

the visibility and reach of its content. An April 18, 2019 “Wired” article explains: “Click-Gap,

which Facebook is launching globally today, is the company’s attempt to limit the spread of

websites that are disproportionately popular on Facebook compared with the rest of the web. If

Facebook finds that tons of links to a certain website are appearing on Facebook, but few

websites on the broader web are linking to that site, Facebook will use that signal, among others,

to limit the website’s reach.” 59

        83.     A CNET article reported that Facebook planned to use “updated machine

learning” to detect more potential “hoaxes” and send them to third-party “fact-checkers.”




        59
          Facebook Is Changing News Feed (Again) to Stop Fake News, WIRED (Apr. 10,
2019), https://www.wired.com/story/facebook-click-gap-news-feed-changes/ (last accessed Nov.
17, 2020).

                                                40
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 41 of 179




Facebook used the same or similar machine learning systems to detect and flag CHD content for

sending to Facebook’s “fact-checker” affiliates 60 and it did the same to HAN and its users.

       84.     The Doe Defendants comprise, inter alia, members of an enterprise with or within

Facebook working directly to label, suppress, and censor vaccine and COVID-19 related content

on HAN’s Facebook and Plaintiffs’ user pages. The enterprise operates under the direct

supervision and control of Defendant Facebook’s corporate leadership and Zuckerberg. It

includes individual Facebook officers or employees (known only to Facebook) responsible for

key design elements that enable widespread AI-driven “fact-check” content suppression and

manipulation. The enterprise manipulates technical processes to “shadow ban” HAN, i.e.,

deceive Plaintiffs as to the reach and visibility of content on its Facebook page, and prevent its

content from being disseminated. The enterprise also exploits internal marketing and

psychometric data to “sandbox” users, i.e., selectively hide content from users based on their

psychological profile, and ward off the possibility that alternative content may influence their

views. “Sandbox” is an apt term for isolating users in an echo chamber of like-minded

viewpoints where existing views are reinforced, and alternative or opposing ideas are not

considered.

       85.      Facebook shows HAN’s content to some of HAN’s already- “decided” users, but

Facebook does not show it to any other “undecided” or “opposed” users. Thus, Facebook seeks

to rigidify users’ positions on matters of public concern, and foreclose public debate, or any

possibility of the societal “ultimate good [] reached by free trade in ideas,” (see Abrams v. United




       60
          R. Cheng, Facebook will use machine learning to fight fake news, CNET (Aug. 3,
2017), https://www.cnet.com/news/facebook-will-use-machine-learning-to-fight-fake-news/
(last accessed November 20, 2020).

                                                 41
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 42 of 179




States, 250 U.S. at 630 (Holmes, J., dissenting)), while concealing its methods and effects.

Facebook, with the government’s assistance, blocks content critical of the CDC, WHO, elected

officials it likes and that protect Facebook and even its officials. The First Amendment protects

against this new “privatized” form of governmental censorship. This is also a classic method of

fraud concealment: if Plaintiff does not know what Defendants are telling or showing third

parties, Plaintiff is less likely to sue. See, e.g., Bridge v. Phoenix Bond & Indem. Co., 553 U.S.

639 (2008) (“suppose an enterprise that wants to get rid of rival businesses mails

misrepresentations about them to their customers and suppliers, but not to the rivals

themselves.”).

       86.       On December 27, 2018, New York Times reporter Max Fisher wrote that, based

on his review of Facebook internal documents, Facebook’s “closely-held rules” for moderating

content on its website had “numerous gaps, biases and outright errors.” Fisher characterized

those errors as a byproduct of the over- and under-inclusive nature of binary rules when applied

to “highly complex issues,” plus the highly time-sensitive (“eight to 10 seconds per post”)

workload constraint Facebook puts on the decisions at issue. He quoted Facebook officer Bickert

as saying, “we have billions of posts every day, we’re identifying more and more potential

violations using our technical systems. At that scale, even if you’re 99 percent accurate, you’re

going to have a lot of mistakes” (emphasis added). (Here, Facebook’s wrongdoing is deliberate,

a form of decision-making which Bickert’s reference to “mistakes” eludes.) Fisher reported that,

“By telling moderators to follow the rules blindly, Facebook hopes to guard against bias and to




                                                 42
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 43 of 179




enforce consistency.” But “Facebook has little visibility into the giant outsourcing companies,

which largely police themselves, and has at times struggled to control them.” 61

       87.      Fisher further reported that, “[t]hough Facebook says its focus is protecting users,

the documents suggest that other concerns come into play. [For example, Pakistan related]

guidelines warn moderators against creating a “PR fire” by taking any action that could “have a

negative impact on Facebook’s reputation or even put the company at legal risk. [. . .] And its

decisions often skew in favor of governments, which can fine or regulate Facebook.” 62

       88.      On May 16, 2020, New York Times reporters Mike Isaac, Sheera Frenkel and

Cecilia Kang wrote in their article “Now More Than Ever, Facebook Is a ‘Mark Zuckerberg

Production’” that:

       [A]t Facebook, for more than a decade, Mark Zuckerberg was a product guy’s product
       guy. In practice, this meant [. . .] he was comfortable delegating in areas that interested
       him less keenly — including [. . .] the realm of Facebook policy around what kind of
       speech was and was not permitted. Those subjects fell into a specific category: Too
       important to ignore, but not exactly what a young billionaire wants to spend all of his
       time on.
       [After the 2016 election] Mr. Zuckerberg resolved to take control of the global
       superpower in which he already dominated the voting. [In July 2018,] Mr. Zuckerberg
       called a meeting with his top lieutenants. [. . .] Mr. Zuckerberg said he would be making
       more decisions on his own, based on his instincts and vision for the company. [. . . ] Mr.
       Zuckerberg also began to participate more directly in meetings that had previously been
       Ms. Sandberg’s domain — from the nitty-gritty of taking down disinformation
       campaigns, to winding philosophical discussions on how Facebook ought to handle
       political ads. [. . .] Other board disagreements, specifically around political advertising
       and the spread of misinformation, always ended with Mr. Zuckerberg’s point of view




       61
         M. Fisher, Inside Facebook's Secret Rulebook for Global Political Speech, NEW
YORK TIMES (Dec. 27, 2018) https://www.nytimes.com/2018/12/27/world/facebook-
moderators.html (last accessed 11/20/2020).
      62
         Id.

                                                43
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 44 of 179




       winning out. [. . .] To replace [departing board members], Mr. Zuckerberg picked [ . . .]
       Peggy Alford, the former chief financial officer of the Chan Zuckerberg Initiative. 63
       89.     In April 2019, Facebook contracted with Science Feedback, 64 a French

organization which Facebook funds, that “fact-checked” HAN’s content, and directed Science

Feedback to deploy Facebook’s circular WHO and CDC definitions of “vaccine misinformation”

and “Corona-19 misinformation.” Science Feedback is wholly dependent upon Facebook, both

financially and editorially. On information and belief, neither Facebook nor Science Feedback

makes any genuinely independent effort to check the veracity of the censored or labeled HAN

content. Instead, Facebook created a classification system that provides Science Feedback with a

limited set of nine pre-populated classifications to apply to a posting: 65

       • False
       • Partly False
       • True
       • False Headline
       • Not Eligible
       • Satire
       • Opinion
       • Prank Generator
       90.     Apparently, if Science Feedback decides that an article is not “false,” “partly

false,” or “false headline” but falls into any of the other six classifications above, Facebook does




       63
            Mike Isaac, Sheera Frenkel & Cecilia Kang, Now More Than Ever, Facebook Is a
‘Mark Zuckerberg Production,’ NEW YORK TIMES (May 16, 2020),
https://www.nytimes.com/2020/05/16/technology/zuckerberg-facebook-
coronavirus.html(emphases added) (last accessed 11/20/2020).
         64
            https://sciencefeedback.co/science-feedback-partnering-with-facebook-in-fight-against-
misinformation/.
         65
            Not Related Fact-Checking on Facebook, Business Help Center, FACEBOOK FOR
BUSINESS, https://www.facebook.com/help/publisher/182222309230722
 (last accessed Nov.20, 2020).

                                                  44
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 45 of 179




not display (or does not prominently display) a link to the “See Why” window or to Science

Feedback’s oppositional article.

       91.     Under this arrangement, Facebook pays Science Feedback to classify content, and

Facebook flags content for Science Feedback to evaluate and classify as part of their partnership.

Science Feedback is paid by Facebook to find false stories, and here willfully marked Plaintiffs

content as “false” or “partly false” in order to generate traffic to its website through the warning

and link, and to further its contractual partnership with Facebook. The “fact-checking” system

Facebook created encourages this type of mislabeling. The Science Feedback fact-checkers have

an obvious incentive to categorize a post as “False” rather than an accurate but less damaging

classification of “Opinion,” because that is the only way Facebook will insert the clear warning

with a prominent link to Science Feedback’s oppositional article. Facebook deceives its users by

materially misrepresenting that its “fact-checkers” are “independent,” contractually or

editorially. Significantly, the arrangement also permits Facebook and Science Feedback to create

categorical exemptions from “fact-checking” where it suits Zuckerberg’s political or other
                                                                     66
biases, e.g., the “opinion” exemption for climate science deniers.

       92.      As to each of the HAN and HAN-user articles and video posts, which Facebook

and Science Feedback, or Poynter/Politifact labeled “False Information” or “Partly False

Information,” see supra, Science Feedback and Politifact’s opposition articles show, at most, that

the specific matter asserted was the opinion of its authors on fully-disclosed limited facts, not

that it was a “false” or “partly false” statements of fact. Nevertheless, Science Feedback

designated the articles and videos as “False” or “Partly False,” not “Opinion.” Facebook then


       66
          Emily Atkin, Facebook creates fact-checking exemption for climate deniers, supra,
https://heated.world/p/facebook-creates-fact-checking-exemption.


                                                 45
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 46 of 179




proceeded to gray out the articles and videos and placed its warnings over them. By using

Facebook’s pre-populated options to mislabel the articles and videos, Science Feedback and

Facebook intentionally tell the public that Plaintiffs are presenting false information, when they

know that the information presented is, at most, opinion and not false fact.

             B. To curry favor with its Government Overseers, Facebook expands its
             Vaccine Censorship program into a Pandemic Vaccines and New Drugs
             program
                1.     In January 2020, HCQ is a cheap, available drug that has safely
                treated 800 million people over 65 years under FDA approval that infectious
                diseases experts deem to be efficacious as a prophylaxis and cure for the
                emerging new Coronavirus (COVID-19)
                     a.       COVID-19
       93.      Coronaviruses are a group of RNA viruses that cause diseases

in mammals and birds. In humans and birds, they cause respiratory tract infections that can range

from mild to lethal. Mild illnesses in humans include some cases of the common cold (which is

also caused by other viruses, predominantly rhinoviruses), while more lethal varieties can

cause SARS, MERS, and COVID-19. In cows and pigs they cause diarrhea, while in mice they

cause hepatitis and encephalomyelitis. There are a myriad of viruses and developing effective

vaccines is complicated by a host of factors including the that they constantly mutate. 67

       94.      RNA viruses constitute an important threat to human health around the globe.

Several RNA viruses are pandemic and infect hundreds of millions around the world leading to

the death of millions of people every year. These viruses include the human immunodeficiency

virus (HIV), hepatitis C virus (HCV), Ebola virus, Zika virus, respiratory syncytial virus (RSV),

influenza viruses, yellow fever virus, dengue virus, rhinoviruses (common cold), human T-


       67
          https://www.americanscientist.org/article/viruses-and-vaccines-a-basic-flowchart-of-
viral-families (last accessed Nov. 20, 2020).

                                                 46
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 47 of 179




lymphotropic virus type 1 (HTLV-I), poliovirus, and measles virus. Currently, no vaccine or

specific treatment is available for many of these viruses and some of the available vaccines and

treatments are not highly effective. 68

       95.     The COVID-19 Pandemic developed around the preexisting Facebook effort to

undermine critics of mandatory vaccine policy, and Facebook doubled down on its scheme in

helping the government promote vaccine policy, exaggerate the need for vaccines and “new”

drugs and they censored speech that was inconvenient to these goals. As the United States

moved to its extreme pandemic footing, urged on by conflicted, corrupted and compromised

“expert” opinion, Facebook identified new and expanding areas of bad faith censorship depriving

Plaintiffs and other Facebook users of their constitutional rights.




       96.     On January 30, 2020, Facebook “said in a blog post that it would remove content

about the virus ‘with false claims or conspiracy theories that have been flagged by leading global

health organizations and local health authorities,’ saying such content would violate its ban on

misinformation leading to ‘physical harm.’ **** Fact-checking initiative PolitiFact said

misinformation about the virus online included hoaxes about its source, its spread, and how to


       68
          Immune Responses to RNA viruses, Journal of Immunology Research, Volume 2018
https://www.hindawi.com/journals/jir/2018/5473678/ (last accessed Nov. 20, 2020).



                                                 47
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 48 of 179




treat it, as well as false conspiracies about its connection to biological warfare and the Chinese

government.” 69

       97.     On January 31, 2020, Facebook increased its policing (and content creation) to

placate its government overseers concerned about its effects on an upcoming election where it

announced that it would now flag context and direct users to WHO-approved content. 70


       We will also soon begin showing messages in News Feed to people who previously
       engaged with harmful misinformation related to COVID-19 that we’ve since removed,
       connecting them with accurate information,” Zuckerberg said in a post.

       The new alert is a concession to critics who have long called for Facebook to “correct the
       record” by telling users about posts it later removes or labels as false. The company
       previously resisted those proposals, arguing that drawing attention to dubious claims can
       inadvertently fuel their spread.

       The notifications, which will start appearing in the coming weeks, will direct people to a
       World Health Organization list of common myths about the virus and encourage them to
       “help friends and family avoid false information,” Facebook said.

       The alerts will not inform users they are receiving the nudge because they had previously
       liked, reacted, or commented on false posts, nor will they debunk specific claims.

                     b.        Hydroxychloroquine (“HCQ”)
       98.     HCQ sold under the brand name Plaquenil among others, is a medication

approved for use by the FDA since 1955 to prevent and treat malaria in areas where malaria

remains sensitive to chloroquine. HCQ followed development of chloroquine (CQ) and both are

derived from quinine. Quinine was first isolated in 1820 from the bark of a cinchona tree, which



       69
           As coronavirus misinformation spreads on social media, Facebook removes posts
https://www.reuters.com/article/us-china-health-facebook-idUSKBN1ZV388 (last accessed. 20,
2020).
        70
           Facebook to notify users who have engaged with harmful COVID-19 posts
https://www.reuters.com/article/us-health-coronavirus-facebook/facebook-to-notify-users-who-
have-engaged-with-harmful-COVID-19-posts-idUSKCN21Y1YB (last accessed Nov. 20, 2020).


                                                 48
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 49 of 179




is native to Peru. Other uses for HCQ include treatment of rheumatoid arthritis, lupus, and

porphyria cutanea tarda. It is taken by mouth, often in the form of Hydroxychloroquine sulfate. 71

Prior to March 2020, when multiple HCQ studies involving incompetence or deploying research

fraud were released, the professional concerns about safety centered on obscure retina damage

cause by long term use and high dosages. In late 2019, when COVID-19 was emerging from

Wuhan, infectious disease doctors suspected early that chloroquine might prevent or blunt a

pandemic. 72

       99.     In January 2020, HCQ would have been suspected to function as an efficacious

treatment for COVID-19 since its derivative quinine had been used to great effect for similar

viruses since 1889 for the Russian flu and for the Spanish Flu of 1918:




       71
           "Hydroxychloroquine Sulfate Monograph for Professionals". The American Society of
Health-System Pharmacists. 20 March 2020.
https://web.archive.org/web/20200320234847/https://www.drugs.com/monograph/hydroxychlor
oquine-sulfate.html (last accessed Nov.20, 2020).
        72
           https://www.who.int/publications/i/item/infection-prevention-and-control-of-epidemic-
and-pandemic-prone-acute-respiratory-infections-in-health-care P. 33-35.

                                                49
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 50 of 179




       100.   There are many pathways that quinine, chloroquine, which is stronger, and HCQ,

which is strongest--act on RNA viruses, but infectious disease doctors know that its most




                                               50
               Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 51 of 179




effective when combined with zinc and when it provided early, prior to the virus gaining a

foothold on the host, and prior to the creation of a “cytokine storm” that causes infection and

pneumonia. It is this generalized mode of function that allows it to be efficacious regardless of

mutation. In short, HCQ short circuits the cytokine storm and allows the host to shed the virus

prior to gaining a foothold. HCQ, the refined, more potent version of quinine, was “off-patent,”

so it did not attract pharmaceutical investment, but, because it was so dramatically effective

against corona viruses, it attracted grant funding and scientific research interest.

        101.     In 2003, it was noted that HCQ exerts antiviral effects, inhibiting the replication

of several viruses including members of the flaviviruses, retroviruses, and coronaviruses noting

that HCQ has immunomodulatory effects, suppressing the production/release of tumour necrosis

factor α and interleukin 6, which mediate the inflammatory complications of several viral

diseases. 73

        102.      In 2004, an in vitro study, indicated CQ efficacy for SARS-CoV-1 IC50 of CQ

for antiviral activity (8.8) that was significantly lower than cytostatic activity CC50 (261.3),

selectivity index of 30. IC50 for inhibition of SARS-CoV in vitro approximates the plasma

concentrations of HCQ reached during treatment of acute malaria. HCQ may be considered for

immediate use in the prevention and treatment of SARS-CoV infections. 74




        73
           Savarino et al., Lancet Infect. Dis., doi:10.1016/S1473-3099(03)00806-5 (Peer
Reviewed) (Theory) Effects of chloroquine on viral infections: an old drug against today's
diseases.
        74
           Keyaerts et al., Biochem. Biophys. Res. Comm., 323:1, 8 October 2004,
doi:10.1016/j.bbrc.2004.08.085 (Peer Reviewed) (In Vitro) In vitro inhibition of severe acute
respiratory syndrome coronavirus by chloroquine.


                                                  51
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 52 of 179




       103.    In 2005, an in vitro study, SARS-CoV-1, found that HCQ has strong antiviral

effects on SARS CoV infection when cells treated either before or after exposure, suggesting

prophylactic and treatment use. Describes three mechanisms by which the drug might work and

suggests it may have both a prophylactic and therapeutic role in coronavirus infections.

Chloroquine is a potent inhibitor of SARS coronavirus infection and spread. “We report,

however, that chloroquine has strong antiviral effects on SARS-CoV infection of primate cells.

These inhibitory effects are observed when the cells are treated with the drug either before or
                                                                                        75
after exposure to the virus, suggesting both prophylactic and therapeutic advantage.”

       104.    In 2006, the 2003 paper was updated furthering the hypothesis of HCQ inhibiting

SARS replication in two in-vitro studies. HCQ affected an early stage of SARS replication. 76

       Our hypothesis that chloroquine might inhibit replication of the SARS coronavirus has
       been confirmed in two independent in-vitro studies. Researchers at the Belgian Catholic
       University of Leuven found that chloroquine inhibited SARS coronavirus replication with
       a 50% effective concentration of 8·8 (SE 1·2) μmol/L, within the range of blood
       concentrations achievable during antimalarial treatment.7 The dose inducing 50%
       cytostatic activity was much higher (261·3 [14·5] μmol/L). Time-of-addition experiments
       indicated that chloroquine affected an early stage of SARS coronavirus replication.7
       Researchers at the Centers for Disease Control and Prevention (Atlanta, GA, USA)
       reported potent anti-SARS coronavirus effects of chloroquine in vitro, attributable to a
       deficit in the glycosylation of the SARS coronavirus receptor ACE2.8 Again, the antiviral
       drug concentrations were not cytotoxic. If animal models confirm these results,
       chloroquine might represent a valuable therapeutic option if SARS re-emerges.
       The broad spectrum antiviral effects of chloroquine deserve particular attention in a time
       in which the world is threatened by the possibility of a new influenza pandemic, and the
       availability of effective drugs would be fundamental during evaluation of an effective
       vaccine. The effect of chloroquine against replication of Orthomyxoviridae has long been
       known. Inhibitory effects of chloroquine on both type A and B influenza viruses have been
       described. We are currently investigating the inhibitory effect of chloroquine on the

       75
           Vincent et al., Virol. J. 2:69, 2005, doi:10.1186/1743-422X-2-69 (Peer Reviewed) (In
Vitro); https://pubmed.ncbi.nlm.nih.gov/16115318/.
        76
           Savarino et al., Lancet Infect. Dis., doi:10.1016/S1473-3099(06)70361-9 (Peer
Reviewed) (In Vitro) New insights into the antiviral effects of chloroquine.

                                                52
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 53 of 179




       H5N9/A/chicken/Italy/9097/97 avian influenza virus, recently isolated from poultry in
       Italy. Depending on the viral challenging doses and the methods adopted to detect the
       antiviral effects, the inhibitory concentrations fell within the 0·5–10 μmol/L range—ie,
       clinically achievable in plasma during malaria treatment (LDT, AS, ID, RC, and AC,
       unpublished data). If these effects are confirmed, chloroquine would deserve to be tested
       against the H5N1 type A avian influenza virus, currently a matter of serious concern for
       public health.
       105.    In 2008, CQ was found to significantly decrease viral replication of HCoV-229E

at concentrations lower than in clinical usage. 77 CQ affects the activation of p38 mitogen-

activated protein kinase (MAPK) and extracellular signal-regulated kinase (ERK). p38 MAPK

inhibitor, SB203580, inhibits CPE induced by HCoV-229E infection and viral replication.

Inhibition of human coronavirus 229E infection in human epithelial lung cells (L132) by

chloroquine: Involvement of p38 MAPK and ERK.

       106.     In 2009 and 2014 there were three animal studies showing CQ efficacy. In 2014

there was also a CQ inhibits SARS-CoV, MERS-CoV, and HCoV-229E-GFP replication in the

low-micromolar range. 78 Screening of an FDA-Approved Compound Library Identifies Four

Small-Molecule Inhibitors of Middle East Respiratory Syndrome Coronavirus Replication in

Cell Culture. Finally, in 2017 there was an important animal study that presented a method for

quantification of HCQ in mouse blood and tissues. This shows a lung concentration significantly

higher than other organs, and about 30 times the blood concentration. 79 Simultaneous




       77
          Kono et al., Antiviral Research, 77:2, February 2008, 150-152,
10.1016/j.antiviral.2007.10.011 (Peer Reviewed) (In Vitro).
       78
          de Wilde et al., Antimicrobial Agents and Chemotherapy, Jul 2014, 58:8, 4875-4884,
doi:10.1128/AAC.03011-14 (Peer Reviewed) (In Vitro).
       79
          Chhonker et al., Journal of Chromatography B, Analytical Technologies in the
Biomedical and Life Sciences, 22 Nov 2017, 1072:320-327 doi:10.1016/j.jchromb.2017.11.026
(Peer Reviewed).

                                                53
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 54 of 179




quantitation of HCQ and its metabolites in mouse blood and tissues using LC-ESI-MS/MS: An

application for pharmacokinetic studies.

       107.    The Plaintiffs provide the information contained in paragraphs 98 to 106 not to

show that HCQ functions as a prophylaxis and a cure for COVID-19 (which it does as proven

reviewing the now 194 studies, 129 peer reviewed supra). This information is submitted only

for the purpose of showing that given the state of mind and state of the research regarding HCQ

and CQ in January 2020. Based on information and belief, any reasonable “expert” in this space

would have immediately suspected HCQ would be extremely efficacious, that it would be cheap,

available, and safe and that it would likely have prophylaxis and curative properties and had

the potential of averting a pandemic. In all likelihood, any reasonable expert would have no

basis for having anything close to those expectations regarding Remdesivir that received

lightning-fast FDA approval and is now the required FDA protocol drug. In any event, it would

be eminently reasonable for Facebook users like Plaintiffs to recognize the potential efficacy of

HCQ, the dangerous and non-efficacious qualities of Remdesivir, and to want to engage in

constitutionally protected free expression about these issues on the public square.

       108.    In addition two NIH-NIAID physicians, Dr. Anthony Fauci and H. Clifford

Lane, 80 M.D. share four patents involving Immunologic enhancement with intermittent

interleukin-2 therapy. 81 Dr. Lane’s curriculum vitae and his published works 82 reflects expertise

on HIV, immune activation, ARD, etc. Dr. Fauci’s publishing shows extensive overlap, with his


       80
          https://www.niaid.nih.gov/research/clifford-lane-
md?fbclid=IwAR0mQGT_cJdz0Ff1veiLDnmNlnprf5qhp7u4f9DtzGi1todp0WaW2pE1tp8 (last
accessed Nov. 20, 2020)
       81
          Id.
       82
          https://www.sciencedirect.com/search?authors=clifford%20lane&show=100 (last
accessed Nov. 20, 2020)

                                                54
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 55 of 179




research falling to vaccines. 83 Both are positioned well to comprehend the Covid-19 disease

state and the possible application of HCQ to it, but there is no research either seem to have done

on HCQ. 84 They are also leading experts on HIV, were well versed on Ebola and Remdesivir

trials, and must have known in a theoretical sense at least, about HCQ’s general anti-

inflammatory responses to cytokine storms among HIV patients and even its prophylaxis

qualities. 85 Based on information and belief they also knew about Remdesivir’s shortcomings

and checkered past.

            2. How did HCQ, a cheap, available drug that has safely treated 800 million
            people over 65 years under FDA approval since 1955--become a dangerous drug
            in less than a year with a laundry list of newly emerging and dangerous side
            effects?


       109.    Compared to the 2019 Drugs.Com innocuous description of HCQ, 86 its current

November 5, 2020 description 87 includes a scary cardiac warning:




       83
         https://www.sciencedirect.com/search?authors=anthony%20fauci (last accessed Nov.
20, 2020).
       84

https://www.sciencedirect.com/search?qs=hydroxychloroquine&authors=clifford%20lane&show
=100
https://www.sciencedirect.com/search?qs=hydroxychloroquine&authors=anthony%20fauci&sho
w=100.
        85
            Piconi, et. al, Hydroxychloroquine drastically reduces immune activation in HIV-
infected, antiretroviral therapy–treated immunologic nonresponders, IMMUNOBIOLOGY|
(SEPTEMBER 22, 2011)
https://ashpublications.org/blood/article/118/12/3263/28846/Hydroxychloroquine-drastically-
reduces-immune (last accessed Nov. 20, 2020).
        86
           https://web.archive.org/web/20190207012311/https://www.drugs.com/hydroxychloroqu
ine.html (last accessed Nov. 20, 2020).
        87
            https://www.drugs.com/hydroxychloroquine.html (last accessed Nov. 20, 2020).

                                                55
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 56 of 179




         110.   The December 2019 Wikipedia description of HCQ states that it was built over

65 years 88 and on the WHO’s “List of Essential Medicines as the safest and most effective

medicines needed in a health system (bold and italics added). It references a longstanding, well

known side effect of macular toxicity but people taking 400mg per day have negligible risk.

Risks go up when doses are above 1,000 mg per day and when course of treatment exceeds 5

years.

         111.   The October 25, 2020 Wikipedia HCQ description—less than a year later adds

now a parade of scary side effects that spontaneously erase history:




         88

https://web.archive.org/web/20200107234307/https://en.wikipedia.org/wiki/Hydroxychloroquine
(accessed Nov 20, 2020).


                                               56
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 57 of 179




       112.   The October 25, 2020 Wikipedia HCQ description also included a frightening

new political supplement:




                                            57
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 58 of 179




               3. Plaintiffs hoped to use the social network to share information, and
               potentially life-saving health information with fellow Americans.
       113.    On January 11, 2020, Moderna and Fauci’s vaccine teams were already

embedded after Stéphane Bancel, the company’s CEO stated that: “[w]hen we started this back

on Jan. 11, partnering with the team of Dr. Tony Fauci, we were hoping to get in the clinic in the

summer.” Phase I clinical trials started on March 16, 2020 and he later referenced working long

days…and collaborating closely with the NIH and FDA. 89 Undoubtedly, the lightning-fast

response for the development of a new vaccine that was unprecedented and that, even with

record setting timeline economies, would deliver a solution long after it was needed, but was it

needed?

       114.    On January 13, 2020, France designated HCQ “poison” and removed it from all

pharmacies. Quite a turnabout of events for the “indispensable WHO medication” that most

readily available and among the safest drug that could be used to blunt or eliminate the pandemic

immediately because it had all the approvals.




       89
           What you need to know about four potential COVID-19 vaccines (May 12, 2020)
https://thehill.com/policy/healthcare/public-global-health/497218-what-you-need-to-know-
about-four-potential-covid-19-vaccines (last checked Dec 8, 2020).

                                                58
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 59 of 179




       115.    The next day the WHO began dispensing information that seemed to be erroneous

to the Plaintiffs and based on Chinese disinformation propagated by the WHO. This was strange

because it was the exact opposite advice one would expect and, if it is true, why was Dr. Fauci’s

team already developing a vaccine?




                                               59
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 60 of 179




       3. Facebook, as an agent of government, and to protect its Special Immunities,
          ensured Plaintiffs could not collaborate and share information, and kept
          lifesaving “off patent” treatments from Americans.


               a.   While “off-patent” HCQ is tragically ignored, “on-patent”
               Remdesivir gets attention unwarranted by any efficaciousness claims.
       116.    Prior to the pandemic hitting the United States, Gilead Life Sciences touted that

“by working in collaboration with both academic institutions and U.S. government agencies,

[was] able to bring together disease experts to help expand knowledge of the antiviral profile of

Remdesivir against emerging viruses, including Ebola, SARS, Marburg, and MERS through in

vitro studies and in vivo studies in animal models. Testing of Remdesivir against the virus that

causes COVID-19 is ongoing. * * * * In January 2020, when a new pneumonia-like illness in

China was identified as a coronavirus, Gilead moved quickly to determine whether Remdesivir

could play a role in responding to the growing public health threat that subsequently became

known as COVID-19. Gilead’s preclinical data suggested that testing Remdesivir against
                                              90
COVID-19 should take place immediately.”

               • Gilead’s team of virologists quickly generated the preclinical
               data to characterize Remdesivir’s activity against the new
               COVID-19 virus and to determine the potential benefit of
               further testing.

               • In January 2020, Gilead provided Remdesivir to the China
               CDC to test the compound against isolates of the virus that
               causes COVID-19 through their independent antiviral assays.
               Gilead provided Remdesivir to U.S. academic institutions in
               February 2020 for similar testing. Results are expected soon.

               • In February 2020, Gilead began supporting multiple
               clinical trials to evaluate the safety and efficacy of Remdesivir
               as a potential treatment for COVID-19.

       90
          Development of Remdesivir (Gilead Life Sciences) https://www.gilead.com/-
/media/gilead-corporate/files/pdfs/COVID-19/gilead_rdv-development-fact-sheet-2020.pdf (last
visited Nov. 20, 2020).

                                                   60
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 61 of 179




               • Gilead donated study drug and provided scientific input
               for two clinical trials coordinated by the China-Japan
               Friendship Hospital in China, which began enrolling patients
               in early to mid- February. 91

To its credit, and included in its promotional materials, Gilead admitted that Remdesivir had

performed poorly in an extensive Ebola study 92 and an Independent Monitoring Board had

suspended its use. 93

       117.    On February 4, 2020, pursuant to Section 564(b)(1)(C) of the Act, the Secretary

of the Department of Health and Human Services (HHS) determined that there is a public health

emergency that has a significant potential to affect national security or the health and security of

United States citizens living abroad, and that involves the virus that causes COVID-19. 94

       b.      The New England Journal of Medicine Rushes to Publish a Remdesivir
               “study” Based on One Remdesivir Patient, a French Study Vanishes, and
               NIH Rushes Remdesivir Trials
       118.    On the same day it was reported that Gilead's Remdesivir, based on the

experience of one patient in Seattle, would enter trials for COVID-19 treatment, “Gilead

Sciences has partnered with Chinese health authorities to conduct a randomised Phase III




       91
           Id.
       92
            Mulanga et. al, A Randomized, Controlled Trial of Ebola Virus Disease Therapeutics
https://www.nejm.org/doi/full/10.1056/NEJMoa1910993 (last visited Nov. 20, 2020).
        93
            Independent Monitoring Board Recommends Early Termination of Ebola Therapeutics
Trial in DRC Because of Favorable Results with Two of Four Candidates, NIH (August 12,
2020) https://www.niaid.nih.gov/news-events/independent-monitoring-board-recommends-early-
termination-ebola-therapeutics-trial-
drc?fbclid=IwAR1g64OWc9l4UyWX4rXzAU4kPGBiUvVTx4VjwUYYpGaVrFSehVmz1-
jzu0Q.
        94
             85 FR 7316; 7316-7317 Document 2020-02496
https://www.federalregister.gov/documents/2020/02/07/2020-02496/determination-of-public-
health-emergency (last visited Nov. 20, 2020).

                                                 61
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 62 of 179




clinical trial to assess the use of antiviral drug candidate Remdesivir(GS-5734) 95 for the

potential treatment of coronavirus (italics added). The company originally developed the drug to

treat the Ebola virus, but it was found to be ineffective. It’s clear why its claimed that preclinical

tests have revealed that the drug may help treat the new 2019-nCoV virus. 96

       119.     From January 24 to March 4, 2020 a Remdesivir study began in France with

extremely poor results that were not published until June 26, 2020. 97 At best we can say this

negative Remdesivir experience received little attention.

       120.    On March 5, 2020, NEJM rushed “First Case of 2019 Novel Coronavirus in the

United States” to print. 98 Although Dr. Fauci and others made calls for randomized, double

blind studies in the case of HCQ—that had full FDA approvals for decades— a quickly

published paper in NEJM based on one patient’s experience, seemed to serve as a clarion call to

form up around this untested drug. There was “no antiviral data for Remdesivir that show[ed]

activity against 2019-nCoV at this time….” 99

            c. Lackluster China Remdesivir Studies Suspended or Aborted Reducing
            Statistical Power



       95
           https://www.gilead.com/news-and-press/press-room/press-releases/2020/2/gilead-
sciences-initiates-two-phase-3-studies-of-investigational-antiviral-remdesivir-for-the-treatment-
of-covid-19 (Feb 26, 2020)(last visited Nov. 20, 2020.
        96
           https://www.clinicaltrialsarena.com/news/company-news/gilead-coronavirus-
Remdesivir-trial/ (last visited Nov. 20, 2020).
        97
           Dubert, et. al, Case report study of the first five COVID-19 patients treated with
Remdesivir in France, IJID, June 26, 2020.
https://www.sciencedirect.com/science/article/pii/S1201971220305282 (last visited Nov. 11,
2020)
        98
           Holshue et. al, First Case of 2019 Novel Coronavirus in the United States, NEJM
(January 31, 2020) https://www.nejm.org/doi/full/10.1056/NEJMoa2001191 (last visited Nov.
11, 2020).
        99
           https://www.clinicaltrialsarena.com/news/company-news/gilead-coronavirus-
Remdesivir-trial/ (last visited Nov. 20, 2020).

                                                  62
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 63 of 179




       121.    Also in January 2020, the first randomized, placebo-controlled, double-blind

study in severe COVID-19 was released, (NCT04257656) 100 In the efficacy analysis, time to

clinical improvement was similar between groups (median 21 days in the Remdesivir group

versus 23 days with placebo; hazard ratio [HR]: 1.23 [95% confidence interval (CI): 0.87–1.75]).

Mortality at 28 days was also similar between groups (22 [14%] died in the Remdesivir group

versus 10 [13%] with placebo). SARS-CoV-2 RNA loads were not reduced with Remdesivir

compared to placebo. The trial was suspended. As such, suspension permitted the statistical

power to be reduced from a planned 80% to 58%, and the study remained inconclusive.

       122.    On February 5, 2020, a phase 3 randomized, quadruple-blind, placebo-controlled

clinical trial was registered at Capital Medical University, with the goal to determine safety and

efficacy of Remdesivir in patients with mild to moderate SARS-CoV-2 infection

(NCT04252664). This study was cancelled. 101

       d.      Remdesivir Trials Flop, yet Top CDC Officials Focus on Remdesivir and
               Vaccines with No Mention of HCQ
       123.    On February 13, 2020, the WHO was notified by International Research Affairs,

NIH National Institute of Allergy and Infectious Diseases (NIAID), that Dr. Lane would not be

accompanying a mission to China because he was “in transit to Japan where he has been asked to

assist with rapid implementation of a study of the drug Remdesivir as a therapeutic intervention



       100
            Wang Y, Zhang D, Du G, et al. Remdesivir in adults with severe COVID-19: a
randomised, double-blind, placebo-controlled, multicentre trial. Lancet. 2020 doi:
10.1016/S0140-6736(20)31022-9; https://clinicaltrials.gov/ct2/show/NCT04257656 (last visited
Nov. 20, 2020).
        101
            ClinicalTrials.gov. Mild/Moderate 2019-nCoV Remdesivir RCT.
https://clinicaltrials.gov/ct2/show/NCT04252664.


                                                63
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 64 of 179




for COVID-19, within the context of the current cases in that country.” The WHO was notified

that “[d]ue to the importance of this study, Dr. Lane may not be available to participate in the

WHO Mission.” 102

       124.    On February 19, 2020, the WHO’s Micheal J. Ryan scoped the international

experts’ meetings forming up Coronavirus response. From the outset, the pandemic was a means

to further vaccine development and policy:

       Dear colleagues
       I have updated the Issues for your consideration and input today. Your views on:

       1. What is your view on the latest epidemiology on virus transmission and severity in
       affected countries?
       2. In your view should "Containment" remain the core response goal at this stage?
       3. What data will be critically needed from affected countries in order to guide decisions
       on response strategy?
       4. What are the emerging issues/challenges across domains that you see as important?
       5. How can we ensure speed of action/implementation and financing of three major
       pillars that require funding;
               a. National preparedness in countries with high risk/vulnerability
               b. The broad range R&D priorities identified at the recent R&D Blueprint
               meeting in Geneva
               c. Prioritization, development, testing, scale up and equitable access of
               vaccines? 103
       6. What should be the priorities for the 1-2 weeks?
       7. Any other Issues you see as important?




       102
            https://www.judicialwatch.org/wp-content/uploads/2020/10/DCNF-v-HHS-
Production-Oct-2020-01149.pdf (page 23). This decision seems to have been overruled by Dr.
Fauci. “With respect to the email below, which you may have seen, I just talked to Dr. Fauci and
there must have been some communication mix up about Cliff (Dr. Lane). Cliff Lane is
absolutely going to China as part of the WHO team (if invited).” (bold in original, Id. at p.
22) (last visited Nov. 20, 2020).
        103
            https://www.judicialwatch.org/wp-content/uploads/2020/10/DCNF-v-HHS-
Production-Oct-2020-01149.pdf
 (highlight added, page 8) (last visited Nov. 20, 2020).

                                                64
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 65 of 179




       125.     Based on information and belief, WHO, CDC, FDA and NIAD had a pandemic

for which it had a likely prophylaxis and vaccine in the form of HCQ. Instead, they focused on

Remdesivir that had failed after extensive testing for Ebola, failed in China, and was failing in

France. Moreover, the opportunity COVID-19 afforded to the development of vaccines and

vaccine policy caused less invasive options to be withheld from top elected officials. These

options included early intervention with drugs like HCQ and Ivermectin that could have

significantly blunted or even averted the pandemic.

       e. Facebook Agrees to an Official Truth Policy to Appease its Government
       Overseers
       126.     On February 14, 2020, amidst a flurry of informal reports that the White House is

unhappy with the WHO, Defendant Zuckerberg, at a meeting attended by Facebook, Amazon,

Twilio, Dropbox, Alphabet’s Google, Verizon, Salesforce, Twitter and YouTube reach a

consensus regarding “WHO shared information with the group about its response to the

coronavirus:”

       The major topic of discussion was how the companies are working down to tamp down
       the spread of misinformation. WHO’s Andy Pattison, who flew to Silicon Valley for the
       event, said the “tone is changing,” as Big Tech is now starting to step up to combat fake
       news about the coronavirus. Pattison said he offered at the meeting to help the companies
       fact check information they or their users post, rather than relying on third parties. 104
       127.     On March 5, 2020, Defendant Zuckerberg announced that he was providing

“unlimited” free advertising to WHO. "We're giving the world health organization as many free

ads as they need for their Coronavirus response along with other in-kind support," stated

Zuckerberg. No concern was expressed that this might increase panic.



       104
          Facebook, Amazon, Google and more met with WHO to figure out how to stop
coronavirus misinformation (Jan. 23, 2020) https://www.cnbc.com/2020/02/14/facebook-google-
amazon-met-with-who-to-talk-coronavirus-misinformation.html (last visited Nov. 20, 2020).

                                                65
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 66 of 179




       Now all the users world health organization will search on Facebook about the deadly
       disease will get a pop-up that will direct the readers to the WHO website. It will promote
       the right information, and the misinformation spread about the disease will be controlled.
       Apart from it, Mark Zuckerberg also ensured that they would take appropriate actions to
       remove hoax or misleading information related to Covid19.” 105
       128.     On March 13, 2020, Facebook announced it was making a $10 million payment

to the CDC. 106 This followed another $10 million “donation. 107

       129.    Based on information and belief these issues regarding “misinformation” and

WHO control of the pandemic response was discussed by Defendant’s with members of

Congress Congressman Schiff and other members of Congress on an on-going basis and was a

method for receiving direction, maintaining control and censorship of the public square. 108

       130.    On March 17, 2020, a day after reporting Facebook was funding the CDC, it was

reported that the U.S. government and the tech industry, including Facebook, was discussing

ways to use smartphone location data to combat coronavirus. The U.S. government was in active

talks with Facebook, Google and a wide array of tech companies and health experts about how

they can use location data gleaned from Americans' phones to combat the novel coronavirus,



       105
             Mark Zuckerberg gives Free WHO Ads about Coronavirus on Facebook (Mar. 2,
2020) https://streakshot.com/technology/mark-zuckerberg-gives-free-who-ads-about-
coronavirus-on-facebook (last visited Nov. 20, 2020).
        106
             Facebook Twitter https://twitter.com/Facebook/status/1238497232237686785?s=20
(Mar. 13, 2020) (last visited Nov. 20, 2020).
        107
            In October, it was reported that Defendant Zuckerberg and his wife paid $350 million
to the Center for Tech and Public Life that provided funding for “get out the vote” efforts in key
battleground states and significantly benefited the DNC.$10 million of these funds went to
Philadelphia and Pennsylvania. Zuckerberg Drops an Additional $100 Million into ‘Safe
Elections’ Project that Looks Like a Democrat GOTV Effort (Oct. 18, 2020).
https://www.breitbart.com/2020-election/2020/10/18/zuckerberg-drops-additional-100-million-
safe-elections-project-looks-like-democrat-gotv-effort/ (last visited Nov. 20, 2020)
        108
             Dozens of Facebook lobbyists tied to members of Congress, investigation shows
(Nov. 20, 2019) https://www.theguardian.com/technology/2019/nov/20/dozens-of-facebook-
lobbyists-tied-to-members-of-congress-investigation-shows (last visited Dec 3, 2020).

                                                66
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 67 of 179




including tracking whether people are keeping one another at safe distances to stem the

outbreak. 109

        131.    On March 27, 2020, it was announced that Mark Zuckerberg was teaming with

Bill Gates (Gates Foundation) to try to find a drug to treat COVID-19. 110

        The $25 million from Zuckerberg could help develop a drug for a virus that currently has
        no cure and lacks a vaccine, despite scientists’ urgent global effort to develop both.
        Philanthropists are hoping to either create and distribute a new treatment alongside
        pharmaceutical companies, or to repurpose an existing drug, even one that may already
        have regulatory approval…. It’s not known what types of treatments exactly the Gates-
        Zuckerberg push will test. Some leaders in the tech community, such as Larry Ellison,
        have tried to push unproven drugs for treating COVID-19, such as chloroquine and
        HCQ, that have been used to treat malaria. Gates has said that his team has been
        studying these but had not yet decided. (emphasis added).
        132.    On March 30, 2020, WHO launched COVID-19 health alert service with

Facebook and WhatsApp that basically converted the public square from “crowdsourcing the

truth,” into an “official truth platform” under definitions and standards imposed by international

government bodies. The WHO and CDC launched the world on its latest foray into incompetent,

conflicting and often wrong advice regarding masks:

        Protecting healthcare workers. Don't use masks unless you are caring for a sick person
        at home, to allow critical equipment to be used by the right people. Stick to local
        guidelines to avoid spreading the virus and putting additional pressures on the
        healthcare system.
        ****



        109
            U.S. government, tech industry discussing ways to use smartphone location data to
combat coronavirus (March 17, 2020)
https://www.washingtonpost.com/technology/2020/03/17/white-house-location-data-
coronavirus/.
        110
            Mark Zuckerberg is teaming up with Bill Gates to try to find a drug to treat
coronavirus (Mar. 27, 2020) https://www.vox.com/recode/2020/3/27/21196421/coronavirus-
mark-zuckerberg-priscilla-chan-drug-treatment-bill-gates-zuckerberg-initiative (last visited Nov.
20, 2020).

                                                67
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 68 of 179




       Multiple vaccines are in development, according to WHO officials, and the first trials
       have begun just 60 days after the genetic sequence was first shared by China. Officials
       warned, however, that it would be some time before the vaccine could be fully
       distributed. It must be properly tested and deemed safe, for one. But then, as Ryan noted,
       it must be manufactured and distributed at scale so everyone has access. "The world is
       not protected until everyone is protected". he said (italics provided). 111


       f. HCQ was Universally Cited as a Treatment Protocol until Supported by
       President Trump
       133.    To understand the Presidential tweet that put the Plaintiffs and their quest to

determine truth at odds with Facebook and its government overseers, one must understand that

the tweet just expressed actual, uncorrupted conventional expertise, albeit suppressed expertise.

Indeed, the week prior, the WHO had sensibly issued a treatment protocol oriented around HCQ:




       111
          WHO launches COVID-19 health alert service with Facebook and WhatsApp -
Updates from Friday's WHO briefing (Mar 20, 2020)
https://www.weforum.org/agenda/2020/03/whatsapp-facebook-health-service-coronavirus-
fridays-who-briefing/ (last visited Nov. 20, 2020).

                                                68
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 69 of 179




       134.    Prior to that, on March 13, 2020, James M. Todaro, MD, and Gregory J. Rigano,

penned An Effective Treatment for Coronavirus (COVID-19). This paper was widely credited

(or blamed) for proposing chloroquine and hydroxychloroquine as an effective treatment against

COVID-19. Based on information and belief, someone, perhaps Google, “memory holed” this

document and it was eventually blocked by Google on March 20, 2020. 112




       112
          Google Removed Key Papers and Videos on HCQ, Science Defies Politics July 2,
2020 https://defyccc.com/google-deleted-covid19-cure-paper/ (last checked Dec 6, 2020). Based
on information and belief, the undersigned attorney stumbled on strange data anomalies of
unknown origin and purpose: “hydroxychloroquine” and “hydroxychloroquine and coronavirus”
around Google searches. To safeguard this information, we provide link to a safely stored adobe

                                              69
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 70 of 179




       135.    Google’s YouTube also removed Didier Raoult’s presentation of his HCQ+AZM

treatment, published on YouTube on March 16, and embedded in the website of the medical

institute which he heads. The video was removed by March 29 with the message “Video

unavailable. This video contains content from Canal Plus, who has blocked it on copyright

grounds.” It had accumulated more than 1.4 million views before that. 113

       136.    YouTube removed other videos about Hydroxychloroquine based COVID-19

treatment. 114 The Effective Treatment for Coronavirus paper (as updated by March 18) cited the

successful use of chloroquine in China and hydroxychloroquine in South Korea for COVID-19

patients, in vitro experiments by Didier Raoult’s IHU, and CDC publications. Google blocked

access to and/or deleted this paper on March 20, 2020 – the day after President Trump mentioned

chloroquine as potentially effective drug against COVID-19. When Trump spoke, at least one

significant clinical trial of HCQ+AZ for COVID-19 was completed. The reporting article

(Hydroxychloroquine and azithromycin as a treatment of COVID-19: results of an open-label

non-randomized clinical trial by Philippe Gautret et al., Didier Raoult’s IHU) has been peer

reviewed and accepted by the prestigious International Journal of Antimicrobial Agents.

President Trump or his advisors probably knew about this paper. 115

        137. On March 20, 2020, in a press conference Plaintiffs cite as a moment when they

suspected systemic corruption, Dr. Fauci engaged in faint praise of HCQ: 116




PDF of the information. It seems to show almost impossible lack of interest in the United States
regarding the HCQ prophylaxis and cure.
       113
           Id.
       114
           Id.
       115
           Id.
       116
           https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-
president-pence-members-c-oronavirus-task-force-press-briefing/ (last visited Nov. 20, 2020)

                                               70
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 71 of 179




THE PRESIDENT: We're not so far away, I'll tell you. We're not very - we're not very far away.
Q And to Dr. Fauci A, if I could. Dr. Fauci - this was explained yesterday - there has been
some promise with [Hydroxychloroquine] as potential therapy for people who are infected with
coronavirus. Is there any evidence to suggest that, as with malaria, it might be used as a
prophylaxis against COVID-19?
DR. Fauci A: No. The answer is no. And the evidence that you're talking about, John, is
anecdotal evidence. So as the Commissioner of FDA and the President mentioned yesterday,
we're trying to strike a balance between making something with a potential of an effect to the
American people available, at the same time that we do it under the auspices of a protocol that
would give us information to determine if it's truly safe and truly effective. But the
information that you're referring to specifically is anecdotal; it was not done in a controlled
clinical trial. So you really can't make any definitive statement about it.
THE PRESIDENT: I think, without saying too much, I'm probably more of a fan of that than -
maybe than anybody. But I'm a big fan, and we'll see what happens. And we all understand
what the doctor said is 100 percent correct. It's early. But we've - you know, I've seen things
that are impressive. And we'll see. We're going to know soon. We're going to know soon -
including safety. But, you know, when you get to safety, this has been prescribed for many
years for people to combat malaria, which was a big problem. And it's very effective. It's a
strong - it's a strong drug. So we'll see.
Q It was also fairly effective against SARS.
THE PRESIDENT: It was a very - it was, as I understand that. Is that a correct statement - it
was fairly effective on SARS?
DR. Fauci A: John, you've got to be careful when you say "fairly effective." It was never
done in a clinical trial. They compared it to anything. It was given to individuals and felt that
maybe it worked. So -
Q But was there anything to compare it to?
DR. Fauci A: Well, that's the point. Whenever you do a clinical trial, you do standard of care
versus "standard of care plus the agent you're evaluating. That's the reason why we showed,
back in Ebola, why particular interventions worked.
Q Mr. President, about the possible therapies yesterday, Mr. President, you said that they were
for, quote, "immediate delivery." Immediate. We heard it from doc- -
THE PRESIDENT: Yeah, well, we were ordering - yes, we have millions of units ordered.
Bayer is one of the companies, as you know. A big company. A very big, very great company.
Millions of units are ordered, and we're going to see what happens. We're going to be talking
to the governors about it, and the FDA is working on it right now.



                                               71
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 72 of 179




The advantage is that it has been prescribed for a totally different problem, but it has been
described [sic] for many years, and everybody knows the levels of - the negatives and the
positives. But I will say that I am a man that comes from a very positive school when it comes
to, in particular, one of these drugs. And we'll see how it works out, Peter.
I'm not - I'm not saying it will, but I think that people may be surprised. By the way, that would
be a game changer. But we're going to know very soon. But - but we have ordered millions of
units. It's being ordered from Bayer, and there is another couple of companies also that do it.
Q For clarity, Dr. Fauci A said there is no magic drug for coronavirus right now, which you
would agree. I guess, on this issue then -
THE PRESIDENT: Well, you know, I think we only disagree a little bit.
Q - so let me just ask, though: Is it possible that - sorry.
THE PRESIDENT: I disagree. Maybe and maybe not. Maybe there is, maybe there isn't. We
have to see. We're going to know. We're going to know soon….
We're going know very soon. And I can tell you the FDA is working very hard to get it out.
Right now, in terms of malaria, if you wanted, you can have a prescription. You get a
prescription. And by the way - and it's very effective. It works.
       On March 21, 2020, President Trump tweeted about HCQ:




       138.        On March 22, a video about Dr. Zelenko and his HCQ+AZM+Zn treatment for

COVID-19 was posted on YouTube. It was removed within a couple of weeks “for violating

community standards.” 117



       117
             Id.

                                                 72
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 73 of 179




       139.    To evaluate the President’s and Dr. Fauci’s read on the current state of the

research, there remain snapshots in the public record that memorialize how reasonably

competent and unconflicted infectious disease physicians were evaluating the state of the

evidence. For instance, a March 26, 2020 PowerPoint by Dr. Ryan Dare, Infectious Diseases at

University of Arkansas (UAMS) compared HCQ and Remdesivir on slides 39-51. At that time,

HCQ and Remdesivir are already in the UAMS COVID-19 protocol (slide 60) and you can see

the HCQ and Remdesivir comparison on page 61. Remdesivir causes liver failure and HCQ

rarely causes eye issues, stomach issues and a heart side effect. 118

       140.    This heart side effect emerged out of thin air and three days later, on March 29,

2020, the American College of Cardiology issued “Ventricular Arrhythmia Risk Due to

Hydroxychloroquine-Azithromycin Treatment For COVID-19.” 119 The paper, in a way that was

immensely helpful to Remdesivir and vaccine champions, evaluated unreasonable heart

concerns, 120 split COVID-19 patients into in-patient and out-patient classes, and recommended

that HCQ be restricted to a clinical trial setting or heavy monitoring to be imposed. In the

absence of clinical data or research studies that reflected a legitimate coronary concern, this

“research paper” paved the way for mass death and provided cover for corrupt taxpayer funded




       118
            Ryan Dare, MD, COVID-19 Pandemic: What We Know to Date
(Mar 26, 2020) https://uamshealth.com/coronavirus/wp-
content/uploads/sites/13/2020/03/COVID-GR-032620.pdf (last visited Nov. 20, 2020)
        119
            https://www.acc.org/latest-in-cardiology/articles/2020/03/27/14/00/ventricular-
arrhythmia-risk-due-to-hydroxychloroquine-azithromycin-treatment-for-covid-19 (last visited
Nov. 24, 2020)
        120
            Enclosed is a list of well over 100 drugs that cause prolong QT that received little or
no press attention during the same time period
https://crediblemeds.org/pdftemp/pdf/CombinedList.pdf

                                                 73
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 74 of 179




experts to sabotage HCQ 121 based on illusory coronary concerns when, in reality, the concern
                                                                                                122
was only documented in rare cases involving long term HCQ use and in overdosing of HCQ.

       141.     A 2016 paper (prior to the research record being corrupted to promote

Remdesivir) describes just how rare cardiac events were in regard to the use of HCQ. 123 It was

one case study in continual use for two years for Lupus Erythematosus:

       The patient had been treated with Hydroxychloroquine for two years prior to
       presentation.” The patient already had mild QT prolongation which was caused by
       withdrawing HCQ and adding another drug, after the patient had taken 200-400 mg once
       or twice per day for two years:
       The decrease in QT interval observed in this patient is likely multifactorial due to
       discontinuation of the offending agent HCQ and the use of mexiletine. Mexiletine is a
       class IB antiarrhythmic that acts by blocking sodium channels shortening the plateau
       phase of the myocardial action potential thereby hastening repolarization rates with
       resultant shortening of QT interval duration.


For purposes of display, to lay out the historical record in this court filing and to drop

breadcrumbs for any taxpayer funded investigative agency that is still committed to rooting out

research fraud: prophylaxis HCQ treatments typically may involve only 200-400 mg HCQ per

week. Treatment protocols on first Covid-19 symptoms total 1,200 mg over 5 days. Based on

information and belief, this cardiac issue that was inflamed beyond all recognition was not the

medical concern driving the attention. The medical concern was HCQ’s ability to prevent the


       121
            Ventricular Arrhythmia Risk Due to Hydroxychloroquine-Azithromycin Treatment
For COVID-19 (Mar 26, 2020) https://www.acc.org/latest-in-
cardiology/articles/2020/03/27/14/00/ventricular-arrhythmia-risk-due-to-Hydroxychloroquine-
azithromycin-treatment-for-covid-19 (last visited Nov. 20, 2020)
        122
            Long QT and Hydroxychloroquine; A Poorly Recognised Problem In Rheumatology
Patients, American College of Rheumatology (2013) https://acrabstracts.org/abstract/long-qt-
and-Hydroxychloroquine-a-poorly-recognised-problem-in-rheumatology-patients/ (last visited
Nov. 20, 2020)
        123
            Life Threatening Severe QTc Prolongation in Patient with Systemic Lupus
Erythematosus due to HCQ Case Reports in Cardiology (2016)
https://www.hindawi.com/journals/cric/2016/4626279/ (last visited Nov. 20, 2020)

                                                  74
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 75 of 179




virus or immediately shed the virus and it was used as a pretext to deny Americans life-saving

drugs.

         142.      On March 23, 2020, Rick Bright PhD, the director of Biomedical Advanced

Research and Development (BARDA), received notice that Secretary Azar was directing

BARDA to establish a Nationwide Expanded Access Investigational New Drug (IND) protocol

for CQ/HCQ. This was for an aggressive program of physician-directed early outpatient use of

HCQ shown by multiple studies to bring a COVID-19 outbreak under some degree of control.

         143.     The following day, March 24, 2020, Janet Woodcock MD, FDA’s Director of the

Center for Drug Evaluation and Research, in direct violation of the COVID-Task Force Directive

issued by Secretary Azar, recommended that BARDA submit an application for an EUA instead

of an Expanded Access IND protocol. Based on information and belief this was highly unusual

behavior and Woodcock and Bright drafted and submitted this filing to the FDA.

         144.     On March 25, 2020, with both China Remdesivir tests sidelined, an NIH clinical

trial began enrolling hospitalized adults with COVID-19 in Nebraska. "We urgently need a safe

and effective treatment for COVID-19. Although Remdesivir has been administered to some

patients with COVID-19, we do not have solid data to indicate it can improve clinical outcomes,"

said NIAID Director and U.S. Coronavirus Task Force member Anthony S. Fauci, M.D. "A

randomized, placebo-controlled trial is the gold standard for determining if an experimental

treatment can benefit patients." 124

                  g.     President Trump Raises Official Concerns about WHO



         124
         www.National Institutes of Health.gov/news-event s/news-releases/nih-clinical-trial-
Remdesivir-treat-COVID-19-begins (last visited Nov. 20, 2020).

                                                 75
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 76 of 179




        145.        On March 26, 2020, President Trump publicly aired concerns about the WHO. 125

That same day, Brigham and Women’s Hospital, the sponsoring research institution for the

subsequently withdrawn Lancet HCQ research fraud study, announced:

        This week, Brigham and Women’s Hospital began enrolling patients in two clinical trials
        for Gilead’s antiviral medication Remdesivir. The Brigham is one of multiple clinical trial
        sites for a Gilead-initiated study of the drug in 600 participants with moderate
        coronavirus disease (COVID-19) and a Gilead-initiated study of 400 participants with
        severe COVID-19. 126
        146.        On March 27, 2020, the Secretary of HHS declared that circumstances exist

justifying the authorization of emergency use of drugs and biologics during the COVID-19

outbreak, pursuant to section 564 of the Act, subject to terms of any authorization issued under

that section. 127


        147.        On March 28, 2020, FDA authorized the emergency use of HCQ and chloroquine

supplied from the Strategic National Stockpile to treat adults and adolescents who weigh 50 kg

or more and are hospitalized with COVID-19 for whom a clinical trial is not available, or

participation is not feasible. 128




        125
            WHO 'very much' sided with China on coronavirus: Donald Trump (March 26, 2020)
https://economictimes.indiatimes.com/news/international/world-news/who-very-much-sided-
with-china-on-coronavirus-donald-trump/articleshow/74824311.cms?from=mdr (last visited
Nov. 20, 2020).
        126
            TWO REMDESIVIR CLINICAL TRIALS UNDERWAY AT BRIGHAM AND
WOMEN’S HOSPITAL https://archive.is/ATkFJ (last visited Nov. 20, 2020).
        127
            85 FR 18250, 18250-18251 2020-06905
https://www.federalregister.gov/documents/2020/04/01/2020-06905/emergency-use-
authorization-declaration (last visited Nov. 20, 2020).
        128
            Pharmacovigilance Memorandum (March 19, 2020)
https://www.accessdata.fda.gov/drugsatfda_docs/nda/2020/OSE%20Review_Hydroxychloroquin
e-Cholorquine%20-%2019May2020_Redacted.pdf (last visited Nov. 20, 2020).

                                                  76
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 77 of 179




       148.    On March 29, 2020, the FDA (Woodcock’s Division) issued its EUA for CQ/HCQ.

The EUA stated that “hospitalized patients were likely to have a greater prospect of benefit

(compared to ambulatory patients with mild illness).” The data showed that the exact opposite was

true. This was a mistake that would soon destroy the lifesaving outpatient use of HCQ as part of the

National Pandemic Plan. The FDA had grossly overstepped the available clinical data when it issued

its EUA. HCQ should be given within the first 4-5 days of the first onset of symptoms to outpatients,

not hospitalized patients in the more severe secondary phase of COVID. South Korea had discovered

this in mid-February and they knew this in China and France.


       149.    According to his own whistleblower complaint, Dr. Bright, although not a physician

or an epidemiologist, had expressed his indignation because of his exclusion from the decision-

making process for HCQ. Unauthorized, he went to the press where he explained his inaccurate

views of HCQ and its side effects. His whistleblower complaint is a tragic recounting of how

countless Americans were culled as he obstructed efforts to save lives through early use CQ and

HCQ. This included packing COVID-19 victims in nursing homes in New York and New Jersey by

misled governors


                … Bright sounded the alarm about the shortage of critical supplies, such as masks,
       respirators, swabs, and syringes that were necessary to combat COVID-19. In response,
       HHS political leadership leveled baseless criticisms against him and sidelined him because
       of his insistence that the Trump administration address these shortages and invest in vaccine
       development as well. Dr. Bright continued to speak out about the inevitable devastation that
       would be wrought by this virus at a time President Trump and his administration were
       intentionally lying to the American people about the serious threat posed by COVID-19 to
       the public health and safety. Dr. Bright refused to be silenced by the retaliation to which he
       was subjected and continued to be an outspoken critic of the Administration’s response to the
       pandemic. He vociferously objected to the Administration’s insistence that BARDA fund
       chloroquine and hydroxychloroquine, potentially dangerous drugs that were recklessly
       promoted as a panacea by those with political connections and by President Trump himself.
       Within days of Dr. Bright opposing the broad use of these drugs because they lack scientific




                                                  77
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 78 of 179




       merit, and within days of objecting to the Trump administration’s plan to “flood” New York
       and New Jersey with these drugs, Secretary Azar removed Dr. Bright as BARDA ….129

Throughout April, numerous studies showing the positive effects of HCQ in COVID continued to be

published and suppressed in large part with the assistance of Facebook and Defendant Zuckerberg

who was developing a drug in competition to HCQ. So now Zuckerberg kept people away from the

cure to protect his Special Immunities and to eliminate a competitor to a new COVID-19 drug he was

developing. 130


       150.       On April 3, 2020, Dr. Fauci appeared on a news program and continued plugging

Remdesivir while he plunged a dagger deep into the life-saving potential of HCQ and kept

strangely silent on off-patent solutions like famotidine, ivermectin, zinc or Vitamin D that he

knew keep patients out of hospitals:


       That was not a very robust [Hydroxychloroquine] study, replied Fauci, a member of the
       White House coronavirus task force. He also pointed out that while there’s still a
       possibility of a “beneficial effect,” the scale and strength of the evidence is not
       “overwhelmingly strong.”
       But getting back to what you said just a moment ago that ‘X percent’—I think you said 37
       percent—of doctors feel that it’s beneficial. We don’t operate on how you feel. We
       operate on what evidence is, and data is,” he continued. “So although there is some
       suggestion with the study that was just mentioned by Dr. Oz—granted that there is a
       suggestion that there is a benefit there—I think we’ve got to be careful that we don’t
       make that majestic leap to assume that this is a knockout drug 131.




       129
             THIRD ADDENDUM TO THE COMPLAINT OF PROHIBITED PERSONNEL
PRACTICE AND OTHER PROHIBITED ACTIVITY BY THE DEPARTMENT OF HEALTH
AND HUMAN SERVICES SUBMITTED BY DR. RICK BRIGHT
https://int.nyt.com/data/documenttools/rick-bright-complaint-addendum/396e3155e456d727/full.pdf
(last visited Nov. 20, 2020).
         130
             Id.
         131
             Dr. Fauci Shuts Down ‘Fox & Friends’ on Coronavirus Cure: ‘We Don’t Operate on
How You Feel’ https://www.thedailybeast.com/dr-fauci-shuts-down-fox-and-friends-on-
coronavirus-cure-says-we-dont-operate-on-how-you-feel To plaintiffs this was a bizarre pattern


                                                78
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 79 of 179




       151. Plaintiffs took President Trump’s March positive statement about HCQ with great

optimism. U.S. doctors’ prescriptions peaked in March 2019 at ~230,000. 132 Plaintiffs

immediately recognized the corrosive effect governmental “experts” had as a host of measures

were unleashed through fraud and artifice to make the life-saving drug HCQ rare and

inaccessible.




of behavior. US public health agency officials must have known about zinc
(https://www.who.int/elena/titles/zinc_pneumonia_children/en/) and to his day we only see Fauci
making a passing reference to Vitamin D (https://www.cnbc.com/2020/09/14/supplements-
white-house-advisor-fauci-takes-every-day-to-help-keep-his-immune-system-healthy.html)
There may be a reasonable explanation for these anomalies, but that’s the point of government
protecting the public square from monopoly. Dr. Fauci himself seems to have made his own
“majestic leap” for Remdesivir. (prior links last visited Nov. 20, 2020)
         132
             Hydroxychloroquine and Chloroquine Prescribing Patterns by Provider Specialty
Following Initial Reports of Potential Benefit for COVID-19 Treatment — United States,
January–June 2020 (Sep 20, 2020)
https://www.cdc.gov/mmwr/volumes/69/wr/mm6935a4.htm#suggestedcitation (last visited Nov.
20, 2020)

                                               79
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 80 of 179




       152.    On February 28, 2020, an editorial was released by CDC and NIAD in the NEJM

entitled “COVID-19 — Navigating the Uncharted,” authored by Dr. Fauci, among others. 133 The

editorial stated: “… the overall clinical consequences of COVID-19 may ultimately be more akin

to those of a severe seasonal influenza.” The authors, who included Dr. Fauci, stated that

influenza has a case fatality rate (CFR) of approximately 0.1 percent. One person in a thousand

who gets it badly, dies. But based on information and belief, the quoted CFR for influenza was

ten times too low – the authors meant to reference the Infection Fatality Rate (IFR) of common

influenza was 0.1 percent and mistakenly referenced CFR. This was their fatal – quite literally –

mistake. The mistake was compounded.

       153.    On March 3, 2020, the WHO’s Dr. Tedros Adhanom Ghebreyesus referenced a

COVID-19 death rate of 3.4%. This dramatic overstatement dovetailed with Dr. Fauci’s

overestimate and undoubtedly fostered panic in Congress and among state elected officials and it

forced a controversial shutdown. Eventually, the WHO belatedly reversed itself on the need for

a shutdown. 134 The panic that the WHO promoted made it virtually impossible for any

responsible voices to consider the significant health costs and deaths from other causes that

would be caused by a shut down.

       154.    On March 11, 2020, Dr. Fauci and other experts went to Congress, stating that

COVID-19’s CFR was likely to be about one percent meaning that one person would die from a

hundred who fell seriously ill. As time has passed, this has proved to be grossly inflated. At this


       133
            Fauci, Lane, et. al, Covid-19 — Navigating the Uncharted (Mar 26, 2020)
https://www.nejm.org/doi/full/10.1056/NEJMe2002387?query=RP (last visited Nov. 20, 2020).
        134
            Coronavirus Outbreak (COVID - 19): WHO Update (3 March
2020)https://www.youtube.com/watch?v=-kk-DrTCRAY&feature=youtu.be (last visited Nov.
20, 2020).

                                                 80
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 81 of 179




Congressional meeting, they compared the likely impact of COVID-19 to common flu. 135 But

they again used the wrong CFR for influenza, the one referenced in the February 28, 2020 NEJM

editorial, infra, of 0.1 percent, or one in a thousand. The CFR referenced for common flu in that

editorial was ten times too low. Suddenly, matching up the one percent CFR of COVID-19 with

the incorrect 0.1 percent CFR of flu. COVID-19 was going to be ten times as deadly as common

flu. 136 Anyone wanting to bring this to the public’s attention on Facebook risked reprimand or

bans and notice that suppressing posts reducing would serve to quell panic. Facebook’s

monopoly was used to stimulate panic and foster hopelessness.

       155.    Following Dr. Fauci’s Congressional testimony, on March 13, 2020, the WHO’s

Director-General Ghebreyesus outlined six steps for countries to take, regardless of its size or

scenario, to fight the virus, but he never mentions his own HCQ treatment protocol (paragraph

133). Notice that nowhere is the importance of pushing HCQ or other off-patent solutions

mentioned that could at this time have averted the pandemic; its unprecedented and ineffective

behavioral sacrifices 137

       1. Expand, train and deploy your public health force.
       2. Implement a system to find every suspected case.
       3. Ramp up testing capacity and availability.
       4. Identify and adapt key facilities you will use to treat and isolate patients.



       135
            Did a Math Error Lead to the Never-Ending COVID-19 Lockdowns? (Sep 9, 2020)
https://pjmedia.com/news-and-politics/stacey-lennox/2020/09/09/did-a-math-error-lead-to-the-
never-ending-covid-19-lockdowns-
n908436?fbclid=IwAR3lQJxCLbgklnN18p24qiWIO1WiVTglQzfBFPVMYEROPB_ei43wlRY
vEOg (last visited Nov. 20, 2020).
        136
            Id.
        137
            6 steps every country must take now to prevent coronavirus deaths: WHO Director-
General (Mar 26, 2020) https://www.weforum.org/agenda/2020/03/todays-who-briefing-
eaa3d34289/ (last visited Nov. 20, 2020).

                                                 81
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 82 of 179




       5. Develop a clear plan to quarantine contacts.
       6. Refocus the whole of government on suppression and containing COVID-19.


This WHO plan was imposed on Facebook users as “official truth” echo chamber by government

overseers who oversaw legislation and protected Facebook’s Special Immunities.

       156.     On March 16, 2020, it was reported that the CDC (with help from FDA)

inexplicably prevented the purchase of coronavirus test kits 138 from Germany, China, WHO,

etc., and failed to produce a valid test kit themselves. The result was that during January and

February, U.S. cases could not be tested, and for several months thereafter insufficient and

unreliable test kits made it impossible to track the epidemic and stop the spread. Although

beyond the scope of this complaint, CDC bungled testing that contributed to mass confusion. 139

Test kits for some time were unreliable and routinely gave false positives. 140

       157.    By March 17, 2020, Dr. Fauci, perhaps realizing his death rate testimony before

Congress exaggerated the danger, told USA Today that Americans should worry more about the




       138
            How U.S. coronavirus testing stalled: Flawed tests, red tape and resistance to using the
millions of tests produced by the WHO (Mar 16, 2020)
https://www.washingtonpost.com/business/2020/03/16/cdc-who-coronavirus-tests (last visited
Nov. 20, 2020).
        139
            INTERNAL HHS INVESTIGATION FINDS CDC'S EARLY TEST KITS WERE
'CONTAMINATED' (June 20, 2020) https://www.healthleadersmedia.com/covid-19/internal-
hhs-investigation-finds-cdcs-early-test-kits-were-contaminated (last visited Nov. 24, 2020)
        140
            False-positive COVID-19 results: hidden problems and costs (Dec 1, 2020).
https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30453-7/fulltext
Coronavirus Antibody Tests: Can You Trust the Results? (Apr 24, 2020_
https://www.nytimes.com/2020/04/24/health/coronavirus-antibody-tests.html (links last visited
Dec 3, 2020).

                                                82
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 83 of 179




flu than about coronavirus, the danger of which was "just miniscule" as he advised everyone to

“skip masks.” 141

       158.    On April 20, 2020, Facebook announced that it would “Remove Content

Organizing Protests Against Stay-at-Home Orders,” Zuckerberg says. When George

Stephanopoulos asked if this fits Facebook's "harmful misinformation" designation:


       We do classify that as harmful misinformation and we take that down," Zuckerberg said.
       "At the same time, it's important that people can debate policies so there's a line on this,
       you know, more than normal political discourse. I think a lot of the stuff that people are
       saying that is false around a health emergency like this can be classified as harmful
       misinformation. 142

       159.     "The social media giant is allowing the groups to operate Facebook event pages

in some states, while taking down content in others.” 143 A spokesperson for the company told

The Hill it is taking its cue from state governments on whether to remove pages and factoring in

federal guidelines on social distancing. "But a company spokesperson said Facebook is doing its

part by taking down event pages in states like California, Nebraska and New Jersey after

consulting with governors about their stay-at-home orders.” 144 We reached out to state officials

to understand the scope of their orders, not about removing specific protests on Facebook," The




       141
             Top disease official: Risk of coronavirus in USA is 'minuscule'; skip mask and wash
hands (Feb 17, 2020) https://www.usatoday.com/story/news/health/2020/02/17/nih-disease-
official-anthony-fauci-risk-of-coronavirus-in-u-s-is-minuscule-skip-mask-and-wash-
hands/4787209002/ (last visited Nov. 20, 2020).
         142
             Facebook Will Remove Content Organizing Protests Against Stay-at-Home Orders,
Zuckerberg Says Posts and pages calling for users to disobey social distancing measures qualify
as “harmful misinformation,” exec says (April 20, 2020) https://www.thewrap.com/facebook-
will-remove-posts-coronavirus-stay-at-home/ (last visited Nov. 20, 2020).
         143
             Facebook faces new challenge with coronavirus protesters (April 21, 2020)
https://thehill.com/policy/technology/493793-facebook-faces-new-challenge-with-coronavirus-
protesters (last visited Nov. 20, 2020).
         144
             Id.

                                                83
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 84 of 179




spokesperson said, "We remove the posts when gatherings do not follow the health parameters

established by the government and are therefore unlawful." 145

       160.    Meanwhile, WHO proxies like the Ted Rogers School of Management at Ryerson

University, funded by the Canadian government, was marginalizing, and demonizing any

American citizens that dared question official WHO and CDC authority. On April 21, 2020 it

published: “Hospitals Around the World are Being Targeted by Conspiracy Theorists:” 146

       Since March 28, conspiracy theorists…aka “coronavirus deniers” have been using the
       hashtag #FilmYourHospital to encourage people to visit local hospitals to take pictures
       and videos to “prove” that the COVID-19 pandemic is an elaborate hoax.
       The premise for this conspiracy theory rests on the baseless assumption that if hospital
       parking lots and waiting rooms are empty then the pandemic must not be real or is not as
       severe as reported by health authorities and the media.
       ****
       At the Ryerson University Social Media Lab, some of our research investigates how
       misinformation propagates across different social media platforms. One of the first steps
       when examining trending topics on social media is to look for signs of “social bots” —
       social media accounts designed to act on Twitter and other platforms with some level of
       autonomy — and “coordinated inauthentic behaviour” which may include coordinated
       activities that attempt to artificially manipulate conversations to make them appear more
       popular than they are.
       These two forms of social manipulation, when left unchecked, can skew the conversation,
       manufacture anger where there is none, suppress opposition or dampen debate. These
       tactics may undermine our ability as citizens to make decisions and reach consensus as a
       society.
       This new conspiracy campaign against the media and public health officials, with
       hospitals and medical staffs caught in the middle, started on March 28 with a simple
       tweet by a Twitter user @22CenturyAssets posing a question: “#FilmYourHospital Can
       this become a thing?




       145
          Id.
       146
          Hospitals Around the World are Being Targeted by Conspiracy Theorists (April 21,
2020) https://covid19misinfo.org/2020/04/21/hospitals-around-the-world-are-being-targeted-by-
conspiracy-theorists/ (last visited Dec. 5, 2020).

                                               84
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 85 of 179




       161.    On April 13, 2020, “Remdesivir with IV Administration Alone is Unlikely to

Achieve Adequate Efficacy and Pulmonary Delivery should be Investigated in COVID-19

Patients” by Duxin Sun, PhD, was accepted by the AAPS Journal, “An Official Journal of the

American Association of Pharmaceutical Scientists.” 147 It was not published until May 26, 2020,

under an entirely misleading new title to conceal Remdesivir’s lack of potential and to blunt

negative criticism. 148 While the new title concealed the paper’s conclusion that Remdesivir was

not effective for COVID-19 the NIH COVID-19 Treatment Panel issued its original (April 21)

Guidelines putting untested and ineffective Remdesivir ahead of already proven HCQ & HCQ +

Azithromycin treatment. 149

       162.    On April 24, 2020, a non-peer reviewed, flawed Veteran’s Administration study

appeared on the internet. 150 It was followed by another non-peer reviewed paper a few weeks

later that described a flawed HCQ toxic-dose Brazil study. 151 This created a huge media storm

and it triggered the FDA to work on a “Black Box” safety warning for HCQ without the

objective study of either of these non-peer reviewed papers which were later debunked. 152 The


       147
             https://pharmacy.umich.edu/sites/default/files/Sun%20COVID-
19%20AAPSJ%20Accepted-4-13-2020.pdf (last visited Nov. 20, 2020).
         148
             Remdesivir for Treatment of COVID-19: Combination of Pulmonary and IV
Administration May Offer Additional Benefit (May 26, 2020).
https://link.springer.com/article/10.1208/s12248-020-00459-8 (last visited Nov. 20, 2020)
         149
             Remdesivir with IV Administration Alone is Unlikely to Achieve Adequate Efficacy
and Pulmonary Delivery should be Investigated in COVID-19 Patients (April 13, 2020)
https://pharmacy.umich.edu/sites/default/files/Sun%20COVID-19%20AAPSJ%20Accepted-4-
13-2020.pdf (last visited Nov. 20, 2020).
         150
             Outcomes of hydroxychloroquine usage in United States veterans hospitalized with
Covid-19 (Apr. 23, 2020 https://www.medrxiv.org/content/10.1101/2020.04.16.20065920v2
(last visited Nov. 20, 2020).
         151
             Small Chloroquine Study Halted Over Risk of Fatal Heart Complications (Apr. 12,
2020) https://www.nytimes.com/2020/04/12/health/chloroquine-coronavirus-trump.html (last
visited Dec. 4, 2020).
         152
             FDA cautions against use of hydroxychloroquine or chloroquine for COVID-19
outside of the hospital setting or a clinical trial due to risk of heart rhythm problems (Jul 1, 2020)

                                                 85
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 86 of 179




involvement of Janet Woodcock MD in this FDA decision is suspect because of her previous

actions with BARDA Director Rick Bright over the previously issued EUA.

        163.    On April 29, 2020, it was reported that:

        Hospitalized patients with advanced COVID-19 and lung involvement who received
        Remdesivir recovered faster than similar patients who received placebo, according to a
        preliminary data analysis from a randomized, controlled trial involving 1063 patients,
        which began on February 21. The trial (known as the Adaptive COVID-19 Treatment
        Trial, or ACTT), sponsored by NIAID, part of the National Institutes of Health, is the
        first clinical trial launched in the United States to evaluate an experimental treatment for
        COVID-19.

        An independent data and safety monitoring board (DSMB) overseeing the trial met on
        April 27 to review data and shared their interim analysis with the study team. Based upon
        their review of the data, they noted that Remdesivir was better than placebo from the
        perspective of the primary endpoint, time to recovery, a metric often used in influenza
        trials. Recovery in this study was defined as being well enough for hospital discharge or
        returning to normal activity level.

        This is the first clinical trial in the United States to evaluate an experimental treatment
        for COVID-19, the respiratory disease first detected in December 2019 in Wuhan, Hubei
        Province, China. The first trial participant is an American who was repatriated after
        being quarantined on the Diamond Princess cruise ship that docked in Yokohama, Japan
        and volunteered to participate in the study. The study can be adapted to evaluate
        additional investigative treatments and to enroll participants at other sites in the U.S.
        and worldwide. (italics and bold added) 153

        164.    Also, on April 29, 2020, The Lancet finally published the suspended China

study: 154



https://www.fda.gov/drugs/drug-safety-and-availability/fda-cautions-against-use-
hydroxychloroquine-or-chloroquine-covid-19-outside-hospital-setting-or (last visited Dec. 4,
2020).
        153
            NIH clinical trial shows Remdesivir accelerates recovery from advanced COVID-19
(Apr. 29, 2020) https://www.nih.gov/news-events/news-releases/nih-clinical-trial-shows-
Remdesivir-accelerates-recovery-advanced-COVID-19 (last visited Nov. 20, 2020).
        154
            Remdesivir in adults with severe COVID-19: a randomised, double-blind, placebo-
controlled, multicentre trial (May 16, 2020)
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31022-9/fulltext (last
visited Nov. 20, 2020).


                                                 86
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 87 of 179




       Between Feb 6, 2020, and March 12, 2020, 237 patients were enrolled and randomly
       assigned to a treatment group (158 to Remdesivir and 79 to placebo); one patient in the
       placebo group who withdrew after randomisation was not included in the ITT population.
       Remdesivir use was not associated with a difference in time to clinical improvement
       (hazard ratio 1·23 [95% CI 0·87–1·75]). Although not statistically significant, patients
       receiving Remdesivir had a numerically faster time to clinical improvement than those
       receiving placebo among patients with symptom duration of 10 days or less (hazard ratio
       1·52 [0·95–2·43]). Adverse events were reported in 102 (66%) of 155 Remdesivir
       recipients versus 50 (64%) of 78 placebo recipients. Remdesivir was stopped early
       because of adverse events in 18 (12%) patients versus four (5%) patients who stopped
       placebo early.
       165.     On April 29, 2020, Dr. Fauci perplexingly characterized the data from this

coronavirus drug trial testing for Remdesivir as “quite good news” and sets a new standard of

care for COVID-19 patients. 155 This was despite the results being so poor—poor in the sense

that Remdesivir did not save a single life. Dr. Fauci obfuscated and concealed the truth by

changing the endpoint of the study to hide the fact that everyone on it still died. 156 Meanwhile, in

Managed Health Care Executive, the authors got the “drift.” 157




       155
            Dr. Anthony Fauci says Gilead’s Remdesivir will set a new ‘standard of care’ for
coronavirus treatment (Apr. 29, 2020) https://www.cnbc.com/2020/04/29/dr-anthony-fauci-says-
data-from-Remdesivir-coronavirus-drug-trial-shows-quite-good-news.html (last visited Nov. 20,
2020).
        156
            Gilead supersizes Remdesivir trials, changes primary endpoint (Apr. 9, 2020)
https://www.fiercebiotech.com/biotech/gilead-supersizes-Remdesivir-trials-changes-primary-
endpoint (last visited Nov. 20, 2020).
        157
            Remdesivir: Fauci Thumbs Up, Lancet Study Thumbs Down (Apr. 29, 2020)
https://www.managedhealthcareexecutive.com/view/remdesivir-fauci-thumbs-lancet-study-
thumbs-down (last visited Nov. 20, 2020).

                                                 87
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 88 of 179




       166.     On April 30, 2020, Dr. Fauci mischaracterized the results of the Remdesivir

study saying that patients have a 31% increased chance of recovering and getting out of the

hospital. This was false. Dr. Fauci made no effort to correct the falsehood which dramatically

exaggerated the Remdesivir results. 158

       167.    On May 1, 2020, the FDA issued a “Black Box” label for HCQ stating it should

only be taken in the hospital or as part of a formal study due to reports of “serious heart rhythm

problems.” It made no distinction between early and late stage COVID-19 patients and it made

no mention that the COVID-19 virus itself was affecting the heart in about 15% of late cases to

cause irregular and sometimes fatal heart rhythms. The FDA was trying to attribute this to HCQ

use. This warning was from Janet Woodcock’s FDA Division.

       168.    Despite the lackluster Remdesivir results referenced above (no effect on

morbidity), the FDA on the same day astonishingly issued an EUA for emergency use of



       158
          Dr. Anthony Fauci: Remdesivir Is ‘A Very Important First Step’ In Fighting
Coronavirus | TODAY (Apr. 30, 3030)
https://www.youtube.com/watch?v=sjhMfvv8l0Y&feature=youtu.be&t=23 (last visited Nov. 20,
2020).


                                                88
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 89 of 179




Remdesivir for the treatment of hospitalized patients with severe COVID-19. In order to receive

that designation, it had to be certified that there “is no adequate, approved, and available

alternative to the emergency use of Remdesivir for the treatment of COVID-19.” (bold italics

added). Since CQ/HCQ and Ivermectin were seen at that time as having preventative and

curative effects, the EUA was prohibited from being granted. The “US Pandemic Strategy” was

gone and the doctrine now was to keep early infected patients quarantined at home without

treatment until they became so ill that they had to be admitted to a hospital. Once in

hospital they might be given HCQ which would not work well because the patients were now too

ill, but even then, there was a disturbing pattern where zinc was omitted.

       169.     On May 1, 2020, Dr. William A. Haseltine, put truth to an even bigger “big lie”

glossed over in the China Lancet Remdesivir study: 159


       There is an interesting line in the Chinese study on Remdesivir that has gone almost
       entirely overlooked, one that introduces an interesting, and potentially serious,
       conundrum. The authors of the study wrote that "Remdesivir did not result in significant
       reductions in SARS-CoV-2 RNA loads or detectability in upper respiratory tract or
       sputum specimens in this study....”

       In short, what the authors are saying here is that Remdesivir—an antiviral drug that is
       supposed to work by stopping the virus from replicating—did nothing to actually stop the
       virus from replicating. Patients who received Remdesivir had the same viral load as those
       who didn’t. 160




       159
            Remdesivir: A Non-Antiviral Antiviral Drug? (May 1, 2020)
https://www.forbes.com/sites/williamhaseltine/2020/05/01/remdesivir-a-non-antiviral-antiviral-
drug/?sh=6c1bce4554fc (last visited Nov. 20, 2020).
        160
            While plaintiffs are not physicians, this seemed consistent with poor anti-viral
function regarding Ebola and it seems to correspond with slide 40 of Dr. Dare’s slide deck. Ryan
Dare, MD, COVID-19 Pandemic: What We Know to Date
(Mar 26, 2020) https://uamshealth.com/coronavirus/wp-
content/uploads/sites/13/2020/03/COVID-GR-032620.pdf (last visited Nov. 20, 2020).

                                                89
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 90 of 179




So the fact that the drug didn’t work as it was designed to work and it was such a failure that

they had to adjust the endpoint of the study to mask the fact that Remdesivir epically failed in

that it never saved a single life, did not stop the officials overseeing health care policy of the

United States in laying a golden carpet at Gilead’s feet while kicking Americans to the curb.


       170.    A May 2, 2020 report that “Gilead Lobbying Rose as Interest In COVID-19

Treatment Climbed” 161 suggested one answer to the preoccupation with a drug that didn’t work:

       Gilead Sciences, the drugmaker behind the experimental COVID-19 treatment
       Remdesivir, spent more on lobbying Congress and the administration in the first quarter
       of 2020 than it ever has before, according to federal filings.

       The pharmaceutical company spent $2.45 million on lobbying in the first three months of
       the year, a 32% increase over the $1.86 million it spent in the first quarter of 2019.

       The first quarter is also when Congress drafted and passed the Coronavirus Aid, Relief
       and Economic Security Act, which contained numerous provisions affecting the
       pharmaceutical industry, including funding for the development of vaccines and
       treatments in response to the pandemic.

       Early drafts of the legislation included a provision stipulating that COVID-19 vaccines,
       drugs and tests be affordable if they were developed with taxpayer funds. But the final
       bill included additional language that undercut that requirement.

       The data shows that remdisivir has a clear-cut, significant, positive effect in diminishing
       the time to recovery'' from COVID-19, said Anthony Fauci, director of the National
       Institute for Allergy and Infectious Diseases, about a study his institute sponsored. He
       said the drug would become "the standard of care."

       The same day, however, a study by Chinese researchers published in The Lancet found
       Remdesivir didn't do better than a placebo when treating seriously ill COVID-19 patients
       on such measures as survival and time to clinical improvement.




       161
           https://www.npr.org/sections/health-shots/2020/05/02/849149873/gilead-lobbying-
rose-as-interest-in-COVID-19-treatment-climbed (last visited Nov. 20, 2020).


                                                  90
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 91 of 179




       171.    On May 12, 2020, the NIH panel recommended against clinically proven HCQ +

Azithromycin treatment. 162

       172.    The Henry Ford System was collecting data on patients in their early use HCQ

study and on May 16, 2020, submitted its early-use HCQ study for publication. It showed a

major effect with a 51% reduced COVID-19 mortality when given to early hospitalized patients.

NEJM rejected this pioneering study without review. (Janet Woodcock, M.D. at the FDA, is also

on the Editorial Board of the NEJM). The Ford paper was then submitted to the International

Journal of Infectious disease.

       173.    On May 22, 2020, the corrupt “Lancet Study” on HCQ was published: “Large

study finds drug Trump touted for COVID-19 is linked to greater risk of death and heart

arrhythmia.” 163

       For the new study, researchers analyzed data from more than 96,000 patients with
       confirmed COVID-19 from 671 hospitals on six continents. All were hospitalized from
       late December to mid-April and had died or been discharged by April 21. Just under
       15,000 patients were treated with HCQ or chloroquine, or one of those drugs combined
       with an antibiotic.
       All four of those treatments were linked with a higher risk of dying in the hospital. About
       one in 11 patients in the control group -- who got none of the drugs -- died in the hospital.
       About one in six patients treated with chloroquine or HCQ alone died in the hospital.
       About one in five treated with chloroquine and an antibiotic died and almost one in four
       treated with HCQ and an antibiotic died.
       Researchers also found that serious heart arrhythmias were more common among patients
       receiving any of the four treatments. The largest increase was among the group treated

       162
            Potential Antiviral Drugs Under Evaluation for the Treatment of COVID-19 (May 12,
2020) NIH
https://web.archive.org/web/20200523074936/https://www.covid19treatmentguidelines.nih.gov/
antiviral-therapy/ (last visited Nov. 20, 2020).
        163
            Large study finds drug Trump touted for Covid-19 is linked to greater risk of death
and heart arrhythmia, CNNHealth (May 22, 20202)
https://www.cnn.com/2020/05/22/health/Hydroxychloroquine-coronavirus-lancet-
study/index.html (last visited Nov. 20, 2020).

                                                91
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 92 of 179




       with HCQ and an antibiotic; 8% of those patients developed a heart arrhythmia,
       compared with 0.3% of patients in the control group.
       Dr. David Boulware, an infectious disease expert with the University of Minnesota who
       is also studying HCQ as a COVID-19 treatment, said the study reinforces that the drug
       "probably has no benefit and likely has some increased risk of mortality" for coronavirus
       patients.


       174.    The Lancet Study on HCQ was patently false. 164 Dr. Fauci leapt on the bad news

and made the media rounds to kill a drug that by any comparison was far superior to

remdisivir. 165 Some of those plotting to advance the vaccine agenda sought to sideline the

adoption of HCQ as the main remedy for COVID-19.

       175.     On May 22, 2020 Janet Woodcock was transferred to the FDA Commissioner’s

Office for Operation Warp Speed after she had pushed an EUA for remdisivir instead of IDA and

then derailing the use of HCQ with a “Black Box” warning. Woodcock’s deputy, Patrizia

Cavazzoni was assigned as Acting Director of Center for Drug Evaluation Research (CDER). 166

       176.     On May 25, 2020, a new WHO HCQ study emerged, this time in the United

Kingdom. It was not until later that the world learned that researchers overdosed patients with

HCQ and engaged in other forms of research fraud. 167 But still, the off-patent solution that

could have prevented the pandemic and had been used safely for 70 years was halted:


       164
            Anti-HCQ Paper in The Lancet Uses Fake Data (May 23, 2020)
https://defyccc.com/anti-hcq-paper-in-the-lancet-uses-fabricated-data/ (last visited Nov. 20,
2020).
        165
            Fauci: Science shows hydroxychloroquine is not effective as a coronavirus treatment
(May 27, 2020) https://www.cnn.com/2020/05/27/politics/anthony-fauci-Hydroxychloroquine-
trump-cnntv/index.html (last visited Nov. 20, 2020).
        166
            FDA shuffles longtime division head, Janet Woodcock, to focus exclusively on Covid-
19 vaccine project (May 22, 2020) https://www.statnews.com/2020/05/22/woodcock-operation-
warp-speed/ (last visited Nov. 20, 2020).
        167
            http://www.francesoir.fr/politique-monde/oxford-recovery-et-solidarity-overdosage-
two-clinical-trials-acts-considered (Jun 26, 2020) Oxford, Recovery et Solidarity: Overdosage in

                                                92
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 93 of 179




        The [WHO] announced on Monday that it temporarily halted the study of HCQ as a
        potential COVID-19 treatment in its “Solidarity Trial,” due to safety concerns. The
        WHO's decision was made after an observational study, published last week in the
        medical journal The Lancet, described how seriously ill COVID-19 patients who were
        treated with HCQ and chloroquine were more likely to die or develop irregular heart
        rhythms. ““The Executive Group has implemented a temporary pause of the HCQ arm
        within the Solidarity Trial while the safety data is reviewed by the Data Safety
        Monitoring Board,” WHO Director-General Tedros Adhanom Ghebreyesus told reporters
        at a news briefing.” 168
        177.    As Facebook was hitting new heights in terms of enforcing speech controls

through its bots, artificial intelligence, human mods and factchecking to impose a false reality on

the public square that it deployed using its monopoly to benefit its government overseers,

Defendant Zuckerberg was touting a new oversight board that all observers noticed was

imposing on U.S. citizens international standards of human rights while displacing Americans of

their constitutional rights.

        Great expectations surround Facebook’s Oversight Board, an audacious experiment in
        platform self-regulation, with its first 20 members announced on May 6. It was a
        milestone in Facebook’s response to compelling calls for greater accountability and
        transparency. The board evokes constitutional law notions in various ways: its original
        conceptualization by Mark Zuckerberg as “almost like a Supreme Court;” its power to
        deliver “binding decisions,” as well as “policy advisory statements;” the institution-
        building language and framework of its charter and bylaws; and the fact that its initial
        membership encompasses six constitutional lawyers, including three specialists in
        American constitutional law, with two serving as co-chairs.




two clinical trials with acts considered criminal? (last visited DEC 4, 2020). This was used as a
rationale to stop HCQ testing for the Recovery Trial. “This is not a treatment for COVID-19. It
doesn’t work,” Martin Landray, an Oxford University professor who is co-leading the
RECOVERY trial, told reporters. “This result should change medical practice worldwide. We
can now stop using a drug that is useless.” UK halts trial of hydroxychloroquine as 'useless' for
COVID-19 patients. (June 5, 2020) https://www.reuters.com/article/us-health-coronavirus-
hydroxychloroquine/uk-halts-trial-of-hydroxychloroquine-as-useless-for-covid-19-patients-
idUSKBN23C1YM (last visited Dec 6, 2020).
        168
            WHO pauses trial of hydroxychloroquine as coronavirus treatment amid safety
concerns (May 25, 2020) https://www.cnbc.com/2020/05/25/coronavirus-whos-solidarity-trial-
is-pausing-tests-for-Hydroxychloroquine-amid-safety-concerns.html (last visited Nov. 20, 2020).

                                                93
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 94 of 179




       Such “constitutional features” exist against a backdrop of approaches to content
       moderation by Facebook and other platforms that so far have been “undergirded by
       American free speech norms.” Facebook’s creation of the board suggests a clear and
       conscious turn from such a U.S. constitutional-law paradigm towards an international
       human rights approach in content moderation by the world’s most powerful social media
       company. But the nature and degree of this shift depend on how the board, in delivering
       its decisions within the confines of its jurisdiction, will interpret the relationship between
       Facebook’s community standards and values, on the one hand, and international human
       rights standards, encompassing international treaty law and non-binding standards, on
       the other. 169
       178.    On May 27, 2020, a Google search would have yielded the following results

which reflect nothing less than the wholly successful effort by pharmaceutical companies,

government agencies and social media platforms like Facebook to portray a false “reality:”




       169
          Facebook’s Oversight Board: A Meaningful Turn Towards International Human
Rights Standards? (May 20, 2020) https://www.justsecurity.org/70234/facebooks-oversight-
board-a-meaningful-turn-towards-international-human-rights-standards/ (last visited Nov. 20,
2020).



                                                 94
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 95 of 179




       179.     Meanwhile, it turns out that Dr. Fauci, together with NIH Director Francis

Collins created the U.S. COVID-19 Strategy. They wrote this paper to detail their plan. 170 They

convinced President Trump to mobilize government pharmaceutical companies and academia to

go all in on a vaccine. Had President Trump known HCQ was unfairly sabotaged would the

vaccine program have been so aggressively supported?


       180.     On June 4, 2020, The UK "Recovery" trial ended its HCQ testing reporting no

benefit. The Recovery HCQ arm was very similar to, but not part of, the international

conglomeration of clinical trials. In-hospital mortality of the 1542 patients receiving HCQ was

25.7%, or 396 deaths, about 10% higher than those receiving standard care, a non-significant

difference. Later reanalysis of this UK study actually shows an HCQ benefit equal to that of

Dexamethasone, a steroid that was lauded by Dr, Fauci as a major breakthrough in COVID-19

treatment. The Recovery trial Study Protocol 171 noted that it is funded in part by the Wellcome

Trust and the Bill and Melinda Gates Foundation, and by UK government agencies. When

the Recovery Protocol provided the doses of HCQ used on a post that has been erased, Twitter

users began to notice a dosing problem, with hashtag #Recoverygate. The HCQ dosing regimen

used in the Recovery trial was 12 tablets during the first 24 hours (800mg initial dose, 800 mg

six hours later, 400 mg 6 hrs. later, 400 mg 6 hours later), then 400 mg every 12 hours for 9 more

days. This is 2.4 grams during the first 24 hours, and a cumulative dose of 9.2 grams over 10




       170
             Corey et. al, A strategic approach to COVID-19 vaccine R&D (May 29, 2020)
https://science.sciencemag.org/content/368/6494/948 (last visited Nov. 20, 2020).
         171
             RANDOMISED EVALUATION OF COVID-19 THERAPY (RECOVERY)
https://www.recoverytrial.net/files/protocol-archive/recovery-protocol-v6-0-2020-05-
14.pdf/@@download (last visited Nov. 20, 2020).

                                                95
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 96 of 179




days. Even more disturbing than this, babies weighing 5 kg could be given a dose of 300 mg

HCQ in the first 24 hours in the Recovery trial, which is 233 mg of the base, nearly 4 times

the recommended maximum. 172The Recovery trial used 1.86 grams HCQ base (equal to 2400

mg of HCQ) in the first 24 hours for treatment of already very ill, hospitalized COVID-19

patients, a potentially lethal dose. The Canadian and Norwegian trials used 2,000 mg of HCQ,

or 1.55 grams of HCQ base in the first 24 hours. Each trial gave patients a cumulative dose

during the first 24 hours that, when given as a single dose, has been documented to be lethal.
                                                                                  173
(The drug's half-life is about a month, so the cumulative amount is important.)         There were a

wealth of indicators that the Recovery Trial was framed to ensure that HCQ could not shine

(control groups with healthier patients, withhold zinc, make only late use), and the potential that

the physicians actually overdosed the study participants.

       181.    On June 5, 2020, The Lancet Study was tentatively withdrawn. 174

       182.    On June 6, 2020, the WHO reversed its mandate on mask use now declaring that

masks work. After previously arguing that there was not enough evidence to say that healthy

people should wear masks, WHO Director-General Ghebreyesus now said that "in light of

evolving evidence, the WHO advises that governments should encourage the general public to




       172
            Up To Date: Hydroxychloroquine: Drug information (no date)
https://www.uptodate.com/contents/hydroxychloroquine-drug-
information?sectionName=Pediatric&topicId=8541&search=plaquenil&usage_type=panel&anch
or=F180880&source=panel_search_result&selectedTitle=1~148&kp_tab=drug_general&display
_rank=1#F180880 (last visited Nov. 20, 2020)
        173
            WHO "Solidarity" and UK "Recovery" Clinical Trials of Hydroxychloroquine using
Potentially Fatal Doses, Age of Autism (June 3, 2020)
https://www.ageofautism.com/2020/06/who-solidarity-and-uk-recovery-clinical-trials-of-
Hydroxychloroquine-using-potentially-fatal-doses.html (last visited Nov. 20, 2020)
        174
            The Lancet Retracts Hydroxychloroquine Study (June 4, 2020)
https://www.webmd.com/lung/news/20200605/lancet-retracts-Hydroxychloroquine-study (last
visited Nov. 20, 2020)

                                                96
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 97 of 179




wear masks where there is widespread transmission and physical distancing is difficult, such as

on public transport, in shops or in other confined or crowded environments." 175

       183.    On June 15, 2020, the FDA Revoked EUA for Chloroquine and HCQ premised

on the EUA for late use and alleging that it had cardiac concerns:

       Today, the U.S. Food and Drug Administration (FDA) revoked the emergency use
       authorization (EUA) that allowed for chloroquine phosphate and HCQ sulfate donated to
       the Strategic National Stockpile to be used to treat certain hospitalized patients with
       COVID-19 when a clinical trial was unavailable, or participation in a clinical trial was
       not feasible. The agency determined that the legal criteria for issuing an EUA are no
       longer met. Based on its ongoing analysis of the EUA and emerging scientific data, the
       FDA determined that chloroquine and HCQ are unlikely to be effective in treating
       COVID-19 for the authorized uses in the EUA. Additionally, in light of ongoing serious
       cardiac adverse events and other potential serious side effects, the known and potential
       benefits of chloroquine and HCQ no longer outweigh the known and potential risks for
       the authorized use. 176


       184.    On the same day, the FDA Warned of Newly Discovered Potential Drug

Interaction of hydroxychloroquine that—SURPRISE! --May Reduce Effectiveness of a COVID-

19 Treatment Authorized for Emergency Use regarding Remdesivir: 177

       Today, the U.S. Food and Drug Administration is warning health care providers about a
       newly discovered potential drug interaction related to the investigational antiviral drug
       Remdesivir, which has received emergency use authorization for the treatment of
       hospitalized COVID-19 patients with severe disease.
       Based on a recently completed non-clinical laboratory study, the FDA is revising the fact
       sheet for health care providers that accompanies the drug to state that co-administration

       175
            Coronavirus: WHO advises to wear masks in public areas, BBC News (June 6, 2020)
https://www.bbc.com/news/amp/health-52945210 (last visited Nov. 20, 2020).
        176
            Coronavirus (COVID-19) Update: FDA Revokes Emergency Use Authorization for
Chloroquine and Hydroxychloroquine (June 15, 2020) https://www.fda.gov/news-events/press-
announcements/coronavirus-covid-19-update-fda-revokes-emergency-use-authorization-
chloroquine-and (last visited Nov. 24, 2020).
        177
            https://www.fda.gov/news-events/press-announcements/coronavirus-COVID-19-
update-fda-warns-newly-discovered-potential-drug-interaction-may-reduce (last visited Nov. 20,
2020).

                                                97
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 98 of 179




       of Remdesivir and chloroquine phosphate or HCQ sulfate is not recommended as it may
       result in reduced antiviral activity of Remdesivir.
       185.    Physicians and researchers were courageously advocating for the early use of

HCQ—as early as first symptoms prior to test confirmation—to shed the coronavirus in as few

as 24 hours. 178 The WHO, CDC and FDA were all discouraging early use of HCQ that was best

positioned to make hospitalization unnecessary. This struck Plaintiffs’ and many HAN users as

very suspicious. On June 22, 2020, WHO hosted another conference on misinformation:

               [Event #1] Pre-conference: 1st WHO Infodemiology Conference (Monday June
               29, 2020 13:00 -18:00 Geneva/Paris time)
       The history of public health in the 20th and 21st century is littered with examples of how
       misinformation caused harm during outbreaks and continue to do damage in trust in
       health authorities long afterward. The tools at health authorities’ disposal have been
       limited and expertise siloed.

       The stakes are higher in a digitized world, where misinformation and mixed messages
       overwhelm individuals and communities, and affect the physical world as well. This is
       not just a communication problem. It is not just an issue that can be solved with a social
       media dashboard. Top-down approaches are not fit for purpose. We can’t afford to get
       this wrong for COVID-19.

       How do we know if we have successfully mitigated/slowed down an infodemic? When
       behaviors at all levels—individual, community, health system? government—have
       shifted to resist misinformation and act on and propagate accurate health guidance to
       flatten the epi curve. 179


       178
             Doctors discover effective, life-saving treatment for Covid-19 (May 30, 2020)
https://www.grandrapidsmn.com/opinion/doctors-discover-effective-life-saving-treatment-for-
covid-19/article_3619c254-a1d4-11ea-a886-43929db0aeb5.html (last visited Nov. 24, 2020)
Why Dr. Vladimir Zelenko staked his reputation on hydroxychloroquine (May 22, 2020)
https://forward.com/news/national/447109/zelenko-hydroxychloroquine-trump/ (last visited Nov.
24, 2020) Yale’s COVID-19 inpatient protocol: Hydroxychloroquine plus/minus tocilizumab
(April 26, 2020) https://www.mdedge.com/hematology-oncology/article/221558/coronavirus-
updates/yales-covid-19-inpatient-protocol (last visited Nov. 24, 2020) Judging Drugs Fairly
Whatever the efficacy of hydroxychloroquine in treating Covid-19 turns out to be, media
coverage has been consistently biased. (June 5, 2020) https://www.city-
journal.org/hydroxychloroquine-covid-19-treatment (last visited Nov. 24, 2020).
         179
             WHO Public Events on #Infodemic Management and #Infodemiology (June 22, 2020)
https://covid19misinfo.org/2020/06/22/who-public-events-on-infodemic-management-and-
infodemiology/ (last visited Nov. 20, 2020).

                                                98
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 99 of 179




          186.    In June 2020, Veritas Videos interviewed a Facebook moderator whistleblower

who admitted to outrageous and capricious censorship actions. 180 Unfortunately for Plaintiffs

interested in getting the word out to save lives with HCQ, the undercover video depicts political

censorship and it was a matter of public knowledge that HCQ had been designated as “Trump

Pills.”

          187.    On June 29, 2020, Dr. Fauci apparently recommended a $1.6 Billion HHS

agreement with Gilead Sciences involving Remdesivir. 181

          188.     On July 2, 2020, the Ford early-use paper was finally published showing that

early HCQ cuts the COVID death rate by 51% in hospitalized COVID patients – with no heart-

related side effects. This was followed by papers from Mt. Sinai Hospital 182 and Spain 183

confirming these results in their own studies. It was a breakthrough finding that was withheld for

a month during a pandemic.




          180
             Project Veritas: Facebook Moderation Aims To “Get The Cheetoh Out Of Office”
(June 23, 2020) https://hotair.com/archives/ed-morrissey/2020/06/23/project-veritas-facebook-
moderation-aims-get-cheetoh-office/ (last visited Nov. 20, 2020).
181
    Remdesivir for the Commercial Marketplace (June 28, 2020)
https://www.phe.gov/emergency/events/COVID19/investigation-MCM/Pages/factsheet.aspx
(last visited Nov. 20, 2020).
         182
             NY study finds hydroxychloroquine may have saved COVID-19 patients’ lives (July
3, 2020) https://thinkpol.ca/2020/07/03/ny-study-finds-hydroxychloroquine-may-have-saved-
covid-19-patients-lives/ (last visited Nov. 20, 2020).
         183
             Early Hydroxychloroquine Is Associated with an Increase of Survival in COVID-19
Patients: An Observational Study (May 2, 2020)
https://www.preprints.org/manuscript/202005.0057/v1 (last visited Nov. 24, 2020).

                                                  99
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 100 of 179




       189.      Finally, on July 6, 2020, the Ford System’s request for a new EUA for an early-

use outpatient clinical study using HCQ was submitted to the FDA. The FDA sat on the request

for one month.

       190. On July 17, 2020, it became apparent that Dr. Boulware, a key researcher and HCQ

skeptic may not have disclosed conflicts. 184 In December it was belatedly discovered that

reprocessing of Boulware's study of hydroxychloroquine Post-Exposure Prophylaxis shows that

the data actually points to fast treatment reducing the risk by 42%. 185




       191.      On August 27, 2020, financial conflicts with Gilead were disclosed regarding

eight members of the COVID-19 Treatment Guidelines Panel Financial Disclosure for

Companies Related to COVID-19 Treatment or Diagnostics. 186




       184
             Twitter, (Jul 17, 2020)
https://twitter.com/LukeMor19529310/status/1284023642058301440?s=20 (last visited Nov. 20,
2020).
         185
             Effective post-exposure prophylaxis of Covid-19 is associated with use of
hydroxychloroquine: Prospective re-analysis of a public dataset incorporating novel data (Nov 1,
2020) https://www.medrxiv.org/content/10.1101/2020.11.29.20235218v1 (last visited Dec 5,
2020).
         186
             Appendix A, Table 2. COVID-19 Treatment Guidelines Panel Financial Disclosure
for Companies Related to COVID-19 Treatment or Diagnostics (Oct. 9, 2020).

                                                100
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 101 of 179




       192.    As Meryl Nass, M.D. (Anthrax Vaccine Blogspot, July 21, 2020) succinctly

summed up:

       You have the head of the Coronavirus Task Force, Dr. Tony Fauci, insist the drug cannot
       be used in the absence of strong evidence
       (https://anthraxvaccine.blogspot.com/2020/04/the-avuncular-dr-fauci-fluent-yet.html)
       …while he insisted exactly the opposite in the case of the MERS coronavirus outbreak
       several years ago (https://anthraxvaccine.blogspot.com/2020/04/fauci-hypocrite-do-niaid-
       royalties.html), when he recommended an untested drug combination for use…which had
       been developed for that purpose by his agency. And while he was bemoaning the lack of
       evidence, he was refusing to pay for trials to study Hcq
       (https://www.cnn.com/2020/03/28/health/coronavirus-hcq-trial/index.html. And he was
       changing the goalposts on the Remdesivir trial
       (https://anthraxvaccine.blogspot.com/2020/05/faking-results-faucis-niaid-paid.html), not
       once but twice, to make Remdesivir show a tiny bit of benefit, but no mortality benefit.
       And don't forget, Fauci was thrilled to sponsor a trial of a Covid vaccine in humans
       before there were any data from animal trials (https://www.NIAID.NIH.gov/news-
       events/nih-clinical-trial-investigational-vaccine-covid-19-begins). So much for requiring
       high quality evidence before risking use of drugs and vaccines in humans. 187
       193.     On July 23, 2020, courageous Yale researcher, Dr. Harvey Risch, published an

article in Newsweek to draw attention to his May 27, 2020 op-ed in the American Journal of

Epidemiology (AJE) entitled, "Early Outpatient Treatment of Symptomatic, High-Risk COVID-

19 Patients that Should be Ramped-Up Immediately as Key to the Pandemic Crisis." That article,

published in the world's leading epidemiology journal (which had been roundly ignored),

analyzed five studies, demonstrating clear-cut and significant benefits to treated patients, plus

other very large studies that showed the medication safety. “I am referring, of course, to the

medication HCQ. When this inexpensive oral medication is given very early in the course

of illness, before the virus has had time to multiply beyond control, it has shown to be




https://www.covid19treatmentguidelines.nih.gov/panel-financial-disclosure/ (last visited Nov.
20, 2020).
        187
            https://www.lewrockwell.com/2020/07/no_author/how-a-false-Hydroxychloroquine-
narrative-was-created-and-more/.

                                                101
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 102 of 179




highly effective, especially when given in combination with the antibiotics azithromycin or

doxycycline and the nutritional supplement zinc.” (emphasis added) 188

       194.     On July 28, 2020, President Trump retweeted a running list of 69 HCQ studies

showing more promising and more clearly demonstrated efficacy in strong headwinds from his

incompetent or corrupt health advisors. 189




       195.     July 29, 2020, Defendant Zuckerberg lining up with Trump’s medical advisors,

defended his company’s policy of memory-holing HCQ 190 and stated that references to HCQ

being a “cure” would be suppressed: “Hydroxychloroquine isn’t a cure for COVID-19 and

saying so will get your content yanked from Facebook, CEO Mark Zuckerberg told a House



       188
            The Key to Defeating COVID-19 Already Exists. We Need to Start Using It | Opinion
(July 23, 2020) https://www.newsweek.com/key-defeating-covid-19-already-exists-we-need-
start-using-it-opinion-1519535 (last visited Nov. 20, 2020).
        189
            C19study.com (last visited Dec 5, 2020).
        190
            Facebook chief defends blocking Hydroxychloroquine videos (July 29, 2020)
https://www.whio.com/news/politics/jamie-dupree/facebook-chief-defends-blocking-
Hydroxychloroquine-videos (last visited Nov. 20, 2020).

                                              102
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 103 of 179




hearing on Wednesday.” 191 Defendant Zuckerberg made this assertion to ingratiate himself with

his government overseers who were positioned to break up his monopoly or strip him of his

Section 230 immunity.

        196.     Also on July 29, 2020, Dr. Fauci falsely rebutted the President’s retweet in a

shared video claiming HCQ was a coronavirus cure “'isn't true”:

        Dr. Anthony Fauci, the nation's top infectious disease effort, said Wednesday that trials
        have shown "consistently" that HCQ is "not effective" in treating coronavirus. "The
        scientific data, the cumulative data on trials, clinical trials that were valid — namely,
        clinical trials that were randomized and controlled in the proper way — all of those trials
        show consistently that HCQ is not effective in the treatment of coronavirus disease or
        COVID-19," he said. Describing the video Trump promoted as "a bunch of people
        spouting something that isn't true," Fauci said, "the only recourse you have is to be very,
        very clear in presenting the scientific data that essentially contradicts that. 192
        197.     On July 30, 2020, panel of international experts concluded that Remdesivir was

not efficacious. 193

        198.     The Detroit Free Press reported that “FDA denies Henry Ford Health request to

use HCQ for COVID-19 patients”: 194

        Weeks after the U.S. Food and Drug Administration revoked emergency use
        authorization of HCQ to treat COVID-19, saying the drug doesn't help coronavirus


        191
            Zuckerberg Promises to Yank Hydroxychloroquine ‘Cure’ Claims During Big Tech
Grilling (July 29, 2020) https://www.thedailybeast.com/zuckerberg-promises-to-yank-dodgy-
Hydroxychloroquine-claims-from-facebook-during-big-tech-house-hearing (last visited Nov. 20,
2020).
        192
            Fauci says video Trump shared claiming drug as coronavirus cure 'isn't true' (July 29,
2020) https://www.msn.com/en-us/news/us/fauci-says-video-trump-shared-claiming-drug-as-
coronavirus-cure-isnt-true/ (last visited Nov. 20, 2020).
        193
            Covid-19: Remdesivir probably reduces recovery time, but evidence is uncertain,
panel finds https://www.bmj.com/content/370/bmj.m3049 (last visited Nov. 20, 2020).
        194
            FDA denies Henry Ford Health request to use hydroxychloroquine for COVID-19
patients (Aug. 13, 2020) https://www.freep.com/story/news/health/2020/08/13/henry-ford-
health-hydroxychloroquine-covid-fda/3360940001/ (last visited Nov. 20, 2020).



                                                 103
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 104 of 179




       patients and has potentially dangerous side effects, Henry Ford Health System filed for
       permission to continue using it.
       The Detroit-based health system told the Free Press this week that it sought emergency
       use authorization July 6 to resume treating some COVID-19 patients with the drug, which
       is commonly used as an anti-malarial medication and for people with autoimmune
       diseases like lupus.
       The request came four days after Henry Ford published a controversial study in the
       International Journal of Infectious Diseases that suggested HCQ slashed the COVID-19
       death rate in half. The peer-reviewed observational study contradicted other published
       reports that showed the drug doesn't help coronavirus patients and could cause heart
       rhythm problems in some people.
       The FDA denied Henry Ford's request this week.
       This new EUA is denied by the FDA despite its being supported by the Mount Sinai trial
       as well as the trial in Spain which showed a 61% improved survival rate in hospitalized
       COVID patients given the HCQ early. The studies involved several thousand patients
       with no adverse cardiac events.
       199.     On September 9, 2020, the WHO expressed concerns about the COVID-19

lockdown mandates declaring: “COVID-19 could reverse decades of progress toward eliminating

preventable child deaths, agencies warn:”

       With the number of under-five deaths at an all-time recorded low of 5.2 million in 2019,
       disruptions in child and maternal health services due to the COVID-19 pandemic are
       putting millions of additional lives at stake
       The number of global under-five deaths dropped to its lowest point on record in 2019 –
       down to 5.2 million from 12.5 million in 1990, according to new mortality estimates
       released by UNICEF, the World Health Organization (WHO), the Population Division of
       the United Nations Department of Economic and Social Affairs and the World Bank
       Group.
       Since then, however, surveys by UNICEF and WHO reveal that the COVID-19 pandemic
       has resulted in major disruptions to health services that threaten to undo decades of hard-
       won progress. 195



       195
           COVID-19 could reverse decades of progress toward eliminating preventable child
deaths, agencies warn (Sp. 9 2020) https://www.who.int/news-room/detail/09-09-2020-COVID-
19-could-reverse-decades-of-progress-toward-eliminating-preventable-child-deathsagencies-
warn (last visited Nov. 20, 2020).


                                               104
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 105 of 179




       200.     On September 17, 2020, Facebook announced it would no longer host medical

groups on its platform. 196 By this time, multiple hydroxychloroquine groups had been shuttered

by Facebook. HAN remained open in part because the undersigned attorney on at least three

occasions made videotaped pleas on July 29, and August 2 and 3 demanding that Facebook cease

and desist in the suppression, threats, and censorship, to stop preventing HAN members from

saving lives and posting life-saving information, to stop posting false information on its cite, and

authorizing factcheckers to publish false and dangerous information that was costing lives.

       201.     On September 21, 2020, the CDC still did not know how COVID-19 was

transmitted and it is hard to believe that this could be caused by incompetence alone because it

was so breathtaking:

       On Monday morning, the Centers for Disease Control and Prevention edited its Web page
       describing how the novel coronavirus spreads, removing recently added language saying
       it was “possible” that it spreads via airborne transmission. It was the third major revision
       to CDC information or guidelines published since May.

       The agency had posted information Friday stating the virus can transmit over a distance
       beyond six feet, suggesting that indoor ventilation is key to protecting against a virus that
       has now killed nearly 200,000 Americans.

       The CDC shifted its guidelines Friday, but the change was not widely noticed until a
       CNN report Sunday. Where the agency previously warned that the virus mostly spreads
       through large drops encountered at close range, on Friday, it had said “small particles,
       such as those in aerosols,” were a common vector. 197




       196
          Facebook Says It Will No Longer Show Health Groups in Recommendations (Sep. 17,
2020) https://www.usnews.com/news/technology/articles/2020-09-17/facebook-says-will-no-
longer-show-health-groups-in-recommendations (last visited Nov. 20, 2020).



       197
           https://www.washingtonpost.com/nation/2020/09/21/cdc-covid-aerosols-airborne-
guidelines/ (last visited Nov. 20, 2020).

                                                105
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 106 of 179




       202.     During October 2020, the UK Recovery trial and the Discovery trial in France

were reanalyzed based on released data. The Recovery trial presented its data so that it obscured

the fact that HCQ was just as effective as the much-lauded dexamethasone for ventilated

patients, despite being labeled as "no-benefit." The French Discovery trial was terminated early

with HCQ described as being of "no benefit." A reanalysis of its data shows a 17% benefit of

HCQ in severe COVID patients over the controls. 198 Even with suspected rigging of the studies

they couldn’t completely remove efficacy in its entirety.

       203.     On October 6, 2020, the FDA responded to an August 18, 2020 demand by

Senators Johnson, Lee, and Cruz, who had asked for the studies and data it used to supported its

EUA decision with respect to COVID outpatients. The reply cites no peer-reviewed studies or

data pertaining to outpatients receiving HCQ for COVID under physician supervision. It never

answered the question. 199

       204.     On October 11, 2020, the WHO reversed its guidance on lockdowns. 200

       205.     In the end, the FDA recommended treatment protocols that banned early use of

off-patent treatments that can cure patients in favor of having them languish at home maximizing

the number of hospitalizations where they can be administered Remdesivir, that doesn’t work.




       198
            https://twitter.com/smackenziekerr/status/1313841137329729537?s=21 (last visited
Nov. 20, 2020).
       199
            https://www.hsgac.senate.gov/imo/media/doc/2020-
3977%20RESPONSE%20JOHNSON.pdf (last visited Nov. 20, 2020)
       200
           https://www.youtube.com/watch?v=63Ihe-PwKZw (last visited Nov. 20, 2020).

                                               106
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 107 of 179




       206.     The WHO recently confirmed Plaintiffs’ worse fears that Remdesivir does not

work. 201 Its comprehensive global study, in contrast to American Remdesivir and HCQ trials,




       201
          Remdesivir has ‘little or no effect’ in reducing coronavirus deaths, WHO says (Oct.
16, 2020) https://www.cnbc.com/2020/10/16/who-remdesivir-has-little-or-no-effect-in-reducing-
covid-19-deaths.html (last visited Nov. 20, 2020).

                                              107
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 108 of 179




actually looks reliable and credible. 202 It causes liver failure, how it mixes with other drugs is

unknown, and it is unsuitable for pregnant women, nursing mothers or children. 203

       207.     With Defendants monopoly control of the public square and through its

information suppression and predatory censorship, few Americans are permitted to know the sad

truth: off patent solutions like HCQ 204 and Ivermectin 205 work, no one has to get sick or die, no

one had to be locked down, banned from schools, deathbeds and funerals, and that the system is

so corrupt, rigged by taxpayer funded federal agencies and a research cabal, that our elected

representatives have been stripped of truth and options, denied the best science premised on the

scientific method free of conflicts and corruption, and dependent on toxic advice, stripping from

the authority and power that flows to them from a Constitutional Republic system. 206

                VI. Means and Methods of Defendant’s Monopolization Scheme and
                Schemes to Defraud and Defame Plaintiffs


       208.     Defendants Facebook and Zuckerberg acquired a conspicuous monopoly of

social media a/k/a “the public square.” To avoid monopoly enforcement and curtailment of its

immunity under the Communications Decency Act Section 230 (“ Special Immunities”),

Facebook engaged in a broad program to act as agents for and to ingratiate itself with

government officials who were in a position to help it protect these Special Immunities.



       202
             Repurposed antiviral drugs for COVID-19
–interim WHO SOLIDARITY trial results (Oct. 15, 2020)
https://www.medrxiv.org/content/10.1101/2020.10.15.20209817v1.full.pdf (last visited Nov. 20,
2020).
         203
             https://www.vekluryhcp.com/ (last visited Nov. 20, 2020).
         204
             https://C19study.com.
         205
             https://c19ivermectin.com/.
         206
             America’s Frontline Doctors https://www.americasfrontlinedoctors.com/ Dr. Zelenko
https://thezelenkoprotocol.com/ (prior links last visited Nov. 20, 2020).

                                                 108
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 109 of 179




          209.     Defendants Facebook and Zuckerberg, in the wake of the 2016, when they were

being attacked for permitting allegedly “misleading” information to cause an unwanted election

result, and to blunt any efforts to eliminate Facebook’s Special Immunities, engaged in a broad

information suppression program to support policies that government overseers would find

useful.

           210. Defendants Facebook and Zuckerberg adopted censorship that marginalized users

who were working against mandatory vaccines. After the COVID-19 pandemic began, Facebook

expanded its program to engage in censorship and information control that promoted new drugs

and new vaccines for COVID-19 in preference to off-patent solutions.

          211.     When President Trump began criticizing the WHO and “experts” from the U.S.

Health Care agencies, to protect its Special Immunities, Defendants Facebook and Zuckerberg

put the WHO in charge of health content on the public square, gave money to the CDC and

provided the WHO with an unlimited advertising and marketing budget, even after the United

States government announced it would be withdrawing from the WHO. Defendants Facebook

and Zuckerberg paid money to a wide array of entities and causes that ingratiated itself with

those in a position to strip it of its Special Immunities, most recently, $350 million to the Center

for Tech and Public Life that provided funding for “get out the vote” efforts in key battleground

states. 207



          207
          Zuckerberg, Chan donate an additional $100 million for state, local election
administration efforts (Oct. 21, 2020) https://news.ballotpedia.org/2020/10/21/zuckerberg-chan-
donate-an-additional-100-million-for-state-local-election-administration-efforts/ (last visited
Nov. 20, 2020); GOP Legislators Sue Philly, Delco, Centre County Over Election Grant Money
(Sep 29, 2020) https://www.nbcphiladelphia.com/news/local/gop-legislators-sue-philly-delco-
centre-county-over-election-grant-money/2547438/ (last visited Nov. 20, 2020).




                                                 109
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 110 of 179




       212.    When Plaintiffs’ entered into Facebook user agreements, Facebook promoted its

services as being without charge and paid for by advertising revenue. Defendants Facebook and

Zuckerberg always had a funding scheme that went far beyond what was disclosed to Plaintiffs

and the actual value of users’ content and information was actually far in excess of the value of

the free Facebook services provided. This was a direct purchase from a monopoly.

       213.    Despite a campaign to convince Plaintiffs they owned and controlled their

content, Defendants Facebook and Zuckerberg always viewed it as belonging, in whole and in

part, to Facebook. The free service offer upon sign-up, therefore, was actually a complex

services agreement whereby Facebook would provide access and Plaintiffs would provide

content, but the agreement governing the creation and control of user content never reflected that

Facebook could seize user content and separate users from their content if it helped Facebook

protect its Special Immunities.

       214.    After engaging in wide ranging and punitive censorship to please its government

overseers, Defendants acted as agents of these government overseers controlling information on

the public square. As agents of their government overseers, Defendants illegally seized

Plaintiffs’ content on behalf of these government overseers in October 2020, by unilaterally

claiming rights to seize user content.

       215.    Since on or about January 2020, to protect its Special Immunities, Defendants

have engaged in a scheme, plan and artifice to disparage and defraud anyone supportive of “off-

patent” treatments to COVID -19 such as HCQ, ivermectin, and zinc, by calling into question

their necessity, efficacy and safety by means of materially false and fraudulent pretenses,




                                                110
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 111 of 179




representations, and promises, through three principal methods: (A) making materially false

statements; (B) omitting to disclose material facts; and (C) creating a materially deceptive

scheme.

       216.    In January 2020, Facebook imposed WHO-approved and CDC-approved

restrictions and limitations on its curation of the public square. The COVID-19 pandemic

provided real world opportunity to push the pro-mandatory vaccine effort and it was widely

promoted that “normalcy” could not return post-COVID-19 until a vaccine was developed. In the

meantime, the massive increase in hospitalized patients and EAU ensured that test subjects were

available for risky new drug therapies like Remdesivir. Unfortunately for Americans, the need to

maintain an inflated supply of severely ill patients foreclosed prophylaxis treatments and early-

stage cures like HCQ and Ivermectin.

       217.    Information aggregated, selected, curated, created, and posted by Plaintiffs’—i.e.

objective truth-- contrary to this orthodoxy, made them targets of censorship as the COVID-19

pandemic developed creating and strengthening an official information echo chamber.

Competing off-patent treatment solutions that countered this orthodoxy and that would have

prevented mass hospitalizations attracted Facebook’s reputational disparagement first on

individual users’ pages and then on HAN posts in early May 2020.

       218.     The pall of censorship expanded to anyone claiming alternative COVID-19

treatments like Ivermectin and HCQ were available or efficacious. Suggestions that HCQ and

other off-patent solutions functioned as a cure, prompted swift censorship action. Indeed,

thinking that an off-patent solution could be a cure was treated as being “false” or as a “thought

crime” and Facebook imposed these viewpoints on the public square, promoting mockery and

shame for anyone that promoted such ideas.


                                                111
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 112 of 179




       219.    Plaintiffs citing on-going studies regarding the efficacy of HCQ and Ivermectin,

pointing out obvious conflicts of the researchers and research institutions, pointing out indicia of

fraud and corruption, organizing meetings in public that did not meet the content approval of

their government overseers, presenting evidence that the studies were corrupt and false, were

suppressed by Facebook’s and Defendant Zuckerberg’s Artificial Intelligence (AI) programs.

Likewise, questioning the credibility and independence of CDC, WHO and NIH officials

(including officials like Dr. Anthony Fauci) of the assertions first that masks did not work and

then that they should be mandatory, of the FDA guidelines that result in patients and their

physicians being denied the choice of potential early treatments, such as ivermectin, while

ineffective treatments, like Remdesivir, are promoted, all become forbidden speech that

supposedly justified the defendants’ seizure of plaintiffs’ content.

       220.    Defendants have created the false appearance that HAN and its users are in

violation of Facebook’s Terms for publishing “false information.” Under that ruse, defendants

have deactivated and coerced administrators and users of HAN into taking its platform private

(on August 13, 2020), making it impossible to share posts directly from HAN’s platform.

Defendants continue to censor content and user posts, publish materially false or misleading

content on HAN’s page, “shadow ban” HAN and “sandbox” third-party users (i.e., the

defendants deceptively limit the reach of HAN content and of content that could be published by

HAN users, keeping it from other whom the Defendants psychologically profile as “undecided”),

all while concealing defendants’ methods and collaborators. In truth, as Defendants are fully

aware, HAN has neither posted any objectively false information and Defendants have not

applied this supposed standard to blatantly false information which Defendants routinely permits

to be posted. Furthermore, HAN has not violated any fundraising or any terms of service and its



                                                112
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 113 of 179




administrators and users have stated numerous times: “our only agenda is to save American lives

and we allege that Facebook is aiding and abetting a mass crime against humanity which has

caused us emotional distress.”

       221.   Defendants and others engaged in a scheme to defraud users by, among other

conduct:

       (A)    Misrepresenting to all third-party Facebook users by means of a “warning label”

       on Plaintiffs’ posts. When a person seeking to save a loved one’s life somehow gets

       through the obstacles Facebook has arrayed to ensure s/he gets diverted from HAN’s

       page, the user is diverted to health information of questioned value, endless “get out the

       vote” efforts, and to “recognized” health agencies with “officially approved” information.

       Plaintiffs were accused of dishonesty, falsely suggesting that the vaccine-related content

       and treatment related content on HAN’s page is not reliable, truthful, and up-to-date

       information.

       (B)    Misrepresenting as facts to all third-party Facebook users that particular

       enumerated third party-content posted on the HAN page contains “False Information

       Checked by independent fact-checkers,” and to “see why” users should instead accept the

       content posted by Facebook’s “fact-checkers” on HAN’s page as “true” information on

       the same subjects. Voiding Facebook’s “Good Samaritan” exceptions under CDA Section

       230, these actions were 1) in Bad Faith 2) were for Compensation 3) were imposed

       through Gross Negligence and 4) with Wanton or Willful Misconduct.




                                               113
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 114 of 179




       (C)      Engaging deceptive mechanisms and machine-learning algorithms, which secretly

       demote, hide, and/or limit the visibility and reach of Plaintiffs’ HAN’s page and posts on

       HAN’s page (practices known as “ghosting” “shadowbanning” or “deboosting”) from

       third party users whom Facebook psychologically profiles as “undecided” (a practice

       known as “sandboxing”) in order to hide content from those it might sway, while

       misrepresenting that no such artificial processes or limitations have occurred.

       (D)      Misrepresenting as fact to all third-party Facebook users that Facebook relies

       upon “independent fact-checkers” to identify and tag “false information” posted on

       HAN’s Facebook page or the pages of its users based on a set of objectively neutral,

       reliable, and up-to-date factual criteria. In actuality, the criteria that is actually applied is

       neither neutral, reliable, nor up-to-date, and the “factcheckers” are in privity with, or

       controlled by Facebook. Defendant Facebook funds the factchecking organizations and

       must provide them with content direction and guidance. 208

       (E)      Misrepresenting as fact to all third-party Facebook users that Plaintiffs and HAN

       have had content removed from or tagged on its platform, can appeal that decision either

       to Facebook’s content moderator panel, or to an “independent” “Oversight Board,” and

       that in making such determinations, Facebook does not have any conflicts of interest that

       compromise its judgment. 209


       208
            Facebook is quietly pressuring its independent fact-checkers to change their rulings
(Aug 20, 2020) https://www.fastcompany.com/90538655/facebook-is-quietly-pressuring-its-
independent-fact-checkers-to-change-their-rulings Facebook repeatedly overruled fact checkers
in favor of conservatives (Aug, 27, 2020) https://www.engadget.com/facebook-overruled-fact-
checkers-to-protect-conservatives-220229959.html (prior links checked December 2, 2020).
        209
            M. Zuckerberg, Facebook’s commitment to the Oversight Board, FACEBOOK (Sept.
2019), https://about.fb.com/wp-content/uploads/2019/09/letter-from-mark-zuckerberg-on-
oversight-board-charter.pdf (checked November 5, 2020).


                                                  114
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 115 of 179




       (F)      Concealing the extent to which Facebook actively collaborated with Rep. Schiff

       and other government overseers, including members of Congress directly and through

       intermediaries, 210 the CDC and WHO to implement their overall scheme. Based on

       information and belief this collaboration extended to other state and federal officials both

       inside and outside of government as well as drug company executives. It created a false,

       pessimistic, hopeless “reality” for its users for profit to protect its Special Immunities.

       (G)      Defendant Zuckerberg concealed the fact that he was developing a drug or

       vaccines with Bill Gates and others and was therefore developing products that competed

       with off-patent solutions discussed by Plaintiffs and censored by Defendants.

       (H)      Concealing their overall scheme by these and other deceptions, including false

       and disparaging statements about HAN and its users.

       (I)      Creating a market for “factchecking” organizations including Factcheck.Org,

       Poynter Institute, Lead Stories LLC, and others whose purpose was to create a façade of

       respectability and objectivity to what was a “brass knuckles” political exercise that

       involved predatory deprivations of Constitutional Rights to protect and maintain

       Defendants Special Immunities.

       (J)      By supplying unlimited free advertising to WHO and $20 million to the CDC

       whose incompetent guidance and advice was often being criticized by Plaintiffs.



       210
          Dozens of Facebook lobbyists tied to members of Congress, investigation shows,
Lobbyists worked for 29 current members of Congress, including Democratic party leaders,
helping promote company’s interests (Nov 20, 2019)
https://www.theguardian.com/technology/2019/nov/20/dozens-of-facebook-lobbyists-tied-to-
members-of-congress-investigation-shows (last checked Dec 9, 2020).
https://www.opensecrets.org/orgs/facebook-inc/summary?all=2020&id=D000033563.

                                                115
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 116 of 179




       (K)     Defendants promote mandatory vaccine policies and patented drugs, ingratiating

       themselves with BigPharma advertisers, while engaging in an array of infringements

       which have the effect of ingratiating Facebook with its government overseers, that might

       otherwise destroy Facebook's special immunities. Violating plaintiffs’ constitutional

       rights provides a 'win win' for defendants. In short, Defendant Facebook is Big Brother,

       deployed by and on behalf of those whose policy and financial goals require that off-

       patent drugs cannot be either prophylactic or therapeutic for COVID-19.

       222.    Among the means and methods by which these Defendants carried out the scheme
to:
              1) defraud and deprive Plaintiffs of Constitutional Rights and disparage them in
       the public square;
               2) to protect their Special Immunities (monopoly and Section 230 immunity); and
               3) to violate their contracts and promises
were their transmission by means of wires in interstate commerce of the following telephone

calls, payments, emails and/or online communications that contained materially false and

misleading information, and proximately caused damages, including (1) the falsely disparaging

"warning label"; (2) the materially deceptive use of "fact-checkers"; (3) disabling HAN's right to

"appeal"; (4) paying international government organizations and US government officials free

advertising, cash, and political endorsements and (5) concealment of the overall scheme.

VII. Defendants Falsely Disparage Plaintiffs and HAN Through the Warning Labels,
and Materially Deceptive use “Fact-Checkers” and Branding Posts as False




                                               116
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 117 of 179




          223.     As alleged supra, on September 4, 2019, after “several months of discussion”

with the WHO, Facebook published warning labels on newsgroups that advocated health policy
                                      211
that conflicted with WHO policy.

          224.     Facebook republished this disparaging falsehood every time a user uploaded to

newsgroups like HAN, as has occurred literally thousands of times since May 2020.

          225.     In reference to HAN, users must perform a search which yields the following

screen:




          226.     Most users reasonably believe that the newsgroup content is described at the blue

bar and below and it’s the rare user who would know that they are actually required to click on

an invisible hyper link on the name itself. Clicking on the icon is not sufficient and if you click

less than perfectly the user is drawn into the “official truth abyss.” Conditions here have changed




          Vaccine Misinformation: Statement by WHO Director-General on Facebook and
          211

Instagram, supra, (https://www.who.int/news-room/detail/04-09-2019-vaccinemisinformation-
statement-by-who-director-general-on-facebook-and-instagram

                                                  117
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 118 of 179




where some click areas have been removed (making diversion less likely) and predictive search

has returned as of December 9, 2020 for existing members.




       227.     Facebook’s presentation of HAN top banner space of any webpage is valuable

“screen real estate” where prime content would ordinarily be shown. Facebook’s intended effect

is to deprive HAN of this screen space and to redirect users away from HAN’s page to its

approved content. Defendant Zuckerberg publicly boasts that his “warning labels” and “fact-

checks” effectively divert 95% or more of all users from clicking through to the actual

content. 212 In HAN’s case, users must develop somehow sharpshooter computer mouse control

to get to the HAN group.

       228.     Those falling onto Facebook’s trap get diverted away from HAN’s discussion of

research papers, competing protocols, clear and convincing evidence regarding the importance of


       212
          Entire CNN April 16 Coronavirus Town Hall [Video], CNN BUSINESS (Apr. 17,
2020), https://www.cnn.com/videos/business/2020/04/17/entire-april-16-coronavirus-town-hall-
part5-sot-vpx.cnn.

                                               118
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 119 of 179




early treatment, etc. Again, since CDC has published and given a rash of false and erroneous

information, the fact that Facebook users might fall into the CDC’s trap if they did not click

perfectly torments Plaintiffs who only wanted to help save lives.




       229.    As part of Plaintiffs’ First Amendment rights, they were specifically using

Facebook to present potentially lifesaving health information from organizations, physicians,

researchers that Facebook did not consider to be officially “recognized.” Facebook’s design

ensured that most users looking for the Plaintiffs’ newsgroup would be diverted to Defendant’s

“recognized” organizations that promoted falsehoods or voting advice.




                                                119
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 120 of 179




       230.    On or around May 8, 2020, Plaintiff Loveland had experienced some masking of

posts regarding HCQ but her problems with Facebook grew when she posted the MATH+

protocol from Eastern Virginia Medical School by Dr. Marik. Loveland was distressed after

following the patients in New York who had been dying after being put on ventilators which

prompted her to research the Math+ protocol. Soon after she posted, she was informed by

Facebook moderators that she was wrong for posting it and that she would be banned next time

she violated community standards by posting false information. This post involved a medical

COVID-19 protocol by the doctor who developed the IV vitamin C and steroid response to

sepsis. His hospital at the time had a 6-8% death rate for critical patients (versus 30% plus). He

was the first doctor who used steroids for COVID-19 against the advice of the WHO

       231.    On or around May 15, 2020, a HAN administrator contacted Loveland who

expressed mystification and outrage about her suspension and requested that Loveland serve as


                                               120
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 121 of 179




an administrator. By this time, Loveland was alarmed by the responses of Facebook moderators

to informational posts on HAN as posts were being flagged aggressively and she refused. Her

primary motivation was that she was humiliated by Facebook in being reprimanded, then banned

and she feared a permanent ban. She was worried about losing her access to all friends and

family on Facebook.

       232.     On or around June 6, 2020, Loveland posted a link to a chart that is STILL being

updated that provided an undeniable case that HCQ was efficacious and then the HCQ research

studies that at the time only numbered over 30 studies. This list was so comprehensive, it even

included the negative Recovery trial in the UK (paragraph 173, footnote 148) as well as the

Boulware Studies (see 189). It was a comprehensive chart that linked to the literature with a

summary for each study and was strictly an informational resource. Her posts were removed for

causing public danger and Loveland was banned for two days. Although the chart has been

updated since her ban, and the authors have also added other treatment solutions, this is the

current version of the chart which tracks all HCQ studies that now number 192 studies, 124 are

peer reviewed. 213




       213
             C19study.com.


                                               121
Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 122 of 179




                            122
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 123 of 179




       233.    On or around early June 2020, Loveland was banned a third time. This time the

pretext was that she linked to a third study with a link to an interview with Dr. Thomas Borody

who is promoting a potential triple regimen cure for COVID-19. Dr. Borody states that COVID-

19 is surprisingly easy to cure, much more successful and immediate than his cure for ulcers.

Borody believes that COVID-19 is completely treatable, and he calls the death of senior citizens

completely avoidable. He says that his government will not talk to him, so he has been forced to

take it to interviews. HAN members were banned for three days for posting an interview with


                                               123
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 124 of 179




Dr. Borody on COVID 19 and Ivermectin. Loveland was banned for three days. Other HAN

members had pop-up windows on their accounts during and for a few weeks after each ban

reminding them not to post any more things that went against community standards and they

would be banned if they did.




       234.    From the time HAN was formed in early May 2020 to present, based on

information and belief, Facebook is estimated to have performed inestimable censorship

decisions in a variety of ways, many of which referred to factchecks by Defendants. While

Facebook promoted the idea that there is a method to contest censorship decisions, users rarely

got a response to appeals and often the feature was disabled. The following are just examples of

censorship and references to factchecks that were made against Plaintiffs and posters and, in

some cases, by posters who are not yet Plaintiffs whose posts required administrative action. The


                                               124
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 125 of 179




flurry of censorship decisions was so intense in July and August 2020 that HAN administrators

and users assumed the newsgroup would be banned and that users of the newsgroup risked a ban

as well. Members, some plaintiffs knew about who were accomplished researchers, became

concerned about the public attention HAN was receiving and they left, as members came over

from other banned groups, outraged and indignant about being banned, and changed the tenor of

the group and it became difficult to get administrators. Also, members volunteered, but then

withdrew when they experienced the risks and controversy being imposed on administrators and

moderations by Facebook.

       235.    This post below, indicating that that the US would be treated like a malaria zone

(over the counter or widely available HCQ) was blocked by Facebook on May 6, 2020 for no

stated reason. If HCQ had been made widely available at this time countless lives could have

been saved.




       236.    Facebook oriented this barrage of censorship as if to impress upon Plaintiffs and

Facebook users that there was no treatment solution and, most certainly, HCQ was not a

treatment solution, it was dangerous and it could not be obtained in the United States. On or

around June 15, 2020, a user posted the following to let users know that HCQ was legal and

physicians were prescribing HCQ as a prophylaxis. Facebook falsely alleged not only that the


                                               125
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 126 of 179




information posted was false and dangerous—in actuality the information was true and

lifesaving—Facebook’s deceptive censorship short circuited searches for physicians willing to

prescribe HCQ because users coming across the fraudulent censorship would conclude it really

was futile to try to obtain it, it was illegal or unsafe to use or there just were no doctors who

could legally prescribe it. Had HAN users not been deterred from continuing to search, they

would have learned the truth, that HCQ could be a life-saving preventative for many Americans.

This would have unburdened their minds and permitted them to leave their homes. The second

row of censored items involve statements made by Pfizer’s head of research and comments

attributed to Dr. Fauci suggesting he had knowledge about HCQ.




                                                 126
Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 127 of 179




                            127
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 128 of 179




       237.    To get a view of the state of the HCQ research in February 2020, one need just go

to the handy link that lists the studies as they existed when Dr. Fauci would have learned about a

new coronavirus emerging from Wuhan, China that we laid out in great detail in paragraphs 98

to 106, infra, along with additional studies below . At the time, horrified Americans observing

what looked like a morally bereft fraud and corruption scheme were searching to explain why

clear evidence of HCQ efficacy seemingly could not be seen. Politifact and Science Feedback

rely on technicalities which obscure the overarching truth: Dr. Fauci must have known full well

that HCQ was efficacious and defendant Politifact is helping with the cover up,




                                               128
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 129 of 179




       238.     In July 2020, Plaintiffs and all users of Facebook began to receive messages like

these whenever they “liked” a news article that was judged by Defendants Facebook AI
                                                                                        214
programs as being “fake news.” Censorship decisions seemed to rehabilitate Dr. Fauci          with

great urgency while The Lancet studies were left up untouched, and references to the efficacious

HCQ Ford System study (paragraph 172) were masked, factchecked and blocked.




       214
          https://www.poynter.org/search/?q=fauci; https://leadstories.com/cgi-
bin/mt/mtsearch.cgi?IncludeBlogs=1&search=fauci; https://sciencefeedback.co/?s=fauci;
https://www.politifact.com/search/?q=fauci.



                                                129
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 130 of 179




       239.     In July 2020, after the Frontline Doctors had a press conference about the

lifesaving characteristics or early treatment with HCQ, Facebook moderators initially blocked,

suspended, and censored any posts about the event. It could have exceeded 100 posts. 215 After a

few days Facebook continued to block all links to the video press conference but permitted some

print pieces to stay up with cloaking. Eventually the cloaking stopped, but Facebook cloaked

photos depicted a full facial photo of Dr. Stella Immanual. This alarmed many users of HAN

and could not have had a good faith purpose.




       215
          https://www.rev.com/blog/transcripts/americas-frontline-doctors-scotus-press-
conference-transcript.



                                                130
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 131 of 179




        240.   Sometimes the abuse was so extreme there was a graveyard humor to it. This was

an extensive pattern and malicious “news” stories were left up or when an effort was undertaken

to discredit the doctors (Dr. Immanual especially) the discrediting posts were left unmolested as

were her religious observance videos that Facebook seemed to view as being helpful to the cause

of its government overseers.



                                               131
Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 132 of 179




                            132
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 133 of 179




       241.    Since June 2020, Plaintiff Loveland was dissuaded from posting about COVID-19

treatment solutions, but she would occasionally post and the pattern of harassment from

Facebook has continued. It is not just outright bans, of which she has endured three, they also do

things to make it difficult for anyone to find her post or easily discern its importance. Here are

examples from August 18, 2020 and September 29, 2020.




                                                133
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 134 of 179




       242.    On August 1, 2020, a user posted an article out of frustration regarding the foot

dragging with HCQ. The meme stated: “Just because hundreds of doctors are reporting HCQ is

curing some COVID-19 patients, it is not valid until we have a major study done. As soon as a

COVID-19 vaccine is manufactured, it must be delivered to healthcare professionals for

immediate human injection. Proper studies can be done later.” While the meme perhaps was not

technically accurate, the fact check from USA Today was interpreted by most everyone that

HCQ is not efficacious which of course was the intention of the fact check. The point being that

HCQ that was FDA approved and safe for 70 years seemed to be getting drastic scrutiny when




                                               134
                 Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 135 of 179




new drugs like Remdesivir, that is not efficacious, and vaccines were met with streamlined

approvals. This was not to benefit American Covid-19 patients. 216 , .




           243.      On August 4, 2020, another HAN user was reprimanded for posting something

regarding the efficacy of HCQ and directed to a false and dangerous fact check. He stated: “Will




           216
                 https://www.factcheck.org/2020/06/meme-misrepresents-faucis-position-on-vaccine-
trials/.



                                                   135
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 136 of 179




someone please inform Facebook that we left the World Health Organization? Apparently,

Senior Zuckerberg hasn’t received the news yet.”




       244.   On August 8, 2020, Facebook again posted a factcheck from Facebook’s

Factchecker Science Feedback maintaining that HCQ was not efficacious. This was and is false

and has caused many deaths. All references to the Ford study referenced infra (paragraphs 172,

180 and 189) were banned (examples below), Facebook moderators were very aggressive about

making certain this study could not be seen. But Facebook always and continues to promote the




                                              136
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 137 of 179




fraudulent Lancet Study referenced immediately below that has also killed countless human




beings through research fraud. 217




       217
           https://www.facebook.com/groups/612840992641036/permalink/671115560146912
(last checked Dec 8, 2020).

                                             137
Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 138 of 179




                            138
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 139 of 179




       245.    On August 17, 2020, Facebook flagged a post by a HAN user about how much

lower COVID-19 death rates are in malaria zones as falsely represented by Defendant

LeadStories.Com and Science Feedback. Based on information and belief, the science the user

referenced is accurate.




                                             139
Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 140 of 179




                            140
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 141 of 179




       246.   On September 1, 2020, Facebook censored a HAN user for posting an article

about over counting COVID-19 cases as if this were not a legitimate area of concern. Facebook

referred users to Defendants’ LeadStories.Com, Science Feedback, and PolitiFact who

apparently have super truth diving powers.




       247.   On September 19, 2020, Plaintiff Sharon Cheatle, attempted to post guidance to

HAN users about migrating to another platform but was prevented from posting by Facebook.

She developed a workaround having had extensive experience getting around the Facebook

algorithms that requires users to misspell words or develop code words. Cheatle eventually




                                              141
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 142 of 179




abandoned her efforts to migrate because few were willing to abandon their Facebook profiles

and friends and there are no competitors to Facebook.




       248.    On September 21, 2020, Facebook again directed Factcheck to draft a factcheck

that outlined yet another distinction without a difference. By doing so, Facebook colluded with

governmental overseers to maintain the false façade that HCQ was not an available preventative

and treatment cure. The Factcheck was drafted by LeadStories.Com and disputed the



                                               142
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 143 of 179




professional opinion of a leading physician and attorney Dr. Simone Gold.




                                              143
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 144 of 179




       249.    HAN also received a factcheck about what was claimed as “partially” false

information on COVID-19 statistics from what was a posting of a scientific journal by Plaintiff

Tyler Boyle directly.




                                              144
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 145 of 179




       .




       250.   Here is an example of an alleged violation of community standards where stellar

citizens are flagged as dangerous individuals. Facebook erased the underlying post and record of

the censorship:




                                              145
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 146 of 179




                                                                                      `



       251.   On or about May 2020, Facebook permanently disabled the “dispute” function on

HAN’s account so that no one could challenge Facebook’s actions through direct submission,

and Facebook has ignored HAN’s written requests over the past five months that both its content

and full functionality be restored to HAN’s page.

                              VIII. CAUSES OF ACTION
                        FIRST CAUSE OF ACTION
      (FIRST, FOURTH AND FIFTH AMENDMENTS — BIVENS VIOLATIONS)
                             (All Defendants)


       252.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.



                                               146
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 147 of 179




       253.    Plaintiff seeks an implied private damages remedy against private Defendants

who act jointly or in concert with federal government agencies or actors, referred to herein as

government overseers, to deny Plaintiffs First Amendment speech, Fourth Amendment Freedom

from unreasonable search and seizure, and Fifth Amendment property rights. Davis v. Passman,

442 U.S. 228 (1979) (implied damages remedy under Fifth Amendment Due Process Clause);

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) (Fourth

Amendment). The private cause of action is implied under 28 U.S.C. § 1331 to vindicate

constitutional rights which would otherwise go unredressed. By analogy to 42 U.S.C. § 1983,

Plaintiffs must show both (1) the deprivation of a right secured by the Constitution and laws of

the United States, and (2) that the deprivation was committed by a person acting under color of

[federal] law. Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).

       254.    The purpose of Bivens is to deter individual federal officers from committing

constitutional violations, and the constitutional tort remedy against private entities is foreclosed

only where claimant has other effective remedies. Corr. Servs. Corp. v. Malesko, 534 U.S. 61,71

(2001); cf. Davis v. Passman, 442 U.S. at 245 (“For Davis, as for Bivens, it is damages or

nothing.”). Here, too, a private remedy should be implied because Plaintiffs have no other

recourse to right the wrongs of all Defendants, corporate and individual.

       255.    The First Amendment protects Plaintiffs rights of free speech and association.

Under the First Amendment, Americans have the right to hear all sides of every issue and to

make their own judgments about those issues without government interference, censorship, or

limitations. Content-based restrictions on speech are presumptively unconstitutional, and courts

analyze such restrictions under strict scrutiny. It is axiomatic that public agencies such as the

CDC, the FDA and WHO could not themselves directly censor or issue a prior restraint upon


                                                 147
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 148 of 179




Plaintiffs online speech. See, e.g., Freedman v. Maryland, 380 U.S. 51, 59 (1965) (motion

picture exhibition censoring panel could prohibit screening of films only if it assured exhibitor

“that the censor will, within a specified brief period, either issue a license or go to court to

restrain showing the film”); Speiser v. Randall, 357 U.S. 513, 526 (1958) (“Where the

transcendent value of speech is involved, due process certainly requires . . . that the State bear the

burden of persuasion to show that the appellants engaged in criminal speech.”). So, here, the

judicial branch must affirm a bedrock principle of liberty that governmental agencies cannot

legally “sub-contract” or “privatize” the role of public censor to Facebook as an end-run around

the Constitution. Facebook’s actions, taken “under color of” federal law, Villegas v. Gilroy

Garlic Festival Ass'n, 541 F.3d 950, 954 (9th Cir. 2008) (en banc), constitute a violation of

Plaintiffs constitutional free speech rights.

       256.    Defendants’ deprivation of Plaintiffs federal rights is “fairly attributable” to the

government, Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982), as it was taken with

significant encouragement from, and in close consultation with, governmental agencies and

actors. Franklin v. Fox, 312 F.3d 423, 444-45 (9th Cir. 2002). Ultimately, joint action exists

when the government has “‘so far insinuated itself into a position of interdependence with [the

private entity] that it must be recognized as a joint participant in the challenged

activity.’”Gorenc v. Salt River Project Agric. Improvement & Power Dist., 869 F.2d 503, 507

(9th Cir.1989) (emphases added). Defendants’ misconduct is a far cry from “merely hosting

speech by others.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1930 (2019); Fed.

Agency of News LLC v. Facebook, Inc. 2020 U.S. Dist. LEXIS 6159, *26 (N.D. Cal. 2020).

       257.    Specifically, the corporate and individual Defendants have acted in concert with

the government overseers, to deprive Plaintiffs of their constitutional free expression rights.


                                                  148
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 149 of 179




Under Article 71 of its Constitution, the WHO may only consult and cooperate with non-

governmental national organizations with the consent of the Government concerned. 218

       258.     Facebook willfully participated in joint action with its government overseers to

“police” policies through Facebook’s signature algorithms and machine learning to define,

identify, label as “false news” and/or censor Plaintiffs speech with respect to COVID-19.

       259.     Rep. Schiff’s February 14, 2019 public letter to Zuckerberg deployed the term

“vaccine misinformation” as it has been used by the CDC and WHO, as a euphemism for any

expression of skepticism toward government or pharmaceutical industry pronouncements about

vaccine safety or efficacy, regardless of its truth. Rep. Schiff also forcefully encouraged

Facebook to refer users to “authoritative” sources of information, i.e., the CDC and/or WHO. In

early 2020, Facebook expanded its application of “misinformation” to anything the CDC might

not like, including off-patent prophylaxis, off patent cures, questioning shutdowns, organizing

demonstrations against shutdowns, and questioning the rationale behind mask use.




       218
          Basic Documents, WHO, supra, https://apps.who.int/gb/bd/pdf_files/BD_49th-
en.pdf#page=1 (emphasis added).



                                                149
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 150 of 179




       260.    On April 10, 2020, Facebook released a video about how it determines what

content is appropriate for “all users” on its platform. Neal Potts, Facebook’s Public Policy

Director states that, “These policy changes must be clear, so they can be applied consistently
                     219
across the world.”

       261.    On October 22, 2020, Facebook announced that its Oversight Board is:
       “announcing an important milestone in the progress of the Oversight Board. From today,
       if your content is removed from Facebook or Instagram and you have exhausted the
       company's appeal process, 220 you can challenge this decision by appealing to the
       Oversight Board. Similarly, Facebook can now refer cases for a decision about whether
       content should remain up or come down. In the coming months you will also be able to
       appeal to the Board about content you want Facebook to remove.” The Board, staffed by
       citizens from all over the world, makes no reference to the importance of protecting the
       constitutional rights of Americans. In fact, its ignorance of the US Constitution and the
       rationale for creating it are manifest: “freedom of expression is a fundamental human
       right. Facebook seeks to give people a voice so we can connect, share ideas and


219
   https://about.fb.com/news/2019/04/insidefeed-community-standards-development-process/.
        220
            Based on information and belief, since HAN was formed in early May, 2020, there
really was no appeal process to speak of and that was because Facebook was in the middle of
changing its policies and creating this Board.

                                                150
   Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 151 of 179




experiences, and understand each other. Free expression is paramount, but there are times
when speech can be at odds with authenticity, safety, privacy, and dignity. Some
expression can endanger other people's ability to express themselves freely. Therefore, it
must be balanced against these considerations.”
       ****
       ARTICLE 2
       Authority to Review
       ***
       1. Scope
       In instances where people disagree with the outcome of Facebook’s decision and
       have exhausted appeals, a request for review can be submitted to the board by
       either the original poster of the content or a person who previously submitted the
       content to Facebook for review. Separately, Facebook can submit requests for
       review, including additional questions related to the treatment of content beyond
       whether the content should be allowed or removed completely. Detailed
       procedures on submission and requirements for review by the board will be
       publicly available.
       2. Basis of Decision-making
       Facebook has a set of values that guide its content policies and decisions. The
       board will review content enforcement decisions and determine whether they
       were consistent with Facebook’s content policies and values. For each decision,
       any prior board decisions will have precedential value and should be viewed as
       highly persuasive when the facts, applicable policies, or other factors are
       substantially similar.
       When reviewing decisions, the board will pay particular attention to the impact of
       removing content in light of human rights norms protecting free expression.
       ****
       ARTICLE 7
       Compliance with Law
       Nothing in this charter or other governing documents shall be interpreted in a
       manner that would result in a violation of law by Facebook, the trust, the board or
       any other associated entity. The board will not purport to enforce local law.
       https://www.oversightboard.com/governance/ (highlight added)




                                       151
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 152 of 179




Based on information and belief, by “local law,” the Facebook Board is referring to the United
States Constitution.
         262.   Defendants’ behavior qualifies as “state action” under the joint action test due to

their active cooperation and interdependence with their government overseers. On the public

record, there is a “sufficiently close nexus” or symbiosis between the federal government and the

challenged actions of Defendants that the actions of the latter may be fairly treated as those of the

government itself. Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351 (1974). The CDC’s

and WHO’s open and extensive coordination with Facebook shows “state action” in furtherance

of an agreement between the government and a private party for purposes of Plaintiffs Bivens

claim.

         263.   Rep. Schiff and others also acted “under color of federal law” in issuing his

pointed request to Facebook to censor and remove COVID-19 misinformation from its platform.

Thus, Rep. Schiff’s conditional notice to remove Facebook’s Section 230 immunity (regarding

“vaccine misinformation:”) also constitutes “significant encouragement, either overt or covert,

that the [private actor's] choice must in law be deemed to be that of the State.” Blum v. Yaretsky,

457 U.S. 991, 1004 (1982). Having leveraged Facebook into complying with his mandates, Rep.

Adam Schiff (D-CA) sent a letter to Google, YouTube, and Twitter as well “urging the platforms

to explicitly notify users when they’ve engaged with misinformation about the coronavirus…”

“Though the best protection is removing or downgrading harmful content before users engage

with it, that is not always possible,” Schiff wrote in his letter [to Google and Twitter]…[a]s you

are likely aware, Facebook recently announced plans to display messages to any users who have




                                                 152
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 153 of 179




engaged with harmful coronavirus-related misinformation that has since been removed from the

platform and connect them with resources from the World Health Organization. 221

       264.     It is well-established that, as a rule, the government “may not suppress lawful

speech as the means to suppress unlawful speech.” Ashcroft v. Free Speech Coalition, 535 U. S.,

234, 255 (2002). Facebook has closely coordinated with government actors in the design of its

aims, and the technical means by which Facebook applies public agency definitions and

literature to accomplish their jointly-held goals: to identify, warn against purportedly “rebut,”

and censor so-COVID-19 speech that does not agree with certain Facebook censors. Defendants

actions in censoring Plaintiffs protected speech amounts to state action for purposes of the First

Amendment. See, e.g., Fonda v. Gray, 707 F.2d 435, 438 (9th Cir. 1983).

       265.     In the typical case raising a state action issue, a private party has taken the

decisive step that caused the harm to the Plaintiffs, and the question is whether the State was

sufficiently involved to treat that decisive conduct as state action. Nat'l Collegiate Athletic Ass'n.

v. Tarkanian, 488 U.S. 179, 192, 102 L. Ed. 2d 469, 109 S. Ct. 454 (1988). Beyond the public

record cited supra, the missing pieces of official “involvement” are within the Facebook

Defendants’ possession, custody, and control. Plaintiffs requires judicial process to obtain

Defendants’ records and recollections of the “who, what, when, where, why, and how” of

Facebook’s collaboration with Rep. Schiff, the CDC, the FDA and WHO, the CDC, and/or others

under their aegis, to design, implement, and monitor Facebook’s “COVID-19 misinformation”




       221
          https://www.theverge.com/2020/4/30/21243026/facebook-twitter-youtube-
coronavirus-covid-19-misinformation-adam-schiff.



                                                  153
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 154 of 179




algorithm for identifying anti-HAN content, anti-Plaintiff conduct, and/or to supervise or monitor

Facebook “fact-checkers” opposition articles.

        266.    Facebook violated Plaintiffs First Amendment rights by labeling their content

“False Information,” and taking other steps effectively to censor or block content from HAN

users. Facebook took these actions against Plaintiff in an effort to silence and deter its free

speech solely on account of their viewpoint. The case raises an urgent wrong that will go

unredressed absent a judicial remedy fitted to the high stakes of speech suppression in a free

society.

        267.    In addition, the Fifth Amendment provides that “[n]o person shall be . . . deprived

of . . . property, without due process of law; nor shall private property be taken for public use,

without just compensation.” U.S. Const. amend. V. Facebook has taken Plaintiffs and other HAN

users’ valuable content for and in which action Facebook received significant encouragement

from the government. Cf. Del's Big Saver Foods, Inc. v. Carpenter Cook, Inc., 795 F.2d 1344,

1346 (7th Cir. 1986) (“A state cannot avoid its obligations under the due process clause by

delegating to private persons the authority to deprive people of their property without due

process of law.”). Defendants’ actions amount to an unlawful deprivation or “taking” of

Plaintiffs property interests.

        268.    “[T]he existence of a property interest is determined by reference to ‘existing

rules or understandings that stem from an independent source such as state law.’” Phillips v.

Washington Legal Foundation, 524 U.S. 156, 164 (1998) (quoting Board of Regents of State

Colleges v. Roth, 408 U.S. 564, 577 (1972)). Certainly, by that measure, valuable content is a

“thing of value” to HAN and the Plaintiffs as its beneficial owner, and a valid property interest.




                                                 154
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 155 of 179




See, e.g., Boston Chamber of Commerce v. Boston, 217 U.S. 189, 195 (1910) (Holmes, J.) (“the

question is what has the owner lost, not what has the taker gained”).

       269.    Facebook violated Plaintiffs’ Fifth Amendment rights by confiscating their

content under color of law without just compensation or due process. Facebook took these

actions against Plaintiffs and other HAN users solely on account of the viewpoints of Plaintiffs

and HAN users, which conflicted with official viewpoints of U.S. and state government officials,

and it was damaging to Plaintiffs reputations and their ability to sustain their common, sacred

mission as Americans to save lives. This represents another urgent wrong that will go

unredressed absent a judicial remedy fitted to the high stakes of officially sponsored viewpoint

suppression in a free society.

       270.    Additionally, with its dramatic “night and day” changes to its terms and

conditions in October 2020, Facebook confesses to the scheme by claiming a right it does not

legally have, to engage in conduct it had already serially engaged in, to “avoid or mitigate

adverse legal or regulatory consequences important to Facebook” such as furthering its Special

Immunities by acting as agents of its government overseers. In seizing its users content,

Facebook violates the Fourth Amendment by engaging in unreasonable searches and seizures

under color of law.

       271.    Facebook’s warning labels and “fact-checks” on Plaintiffs posts and on HAN’s

page increased the price of sharing free expression to requiring courage and the willingness to

put years of content at risk—the preserved history of the Plaintiffs themselves. Defendants

made, authored, and published the warning label and “fact-checks” on HAN’s page in order to

deter Plaintiffs and their followers and other consumers from listening to, trusting, and relying on

Plaintiffs content, and seeking available early treatments. By warning consumers instead to “go


                                                155
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 156 of 179




to CDC.gov” for “reliable and up-to-date [vaccine] information,” Defendants intended to

persuade consumers instead to follow the CDC’s recommendations that created a false

impression that treatment options did not yet exist and that isolation, mask use, and living in fear

of a virus was the only option until alleged life-saving vaccines could be produced by its major

advertisers, pharmaceutical companies such as Merck, GSK, Sanofi, and Pfizer, who buy $1

billion per annum in advertisements from Facebook as well as others. 222



                     SECOND AND THIRD CAUSES OF ACTION
              (SHERMAN ACT VIOLATIONS — 15 U.S.C. § 2; Clayton Act § 4)
               MONOPOLIZATION AND ATTEMPTED MONOPOLIZATION
                       (Defendants Facebook and Zuckerberg)

       272.     Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.

       273.     Section 2 of the Sherman Act, 15 U.S.C. § 2, provides that “[e]very person who

shall monopolize, or attempt to monopolize, or combine or conspire with any other person . . . to

monopolize any part of the trade” is guilty of an offense and subject to penalties. In addition, the

Government may seek injunctive relief. 15 U.S.C. § 4. The elements of a private cause of action

monopolization claim under the Sherman Act, 15 U.S.C.§ 2, and Clayton Act Section 4 are: (1)

the possession of monopoly power in the relevant market and (2) the willful acquisition or

maintenance of that power as distinguished from growth or development because of consequence

of a superior product, business acumen, or historic accident. United States v. Grinnell Corp., 384

U.S. 563, 570­71 (1966); United States v. Dentsply Int'l, Inc., 399 F.3d 181 (3d Cir. 2005).



       222
          Big Pharma pushing targeted Facebook ads (March 4, 2020)
https://www.axios.com/facebook-users-targeted-pharmaceutical-ads-66a16870-c4da-4a9d-a45f-
743d8a8852c5.html (last checked Dec 5, 2020).

                                                 156
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 157 of 179




       274.      To state a claim for attempted monopolization under Section 2 of the Sherman

Act, the plaintiff must plead facts showing (1) that the defendant engaged in predatory or

anticompetitive conduct with (2) a specific intent to monopolize and (3) a dangerous probability

of achieving monopoly power. In evaluating allegations of anticompetitive conduct, liability

“hinges on whether valid business reasons, as part of the ordinary competitive process, can

explain the defendant’s actions that resulted in a dangerous probability of achieving monopoly
          223
power.”

       275.      Defendants have willfully acquired and maintained monopoly power in the

relevant market. There are no reasonably interchangeable products that would effectively

constrain, or have effectively constrained, Facebook from imposing and profitably sustaining

during the relevant period a significant artificial decrease in compensation to consumers for their

user information and attention paid to advertisements. Facebook also has the power to impose

and profitably sustain lower levels of data privacy protections and social media network quality

than would occur in a world where Facebook had not illegally monopolized the Social Network

Market. Facebook has the power to control prices and exclude competition in the Social

Network Market.

       276.      High barriers to entry, high switching costs, and strong direct and indirect

network affects make it unlikely, at any time in the foreseeable future, for a competitor to enter

or take away substantial market share from Facebook in the Social Network Market in the United

States to compete effectively with Facebook.




       223
             Phila. Taxi Ass’n v. Uber Tech., Inc., No. 17-1871 (3d Cir. Mar. 27, 2018)


                                                 157
                Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 158 of 179




          277.      Facebook has willfully acquired and maintained monopoly power in the Social

Network Market by means of predatory, exclusionary, and anticompetitive conduct.

          278.      By eliminating competition and obtaining and maintaining monopoly power over

the Social Network Market as described above, Facebook was able to, and did, artificially

decrease compensation to Plaintiffs and other consumers for their information and attention and

provide lower value to Plaintiffs and other consumers than it would have provided in a

competitive market.

          279.      There is a long tradition of monopolists working with government overseers to

deter monopoly enforcement. In the most notorious instance of corruption connected to railroad

trusts:

          Union Pacific Railroad executives formed a sham construction company, Crédit Mobilier,
          that submitted bills for nearly double the construction cost of the eastern portion of the
          Transcontinental Railroad and pocketed the overcharges. To avert any investigation and
          ensure votes to benefit the company, railroad officials bribed approximately one dozen
          influential congressmen with Crédit Mobilier shares at below-market prices. Swept up in
          the Crédit Mobilier scandal was not just Ulysses S. Grant’s first vice president, but his
          second one as well.
          The graft grew even closer to Grant. The Whiskey Ring scandal in which federal agents
          and whiskey distillers underreported sales to cheat the government out of excise tax
          revenue and pocket the cash ensnared Grant’s personal secretary, Orville Babcock. In an
          attempt to corner the gold market, Wall Street financier and railroad magnate Jay Gould
          bribed Abel Rathbone Corbin, who had married Grant’s sister, to use his influence to
          steer the president toward policies that would favor the robber baron’s plan. “Grant is not
          a corrupt man as far as I can tell,” White says, “but he combines an incredible lack of
          attention to detail—astonishing given his army record—and a blind loyalty to friends.”
          224




          224
                https://www.history.com/news/gilded-age-corruption-corporate-wealth.



                                                   158
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 159 of 179




The graft around the Grant White House mirrors the activities of Defendants here as they sought

to make ingratiate themselves with their government overseers.

       280.    Facebook’s destruction of competition caused antitrust injury to Plaintiffs by

decreasing compensation and lowering value for consumers, who received lower compensation

and lower value from Facebook than those consumers would have if Facebook competed on the

merits. Plaintiffs were injured and received substantially less compensation and lower value than

they would have absent Facebook’s unlawful and anticompetitive conduct. As a result of

Facebook’s illegal conduct, Plaintiffs and other Class members received lower compensation and

value than they would have absent Facebook’s illegal conduct.

       281.    There are no legitimate pro-competitive or business justifications for the conduct

alleged herein, and even if there were, the anticompetitive effects would far outweigh any

possible pro-competitive effects.

       282.    Facebook’s conduct has had a substantial effect on interstate commerce.

       283.    Plaintiffs seek an award of treble damages or, in the alternative, disgorgement of

Facebook’s ill-gotten gains. Plaintiffs also seek appropriate equitable relief to enjoin Facebook

from continuing to engage in anticompetitive behavior to the detriment of Plaintiffs and to

remedy the harms that Facebook’s monopolization of the Social Network Market has caused,

including: (a) divestment of assets that would continue to entrench its monopoly power; and (b)

requiring Facebook to submit to independent monitoring of its conduct.




                                               159
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 160 of 179




                                          COUNT FOUR
                                 LIBEL IN VIOLATION OF PA LAW
                                           Title 42 § 8343
                                       (ALL DEFENDANTS)

       284.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.

       285.    Pennsylvania defamation law provides a reference point for establishing

Defendants’ liability for willfully publishing its false “warning label” on Plaintiffs’ posts on their

own pages and on the HAN page.

       286.    PA Title 42 § 8343. Burden of proof.
       (a) Burden of plaintiff. --In an action for defamation, the plaintiff has the burden of
       proving, when the issue is properly raised:
       (1) The defamatory character of the communication.
       (2) Its publication by the defendant.
       (3) Its application to the plaintiff.
       (4) The understanding by the recipient of its defamatory meaning.
       (5) The understanding by the recipient of it as intended to be applied to the plaintiff.
       (6) Special harm resulting to the plaintiff from its publication.
       (7) Abuse of a conditionally privileged occasion.
       (b) Burden of defendant. --In an action for defamation, the defendant has the burden of
       proving, when the issue is properly raised:
       (1) The truth of the defamatory communication.
       (2) The privileged character of the occasion on which it was published.
       (3) The character of the subject matter of defamatory comment as of public concern.


       287.    The Complaint is replete with instances where all the above elements were met or

exceeded, but we will pick one episode for example purposes. Defendant Facebook permitted

users to post the fraudulent Lancet study alleging HCQ was dangerous, while, over the same

                                                 160
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 161 of 179




period, members publishing references to the Ford study showing HCQ efficacy was blocked,

banned and members were banned. Defendants falsely disparaged Plaintiffs posts through

warning labels and materially deceptive use of fact checkers and branding posts as false. As the

group made plain to Facebook serially, its only purpose was to save American lives.

        288.    Facebook’s intention to lessen the goodwill which Plaintiffs’ and HAN’s services

enjoy is manifest from its false “warning label” and “fact-checks” and disabling its marketing

potential.

        289.    The “warning label” and “fact-check” deceptions are “material” in that these are

likely to lessen the goodwill and reputation that HAN and its users services enjoy with the public

and to influence consumers’ vaccine purchasing decisions. By affixing the “warning label” and

“fact-checks” to HAN’s Facebook page where these have been viewed hundreds of thousands of

times since May 6, 2020 by members of Facebook’s global community, Defendants effectively

disseminated their false statements widely within the relevant purchasing public.

        290.    As alleged more specifically infra, on or about May 2020, and continuously since

then, Defendants have made, authored, and/or published and circulated false and unprivileged

statements about HAN in the form of Facebook’s Warning Labels on HAN’s Facebook page. A

warning label is, by definition, the disclosure of facts concerning dangers inherent in the use of a

product or service. Black’s Law Dictionary 1421 (5th ed. 1979) (“The purpose of a ‘warning’ is

to apprise a party of the existence of danger of which he is not aware to enable him to protect

himself against it[.]” Facebook has perverted the consumer-safety protection of a manufacturer’s

“duty to warn” into a license to denigrate true speech where the truth conflicts with Facebook’s

economic interests, business model, and/or relations with government, or Zuckerberg’s own

perception of what is true or scientific fact.


                                                 161
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 162 of 179




       291.    Facebook’s warning label concerning HAN and its members is false on its face

and by clear implication. Defendants knew that their warning label was untrue and perpetuated it

to divert users from HAN’s Facebook page to the CDC’s website. This was one of the tactics in

Defendants’ RICO fraud enterprise to damage HAN and its users financially and marginalize the

health advocacy work of Plaintiffs and HAN, and unjustly enrich themselves through their

continued receipt of billions of dollars in pharmaceutical advertising revenue, tens of billions of

dollars in monopolizing and threatening continued access to Plaintiffs’ content.

       292.    Defendants’ false statements have already harmed Plaintiffs and likely will harm

them and their mission in the future, especially within the large community of HAN followers,

and among countless others who wish to be informed of true facts about vaccine safety risks.

Plaintiff has been seriously damaged as a direct and proximate cause of the falsity of the

Defendants’ warning label, in an amount to be determined at trial. The false statement attributes

conduct, characteristics, and conditions incompatible with the proper exercise of Plaintiffs trade

and professional duties. The false statements were intended to hold Plaintiff up to hatred,

distrust, contempt, aversion, ridicule, and disgrace in the minds of a substantial number in that

community, and were calculated to harm, and have harmed their business relationships and

goodwill, and deterred others from associating or dealing with Plaintiff. Defendants’ warning

label constitutes egregious conduct constituting malice. Defendants’ acts were willful and

malicious. As such, in addition to compensatory damages and/or presumed damages, Plaintiff

demands punitive damages relating to Defendants’ making of the above-referenced false

statements and other willful misconduct, in an amount to be determined at trial.

       293.    The Communications Decency Act (CDA) states: “No provider or user of an

interactive computer shall be treated as the publisher or speaker of any information provided


                                                162
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 163 of 179




by another information content provider.” 47 U.S.C. § 230(c)(1). The affirmative defense of

Section 230 immunity has been broadly construed as to information provided by third parties

and hosted on Facebook. However, if an entity is “responsible, in whole or in part, for the

creation or development of information” that forms the subject matter of the lawsuit, it is itself

a content provider and is not protected. 47 U.S.C. § 230(f)(3).

       294.    In publishing its false “warning label” and “fact-checks,” Facebook has acted, and

continues to act, both as an interactive computer service provider and as “content provider.”

Section 230(f)(3) defines an information content provider as “any person or entity that is

responsible, in whole or in part, for the creation or development of information provided through

the Internet or any other interactive computer service.” Under the CDA, 47 U.S.C. § 230(f)(3),

Facebook’s warning label and its other affirmative content-creation far exceed “a publisher’s

traditional editorial functions,” See, Batzel v. Smith, 333 F.3d 1018, 1031 n.18 (9th Cir.

2003Facebook has no immunity from liability for actionable harms arising from its fraudulent

course of conduct.

       295.    On May 28, 2020, President Donald J. Trump issued an Executive Order on

Preventing Online Censorship. The Executive Order provides, in pertinent part:

       Sec. 2. Protections Against Online Censorship. (a) [. . .] It is the
       policy of the United States to ensure that, to the maximum extent permissible under the
       law, this provision [47 U.S.C. § 230] is not distorted to provide liability protection for
       online platforms that —
       far from acting in “good faith” to remove objectionable content —instead engage in
       deceptive or pretextual actions (often contrary to their stated terms of service) to stifle
       viewpoints with which they disagree. [. . .] When an interactive computer service
       provider removes or restricts access to content and its actions do not meet the criteria of
       [47 U.S.C. § 230] subparagraph (c)(2)(A), it is engaged in editorial conduct. It is the
       policy of the United States that such a provider should properly lose the limited liability




                                                163
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 164 of 179




       shield of subparagraph (c)(2)(A) and be exposed to liability like any traditional editor
       and publisher that is not an online provider.215F217F 225
       296.     The Executive Order’s free expression principles are consistent with this lawsuit,

and its statement of the policy of the United States may be informative for the Court. But the

Court need not rely upon the Executive Order to adjudicate this controversy because Plaintiffs’

claims for relief are fully viable and warrant extraordinary relief under existing authorities.

       297.     Plaintiff is entitled to injunctive relief and to recover their damages, including for

reputational harm and for intentional infliction of emotional distress.

       298.     “The Centers for Disease Control (CDC) has information that can help answer

questions you may have about vaccines.” Read with the preceding “reliable, up-to- date

information” sentence to which it refers, and which together make its essential point, this

sentence is false, and provably so -- as HAN has devoted much of its organizational life to

showing. Read in context, the fair meaning of the sentence is to equate the word “information”

with “reliable and up-to-date information” in the preceding sentence. Any reasonable reader

would read the second “information” as shorthand for the first, and apply the “reliable, up-to-

date” modifiers to both. What else, if not the “reliable and up-to-date information,” which

Facebook says “everyone wants,” and which Facebook claims to be in a position to discern and

provide with respect to vaccines? By its terms of service and community standards incorporated

therewith, Facebook purports to be viewpoint-neutral except for limited instances of speech,

which poses an “imminent threat of harm or violence.” Facebook’s pretense of neutrality only



       225
          Executive Order on Preventing Online Censorship, Executive Orders, THE WHITE
HOUSE(May 28, 2020), https://www.whitehouse.gov/presidential-actions/executive-order-
preventing-online-censorship/.



                                                 164
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 165 of 179




compounds the reputational harm of its libel to Plaintiff. See Masson v. New Yorker Magazine,

Inc., 501 U.S. 496, 513 (1991) (New Yorker article which purported to be non-fiction was

actionable because it gave the reader no clue that fabricated quotations were being used other

than to allow the subject to speak for himself, which made them all the more damning).

       299.    “Go to CDC.gov.” Once more, the bolded and larger font size underscore that

Facebook has singled out Plaintiffs Facebook page for negative comment. The very existence of

Facebook’s Warning Labels on HAN’s page and on users’ posts, and its redirection link “Go to

CDC.gov,” are well understood as a “black mark” on that page among Facebook’s community of

2 billion users worldwide. Facebook’s highly-sporadic and selective exercise of its content-

regulation authority as community moderator underscores its audience’s reasonable expectation

that, in this context, a Facebook warning label on a third party’s page conveys an objective fact,

not an expression of Facebook’s opinion, or an undisclosed commercial interest and ambition.

See Knievel v. ESPN, 393 F.3d at 1075 (analyzing the format, structure, the language used, and

the expectations that the target audience would have with regard to the type of information that

might be found in the context, and noting that such context might be “paramount,” if not

“dispositive”). For any reasonable reader, the “gist” or “sting” of Facebook’s “warning label”

misrepresentation is its unsubtle insinuation as fact that, in contrast with the HAN’s information

posted by its users, “what you see below on HAN’s page is not reliable, up-to-date information.

Rely on the CDC instead.” That is the only reasonable interpretation of Facebook’s Warning

Label in light of its specific wording, prominent placement on HAN’s page, and the context of

the HAN-user created content on that page which features scathing factual exposés of the WHO,

CDC and other government agencies.




                                                165
            Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 166 of 179




        300.     Through Facebook’s warning label on HAN’s page Defendants imputed

dishonesty to plaintiffs, falsely implying that the content on HAN’s page was not reliable or not

up to date, saying that users should, instead, 'go to CDC.gov', and that CDC has reliable, up-to-

date information about vaccines. That is how third-party readers understand it and, as such, it is

falsely disparaging. Defendants are liable for what is insinuated, as well as for what is stated

explicitly. Further, the determinative question is whether the ‘gist or sting’ of the statement is

true or false, benign, or defamatory, in substance. A statement is deemed false if it “would have

a different effect on the mind of the reader (or viewer) from that which the pleaded truth would

have produced.” Metabolife Int’l Inc. v. Wornick, 264 F.3d 832, 849 (9th Cir. 2001) (quoting

Masson v. New Yorker Magazine, Inc., 501 U.S. at 517). Facebook’s warning label is reasonably

susceptible of an interpretation which implies a provably false assertion of fact. Here, the

conclusion that HAN’s vaccine-related information is “unreliable and out-of-date” is sufficiently

factual to be verifiable as true or false, Milkovich v. Lorain Journal Co., 497 U.S. at 19, and

indeed, it is false.

        301.     Facebook’s warning label implies a provably false assertion of fact, whether or

not the words used are termed “fact” or “opinion.” Milkovich, 497 U.S. at 18-19. The “gist” or

“sting” of the disparagement — that HAN’s page conveys “unreliable and out-of-date

information” — is objectively false in light of the totality of the circumstances: HAN’s page-

content and the fact-checking process by which it creates and curates such content, while at times

free ranging routinely provides discussion and information that distinguishes between known and

unknown scientific facts, and labels expressions of opinion on its page as such, Certainly the

pleaded truth — that HAN’s page in fact contains “reliable and up-to-date information” while

CDC’s page does not — would produce an effect on the mind of the reader 180-degrees different



                                                 166
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 167 of 179




than the effect produced by Facebook’s warning label. Masson, 501 U.S. at 516-17. Third-party

readers understood Facebook’s warning label as Facebook intended, namely as a statement of

fact that the information on HAN’s Facebook page is neither reliable nor up to date.

       302.    Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767 (1986) left open the

question whether non-media publisher Defendants such as Facebook and Zuckerberg are entitled

to the same level of protection that media publisher Defendants receive under the New York

Times standard. Either way, these Defendants acted with the requisite mental state to be liable for

defamation measured by the “actual malice” standard that they subjectively doubted the veracity

of the statement or purposely avoided the truth, or by the negligence standard applicable to non-

media Defendants. Dodds, 145 F.3d at 1060; St. Amant v. Thompson, 390U.S. at 731 (stating test

as whether defendant “in fact entertained serious doubts as to the truth of [his] publication”);

Garrison, 379 U.S. at 74 (whether defendant published the material while subjectively

possessing a “high degree of awareness of the probable falsity of the publication”).

       303.    “Actual malice” can be shown by, inter alia, “subsequent defamations [and other

statements of Defendants, circumstances indicating the existence of rivalry, ill will, or hostility

between the parties, [and] facts tending to show a reckless disregard of the Plaintiffs’

right[,]”Herbert v. Lando, 441 U.S. 153, 164 n.12 (1979) (quoting 50 Am. Jur. 2d, § 455), all of

which are strongly present. In particular, Defendants harbor an adverse motive to profit from

their unfettered development of vaccines and patented cures, in furtherance of which they have

committed multiple other predicate acts of misrepresentation amounting to wire-fraud for

purposes of RICO enterprise liability. And, crucially, they knew their published warning label

was false or acted with reckless disregard to its falsity.




                                                 167
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 168 of 179




       304.     Defendant Zuckerberg’s public statements to the CNN audience, to Congress, and

to his investors are replete with boasts that he works with government officials to identify and

suppress “vaccine misinformation,” and redirect users to the government’s authoritative

“information,” and that his “understanding of the scientific consensus is that it’s important that

people get their vaccines.” He has also publicly boasted of his “outside interests in health.”

Zuckerberg has openly bragged about eliminating any references to there being a “cure” for

COVID-19 which just happens to further the scheme to secure EUA that was necessary for easier

human trials and created a clear path for remdesivir while sabotaging HCQ and other treatment

solutions.

       305.     Defendants have exclusive possession, custody, and control of other evidence of

falsity and/or Zuckerberg’s actual malice, e.g., private records and testimony concerning when,

with whom, how, and why Zuckerberg came to his “understanding” concerning “vaccine

misinformation,” which he confidently holds at “near 100%” certainty; his actual knowledge or

serious doubt of the “warning label’s” falsity; and what “deliberative process,” if any, occurred.

See, e.g., Metabolife, 264 F.3d at 846 (ordering discovery of information within Defendants’

exclusive control which may be highly probative of falsity).

       306.     Plaintiff has suffered general and special damages as enumerated below. It is

hornbook law that in measuring damages, the Court may consider Facebook’s influence and that

of Plaintiff, and Facebook’s global footprint, “for the greater the circulation, the greater the

wrong, and the more reason why greater care should be exercised in the publication[.]” Graybill

v. De Young, 140 Cal. 323, 330 (1902).



                                  FIFTH CAUSE OF ACTION


                                                 168
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 169 of 179




                            RICO — WIRE FRAUD VIOLATIONS
                                    (All Defendants)

       307.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.

       308.    18 U.S.C. § 1962(c) of the Racketeer Influenced and Corrupt Organizations

Act(“RICO”) makes it illegal for any person associated with an alleged racketeering enterprise

“to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

through a pattern of racketeering activity.”

       309.    To state a civil claim for violations of 18 U.S.C. § 1962(c), as authorized by 18

U.S.C. § 1964(c), Plaintiff must allege: (1) conduct (2) of an enterprise (3) through a pattern (4)

of racketeering activity (known as ‘predicate acts’) (5) that proximately causes (6) damages to

the Plaintiff. Under 18 U.S.C. § 1961(1)(B), an act which is indictable under 18 U.S.C. § 1343

(relating to wire fraud) constitutes a predicate act. A “pattern” requires at least two related

predicate acts that amount to or pose a threat of continued criminal activity. A pattern does not

require multiple schemes or multiple victims. “Enterprise,” as defined in 18 U.S.C. § 1961(4),

broadly includes “any individual, partnership, corporation, association, or other legal entity, or

any union or group of individuals associated in fact although not a legal entity.” The definition of

a RICO enterprise has wide reach and is liberally construed to effectuate its remedial purpose.

Here, the “persons” were Defendants Facebook, Zuckerberg, Factcheck.Org, Science Feedback,

Poynter Institute, Lead Stories LLC and Does 1-20, and the “enterprise” was that distinct group

of persons who associated in fact (the Facebook “content management” team) as a coordinated

group to effectuate their fraudulent scheme. River City Mkts., Inc. v. Fleming Foods W., Inc., 960

F.2d 1458, 1461 (9th Cir. 1992) (concluding that “business relationship akin to a joint venture”



                                                 169
              Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 170 of 179




was sufficient to establish an associated-in-fact RICO enterprise). As alleged supra, the

Facebook content management team is an associated-in-fact enterprise in that it is an ongoing

organization, formal or informal, and its various associates’ function as a continuing unit for a

common purpose — to damage Plaintiffs trade and property interests, to divert users of their

page to the CDC, and other government overseers, and to unjustly enrich themselves – by

fraudulent means.

       310.      Defendants’ motive to profit from vaccine and pharmaceutical ads and products

unconstrained by negative publicity on their platform to protect its monopoly and Section 230

immunity is highly probative of their intent to commit RICO wire-fraud, even though economic

motive itself is not an element of the claim. See, e.g., National Organization for Women, Inc. v.

Schiedler, 510 U.S. 249, 252 (1994) (rejecting the argument that “RICO requires proof either the

racketeering enterprise or the predicate acts of racketeering were motivated by an economic

purpose”). Essentially, the task of the Facebook fraud enterprise was to “clear the field” of HAN

users’ viewpoints—that early intervention with off patent solutions like HCQ and

ivermectin could save hundreds of thousands of lives--for at least three market purposes that

involve property or money, and lots of it: (1) brand protection for its vaccine maker and new

drug development ad buyers; and (2) its own future secured interest in vaccine and new drug

patents and (3) continued management of its monopoly of the public square free of concerns

regarding libel law See, e.g., United States v. Reyes, 660 F.3d 454, 463 (9th Cir. 2011) (admitting

evidence that defendant made money on a fraudulent scheme). In addition, HAN’s users and

followers and others relied upon Defendant’s misrepresentations in ways that caused Plaintiffs

reputational injury and HAN to lose members, and injured HAN in its purpose to inform and

save lives.



                                                170
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 171 of 179




       311.      Defendant Zuckerberg was active in managing with his wife the day-to-day affairs

of CZI and CZ-Biohub 226, and he exercised specific control over their vaccine development

efforts. By his public statements, Zuckerberg was directly responsible for Facebook’s false and

misleading statements about Plaintiffs’ posted content. He participated in the ongoing associated-

in-fact enterprise to develop his for-profit vaccine products and took a personal position

regarding HCQ efficacy unconstrained by any public scrutiny of that effort by Plaintiffs.

       312.      Thus, all named Defendants both inside Facebook’s formal structure (Zuckerberg,

Does 1-10) and out (Factcheck.Org, Science Feedback, Poynter Institute, Lead Stories LLC,

Does 1-20) aided in one or another aspect of their common fraud scheme: to label HAN’s page

and the posts of its users “unreliable” and “out-of-date” and redirect users to the CDC; to label

Plaintiffs speech-content “False” when it is critical of vaccine or new drug development or

sought to inform readers that safe and efficacious off-label solutions existed, accomplishing this

censorship through the sham machinations of “content moderators” and “independent fact-

checkers”; and to conceal their true purposes of profiting from ingratiating themselves with

government overseers in a position to question its monopoly or Special Immunity and by

promoting vaccine and new drug manufacturer advertising and, all of which would be adversely

affected by Plaintiffs’ ongoing public health-related speech.

       313.      The wire fraud statute, 18 U.S.C. § 1343, prohibits schemes to defraud or to

obtain money or property, or cause financial loss to another, by means of “false or fraudulent

pretenses, representations, or promises” if interstate wire or electronic communications are used

to execute the scheme. The concept of a misrepresentation is broad, reaching not only false




       226
             https://chanzuckerberg.com/

                                                 171
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 172 of 179




statements of fact, but also all of Facebook’s misleading half-truths, deceptive omissions, and

knowingly false suggestions and promises as to the future. It is no defense that the intended

victim was too gullible or, on the other hand, was too sophisticated to be taken in by the

deception.

       314.     Defendants also committed wire-fraud acts constituting “interference with

interstate commerce by threat” under 18 U.S.C. § 1951 in that the residual 0.05% of users who—

notwithstanding Facebook’s false “warning label” and “fact-checks” — actually click-through to

view Plaintiffs’ actual content, suffer particular adverse consequences in terms of “sandboxing,”

and other detriments to their accessible tools and information on Facebook. As alleged = with

respect to its active collaboration with government officers and agencies, Facebook took such

actions under “color of official right.” 18 U.S.C. § 1951(2).

       315.     Plaintiffs’ further alleges that Defendants caused a domestic injury to their

business or property. Where, as here, Defendants specifically targeted their conduct at Plaintiffs’

with the aim of thwarting Plaintiffs rights in the United States, their activity results in a domestic

injury. These injuries included creating content for Facebook since sign-up and having continued

access to that content used as leverage, intentional infliction of emotional distress, and denial of

the ability to share life-saving information without enduring reputational damage.

        316. Under Fed. R. Civ. P. 9(b), predicate acts of wire fraud must be alleged with

specificity as to the contents of the communications, who was involved, where and when they

took place, and why they were fraudulent. As alleged supra, Defendants engaged in a scheme to

defraud and made use of electronic and internet transmissions, and/or telephone calls, emails, and

texts in furtherance of the scheme, with the specific intent to deceive or defraud.




                                                 172
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 173 of 179




        317.    Plaintiff reasonably relied on defendant Facebook to adhere to its terms of service

and community standards; not to engage in content creation on their Facebook pages; and not to

mislead them, their advertising agency, or the world of third-party users as to the truth or falsity

of content on their pages, or the visibility or reach of those pages. Plaintiff was misled by

Defendants and was derivatively injured by many third-party users’ reliance on Defendants. See

Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 658 (2008) (Plaintiff alleging a RICO

violation may establish causation through first person or third-party reliance).

        318.    As a direct and proximate result of Defendants’ predicate acts in violation of 18

U.S.C. §§ 1961(1)(B), 1962(c), Plaintiffs have been and are continuing to be injured by harm to

their specific property interests and financial losses, and their concerted efforts to reduce the

visibility and reach of Plaintiffs page, to reduce traffic to that page, and to reduce membership.

By publishing false and disparaging warning labels, and censoring of content, which have caused

damage to Plaintiffs professional reputation and other valuable tangible and intangible property

rights resulting in financial loss. Part of Plaintiffs’ life saving strategy was to reach out to friends,

acquaintances, clients, employers, co-workers, and customers and tell them to come to HAN to

get updated on the latest information. Obviously, with the controversy foisted upon HAN and its

members by Defendant’s tags—that they were radical cranks, driven by politics, pushing

dangerous drugs on unsuspecting Americans—the risks associated with trying to help other

Americans could not have been anticipated by anyone. The ordinary rules where efforts to help

fellow Americans were viewed favorably, now somehow took a back seat to becoming a political

badge of dishonor. This had negative consequences on all the Plaintiffs, and it was stoked by

Defendants.




                                                  173
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 174 of 179




       319.    Defendants’ actions have already injured Plaintiffs and will have the effect of

further injuring them by damaging their reputations and goodwill in their respective vocations

and professions, diverting traffic from the HAN site.

       320.    Under 18 U.S.C. § 1964(c), Plaintiff seeks to recover threefold the damages they

have sustained, and the cost of this suit, including an award of their reasonable attorneys’ fees.



                                  SIXTH CAUSE OF ACTION
                                   BREACH OF CONTRACT
                                           PA Law
                                     (Defendant Facebook)

       321.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.




       322.    In Pennsylvania, a breach of contract action involves: (1) the existence of a

contract; (2) a breach of a duty imposed by the Contract; and (3) damages. J.F. Walker Co., Inc.

v. Excalibur Oil Group, Inc.,792 A.2d 1269 (Pa.Super.2002).

       323.    In a breach of contract action, damages are awarded to compensate the injured

party for loss suffered due to the breach. The purpose of damages is to put the plaintiff in the

position he or she would have been in but for the breach. Maxwell v. Schaefer, 381 Pa. 13, 21,

112 A.2d 69, 73 (1955); Harman v. Chambers, 358 Pa. 516, 521, 57 A.2d 842, 845 (1948);

Mancini v. Morrow, 312 Pa. Super. 192, 204, 458 A.2d 580, 586 (1983). The measure of

recovery and the method of evaluation that are adopted should in every case be so adjusted as to

attain as nearly as possible the purpose of our system of remedial justice. This purpose is to put

the injured party in as good a position as the promised performance would have put him, having

                                                174
             Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 175 of 179




regard both to the reasonable foreseeability of the harm and to the extent that it could reasonably

have been avoided by the injured party himself. 5 Corbin on Contracts § 1005 at 63 (1951).

       324.     Here Plaintiffs each entered contracts upon signing up for Facebook sometime

prior to October 1, 2020 (when Facebook announced it was now breaching its contract) at

allegedly no charge.

       325.     For instance, at least 87 million Facebook users had their data used without

consent by a political firm to influence elections (including the 2016 US Presidential election)

(“Cambridge Analytica). 227 Facebook admitted fault already in allowing third-parties to access

user data inappropriately, but companies that received this data continued to use it and there is no

perfect way to prevent them from selling it. Based on information and belief, Facebook has

continued to use its user information as an asset that it could use to further its position and

further its illegal schemes to protect its Special Immunities. Prior to its announcement in October

2020, Plaintiffs were not aware that their content could be taken or seized, or that Facebook

would be claiming in writing, that which it had always concealed, ---“the right to remove or

restrict access to content, services or information to avoid or mitigate adverse legal or regulatory

impacts to Facebook.” 228

       326.     Facebook’s October 2020 announcement that it would seize user content clearly

violates the express contract and has caused Plaintiffs’ damages. Plaintiffs have now spent years,




       227
           Facebook Exposed 87 Million Users to Cambridge Analytica Previously, the number
had been 50 million; Facebook CEO Mark Zuckerberg says the fixes to Facebook's data-sharing
woes will be a "multi-year" process. (Apr 4, 2018) https://www.wired.com/story/facebook-
exposed-87-million-users-to-cambridge-analytica/ (last checked Dec 7, 2020).
       228
           Paragraph 3, supra.

                                                 175
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 176 of 179




many for over a decade, populating Facebook with their most cherished content only to learn last

month that it could be snatched away in an instant.



                                SEVENTH CAUSE OF ACTION
                                     Promissory Estoppel
                                    (Defendant Facebook)

        327.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.

        328. Under Pennsylvania law, the elements for a promissory estoppel or detrimental
reliance claim: “(1) the promisor made a promise that he should have reasonably expected to
induce action or forbearance on the part of the promisee; (2) the promisee actually took action or
refrained from taking action in reliance on the promise; and (3) injustice can be avoided only by
enforcing the promise.” Edwards v. Wyatt, 335 F.3d 261, 277 (3d Cir. 2003) (citing Crouse v.
CyclopsIndus., 745 A.2d 606, 610 (Pa. 2000)); see also C & K Petroleum Prods., Inc. v.
Equibank, 839 F.2d 188, 192 (3d Cir. 1988) (Pennsylvania adopts promissory estoppel doctrine
embodied in Restatement (Second) of Contracts § 90). Here the plaintiffs’ multi-year creation
and storing of personal content on Defendant Facebook’s platform while building a network of
fellow collaborating users, is proof there was express promise. Why would so many invest
countless hours into Facebook? Plaintiffs’ believed this promise and they refrained from
searching for other options/
                                 EIGHTH CAUSE OF ACTION
                                  (DECLARATORY RELIEF)
                                      (All Defendants)

        329.    Plaintiffs re-allege and incorporate by reference herein all the allegations

contained above.

        330.    The Declaratory Judgment Act, codified in 28 U.S.C. § 2201(a), provides in

pertinent part that, “[i]n a case of actual controversy within its jurisdiction [] any court of the

United States, upon the filing of an appropriate pleading, may declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or

could be sought. Any such declaration shall have the force and effect of a final judgment or


                                                  176
           Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 177 of 179




decree and shall be reviewable as such.”

        331.   An actual controversy has arisen and now exists between Plaintiff and

Defendants, concerning their respective rights and duties in that these Defendants have

published a false and misleading warning label on Plaintiffs Facebook pages and have

fraudulently misrepresented to third-party users of the pages that Plaintiffs have posted and are

posting “false [factual] information” in violation of their terms of service. Defendants have

used deceptive means to limit the reach and visibility of HAN’s page. Finally, and within the

past two months, Defendant Facebook has threatened to ban, limit, warn, deboost, block or

censor content.

        332.   Plaintiff seeks a judicial determination of its rights and remedies and a declaration

as to the parties’ respective rights and obligations with respect to HAN’s Facebook page and in

regard to each newsgroup page and personal page maintained by Plaintiffs. A judicial declaration

is necessary and appropriate at this time so that Plaintiff may ascertain its rights to publish

content on those pages without any interference, censorship, warning labels, “shadowbanning,”

“deboosting,” “sandboxing,” or other deceptive means and methods employed by Defendants,

and with respect to other affirmative relief such as a public apology and entry on a First

Amendment “shield list” by Defendants.

      333. As a result of Facebook’s unlawful conduct, Plaintiffs’ have suffered substantial
damages, including, but not limited to:
   a.      Since joining Facebook “at no charge,” as promised by Facebook, Plaintiffs’ had
           instead relinquished all ownership rights to their content and profile and endured
           surveillance.
   b.      The original transaction was actually a direct purchase made with the pledge to create
           content and years in the future give up all rights to that content.
   c.      Plaintiffs were deprived of freedom of speech and subject to unreasonable searches
           and seizures in violation of their First, Fourth and Fifth Amendment rights through
           Defendants arbitrary and capricious censorship decisions and sustained bans and
           confiscation of content.

                                                 177
               Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 178 of 179




     d.        Plaintiffs were foreclosed from future opportunities to reach subscribers on Facebook.
     e.        Plaintiffs lost status and prestige amongst Facebook followers, the general public, the
               journalistic community, and withstood stigma of publishing information falsely
               branded as false by Facebook.
     f.        Plaintiffs suffered reputational harm and suffered emotional distress.
               These injuries are continuing in nature requiring injunctive relief.
WHEREFORE, Plaintiffs’ demands judgment against Facebook Inc. for damages
and injunctive relief as set forth below.
                                     DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury on all issues so triable.


                                        PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully request:
A.          Compensatory damages in an amount to be determined by the Jury, but not less
            than $5,000,000.
B.          An award of treble damages to Plaintiff in an amount to be determined at trial.
C.          An injunction and declaratory judgment ordering Facebook to remove its
warning labels and misclassification of all content on Plaintiffs Facebook pages,
and to desist from any further warnings or classifications.
D.          An award of attorneys’ fees and costs to Plaintiffs in an amount to be determined
at trial.
E.          An award of punitive damages to Plaintiffs in an amount to be determined at trial.
F.          An order requiring Defendants to make a public retraction of their false
statements.
G.          An award of such other and further relief as the Court may deem just and proper.
Date:




                                                   178
          Case 2:20-cv-06260 Document 1 Filed 12/11/20 Page 179 of 179




                                         VERIFICATION
I, declare under penalty of perjury as follows:
1.     I am the counsel for Plaintiffs in this action.
2.      I have reviewed the foregoing Complaint and declare that the facts set out therein are true
to the best of my knowledge and belief, except those matters stated as upon information and
belief, which are true to the best of my belief. I declare under penalty of perjury of the laws of
the United States that the foregoing is true and correct.
Executed this 11th day of December, 2020


/s/ Brad Geyer___________________
Bradford L. Geyer
FormerFedsGroup.Com LLC
2006 Berwick Drive
Cinnaminson, NJ 08077-4502
(856) 607-5708

Attorney for Plaintiffs




                                                  179
